Exhibit 10.24

EXECUTION COPY

[Published CUSIP Number:           ]

CREDIT AGREEMENT

Dated as of December 1, 2006

among

IPSCO Inc.,

The Designated Borrowers Party Hereto,

The Guarantors Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

The Other Lenders Party Hereto,

BANC OF AMERICA SECURITIES LLC,

J. P. MORGAN SECURITIES INC.

and

TD SECURITIES,

as Joint Bookrunners and Co-Lead Arrangers,

JPMORGAN CHASE BANK, N.A.

and

THE TORONTO-DOMINION BANK,

as Co-Syndication Agents,

and

ROYAL BANK OF CANADA

and

ABN AMRO BANK N.V.,

as Co-Documentation Agents

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

Page

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

1

 

1.02

 

Other Interpretive Provisions

 

31

 

1.03

 

Accounting Terms

 

32

 

1.04

 

Rounding

 

32

 

1.05

 

Times of Day

 

33

 

1.06

 

Letter of Credit Amounts

 

33

 

1.07

 

Exchange Rates; Currency Equivalents

 

33

 

 

 

 

 

 

 

 

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

 

 

2.01

 

The Loans and Letters of Credit

 

33

 

2.02

 

Borrowings, Conversions and Continuations of Loans

 

38

 

2.03

 

Letters of Credit

 

40

 

2.04.A

 

U.S. Swing Line Loans

 

47

 

2.04.B

 

Canadian Swing Line Loans

 

49

 

2.05

 

BA Loans

 

52

 

2.06

 

Prepayments

 

52

 

2.07

 

Termination or Reduction of Commitments

 

54

 

2.08

 

Repayment of Loans

 

54

 

2.09

 

Interest

 

55

 

2.10

 

Fees

 

56

 

2.11

 

Computation of Interest and Fees

 

57

 

2.12

 

Evidence of Indebtedness

 

57

 

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

57

 

2.14

 

Sharing of Payments by Lenders

 

59

 

2.15

 

Increase in Revolving Credit Commitments

 

61

 

2.16

 

Increase in Term Commitments

 

62

 

2.17

 

Drawings of Bankers’ Acceptances and Notional Bankers’ Acceptances

 

63

 

2.18

 

Renewal and Conversion of Bankers’ Acceptances

 

66

 

2.19

 

Designated Borrowers

 

68

 

 

 

 

 

 

 

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

 

 

3.01

 

Taxes

 

69

 

3.02

 

Illegality

 

71

 

 

ii


--------------------------------------------------------------------------------




 

3.03

 

Inability to Determine Rates

 

72

 

3.04

 

Increased Costs

 

72

 

3.05

 

Compensation for Losses

 

73

 

3.06

 

Mitigation Obligations; Replacement of Lenders

 

74

 

3.07

 

Survival

 

74

 

 

 

 

 

 

 

 

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

74

 

4.02

 

Conditions to all Credit Extensions

 

77

 

 

 

 

 

 

 

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

78

 

5.02

 

Authorization; No Contravention

 

78

 

5.03

 

Governmental Authorization; Other Consents

 

78

 

5.04

 

Binding Effect

 

78

 

5.05

 

Financial Statements; No Material Adverse Effect

 

78

 

5.06

 

Litigation

 

79

 

5.07

 

Ownership of Property

 

79

 

5.08

 

Environmental Compliance

 

79

 

5.09

 

Insurance

 

80

 

5.10

 

Taxes

 

80

 

5.11

 

Pension Legislation Compliance

 

80

 

5.12

 

Subsidiaries; Equity Interests; Loan Parties

 

81

 

5.13

 

Margin Regulations; Investment Company Act

 

81

 

5.14

 

Disclosure

 

81

 

 

 

 

 

 

 

 

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

81

 

6.02

 

Certificates; Other Information

 

82

 

6.03

 

Notices

 

83

 

6.04

 

Payment of Taxes

 

84

 

6.05

 

Preservation of Existence, Etc.

 

84

 

6.06

 

Maintenance of Insurance

 

84

 

6.07

 

Compliance with Laws

 

84

 

6.08

 

Books and Records

 

84

 

6.09

 

Inspection Rights

 

84

 

6.10

 

Use of Proceeds

 

85

 

6.11

 

Covenant to Guarantee Obligations

 

85

 

6.12

 

Compliance with Environmental Laws

 

85

 

 

iii


--------------------------------------------------------------------------------




 

 

ARTICLE VII
NEGATIVE COVENANTS

 

 

 

 

 

 

 

 

 

7.01

 

Liens

 

85

 

7.02

 

Indebtedness

 

88

 

7.03

 

Investments

 

89

 

7.04

 

Fundamental Changes

 

91

 

7.05

 

Dispositions

 

92

 

7.06

 

Restricted Payments

 

92

 

7.07

 

Change in Nature of Business

 

94

 

7.08

 

Transactions with Affiliates

 

94

 

7.09

 

Burdensome Agreements

 

94

 

7.10

 

Use of Proceeds

 

94

 

7.11

 

Financial Covenants

 

94

 

 

 

 

 

 

 

 

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

 

 

8.01

 

Events of Default

 

95

 

8.02

 

Remedies upon Event of Default

 

97

 

8.03

 

Application of Funds

 

97

 

 

 

 

 

 

 

 

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

98

 

9.02

 

Rights as a Lender

 

98

 

9.03

 

Exculpatory Provisions

 

98

 

9.04

 

Reliance by Administrative Agent

 

99

 

9.05

 

Delegation of Duties

 

99

 

9.06

 

Resignation of Administrative Agent

 

100

 

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

100

 

9.08

 

No Other Duties, Etc.

 

101

 

9.09

 

Guaranty Matters

 

101

 

 

 

 

 

 

 

 

 

ARTICLE X
CONTINUING GUARANTY

 

 

 

 

 

 

 

 

 

10.01

 

Parent Guaranty

 

101

 

10.02

 

Rights of Lenders

 

102

 

10.03

 

Certain Waivers

 

102

 

10.04

 

Obligations Independent

 

102

 

10.05

 

Subrogation

 

102

 

10.06

 

Termination; Reinstatement

 

103

 

10.07

 

Stay of Acceleration

 

103

 

10.08

 

Condition of Borrower

 

103

 

 

 

 

 

 

 

 

iv


--------------------------------------------------------------------------------




 

 

ARTICLE XI
MISCELLANEOUS

 

 

 

 

 

 

 

 

 

11.01

 

Amendments, Etc.

 

103

 

11.02

 

Notices and Other Communications; Facsimile Copies

 

104

 

11.03

 

No Waiver; Cumulative Remedies

 

106

 

11.04

 

Expenses; Indemnity; Damage Waiver

 

106

 

11.05

 

Payments Set Aside

 

108

 

11.06

 

Successors and Assigns

 

108

 

11.07

 

Treatment of Certain Information; Confidentiality

 

113

 

11.08

 

Right of Setoff

 

113

 

11.09

 

Interest Rate Limitation

 

114

 

11.10

 

Counterparts; Integration; Effectiveness

 

114

 

11.11

 

Survival of Representations and Warranties

 

114

 

11.12

 

Severability

 

114

 

11.13

 

Replacement of Lenders

 

115

 

11.14

 

GOVERNING LAW; JURISDICTION; ETC.

 

115

 

11.15

 

WAIVER OF JURY TRIAL

 

116

 

11.16

 

No Advisory or Fiduciary Responsibility

 

116

 

11.17

 

USA PATRIOT Act Notice

 

117

 

11.18

 

Time of the Essence

 

117

 

11.19

 

Judgment Currency

 

117

 

11.20

 

ENTIRE AGREEMENT

 

118

 

11.21

 

Existing Credit Agreement

 

118

 

 

v


--------------------------------------------------------------------------------




 

 SCHEDULES

 

 

 

 

 

 

 

 

 

1.01

 

Existing Letters of Credit

 

 

 

2.01

 

Commitments and Applicable Percentages

 

 

 

2.19

 

Designated Borrowers

 

 

 

5.01

 

Loan Parties

 

 

 

5.03

 

Certain Authorizations

 

 

 

5.06

 

Litigation

 

 

 

5.08

 

Environmental Matters

 

 

 

5.12

 

Subsidiaries

 

 

 

7.02

 

Outstanding Debt

 

 

 

11.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

 

 

A

 

Committed Loan Notice

 

 

 

B

 

Swing Line Loan Notice

 

 

 

C-1

 

Term Note

 

 

 

C-2

 

Revolving Credit Note

 

 

 

D

 

Compliance Certificate

 

 

 

E

 

Assignment and Assumption

 

 

 

F

 

Subsidiary Guaranty

 

 

 

G-1

 

Opinion Matters — U.S. Counsel to Loan Parties

 

 

 

G-2

 

Opinion Matters — Canadian Counsel to Loan Parties

 

 

 

G-3

 

Opinion Matters — General Counsel to the Parent

 

 

 

H

 

Notice of Drawing

 

 

 

I

 

Designated Borrower Request and Assumption Agreement

 

 

 

J

 

Designated Borrower Notice

 

 

vi


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 1, 2006 among
IPSCO INC., a public Canadian corporation (the “Parent”), certain Subsidiaries
of the Parent party hereto pursuant to Section 2.19 (each a “Designated
Borrower”, and together with the Parent, the “Borrowers” and each, a
“Borrower”), the Guarantors (as hereinafter defined), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, BANC OF AMERICA SECURITIES LLC, J. P. MORGAN SECURITIES INC. and TD
SECURITIES, as Joint Bookrunners and Co-Lead Arrangers, JPMORGAN CHASE BANK,
N.A. and THE TORONTO-DOMINION BANK, as Co-Syndication Agents and ROYAL BANK OF
CANADA and ABN AMRO BANK N.V., as Co-Documentation Agents.

PRELIMINARY STATEMENTS:

Pursuant to the agreement and plan of merger dated as of September 10, 2006 (as
amended, supplemented or otherwise modified in accordance with its terms, to the
extent permitted hereunder, the “Merger Agreement”) among the Parent, PI
Acquisition Company, a Kentucky corporation (“Merger Subsidiary”) and NS Group,
Inc., a Kentucky corporation (“Target”), Merger Subsidiary will merge (the
“Merger”) with Target, with Target as the surviving entity.

The Borrowers have requested that (a) concurrently with the consummation of the
Merger, the Lenders lend to the Borrowers up to U.S. $250,000,000 under the Term
Facility (as hereinafter defined) and make available up to U.S. $500,000,000
under the Revolving Credit Facility (as hereinafter defined), the proceeds of
which shall be used to finance the Merger, to refinance certain Indebtedness,
including refinancing or replacing outstanding letters of credit, of the Parent
and Target and to pay transaction fees and expenses and (b) from time to time,
the Lenders lend to the Borrowers and the L/C Issuers (as hereinafter defined)
issue Letters of Credit (as hereinafter defined) for the account of the
Borrowers and their respective Subsidiaries under the Revolving Credit Facility.

The Lenders have indicated their willingness to lend such amounts and the L/C
Issuers have indicated their willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, including, in the case of the Canadian
Revolving Credit Facility, acting through Bank of America (Canada Branch), or
any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s addresses and,
as appropriate, accounts as set forth on Schedule 11.02, or such other addresses
or accounts as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.


--------------------------------------------------------------------------------




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable BA Acceptance Fee Percentage” means, from time to time, the
following percentages per annum, based upon the Debt Rating, as set forth below:

Applicable BA Acceptance Fee Percentage

 

Pricing Level

 

Debt Rating
(S&P/Moody’s)

 

BA Acceptance Fee

 

1

 

≤ BBB / Baa2

 

0.500

%

2

 

BBB- / Baa

3

0.600

%

3

 

BB+ / Ba

1

0.650

%

4

 

BB / Ba2

 

0.900

%

5

 

< BB / Ba2

 

1.275

%

Initially, the Applicable BA Acceptance Fee Percentage shall be determined based
upon the Debt Rating  in effect on the Closing Date.  Thereafter, each change in
the Applicable BA Acceptance Fee Percentage resulting from a publicly announced
change in the Debt Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, (b) in respect
of the U.S. Revolving Credit Facility, at any time, the percentage (carried out
to the ninth decimal place) of the U.S. Revolving Credit Facility represented by
such U.S. Revolving Credit Lender’s U.S. Revolving Credit Commitment at such
time and (c) in respect of the Canadian Revolving Credit Facility, at any time,
the percentage (carried out to the ninth decimal place) of the Canadian
Revolving Credit Facility represented by the Canadian Revolving Credit Lender’s
Canadian Revolving Credit Commitment at such time.  If the Revolving Credit
Commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of each Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of such
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

2


--------------------------------------------------------------------------------




 

Applicable Rate

 

 

 

 

 

 

 

Revolving Credit Facility

 

Term Facility

 

 

 

Pricing
Level

 

Debt Rating
(S&P/Moody’s)

 

Facility
Fee

 

Margin for
Eurodollar
Rate Loans

 

Margin for
Base
Rate/U.S.
Base Rate/
Canadian
Prime Rate
Loans

 

Margin for
Eurodollar
Rate Loans

 

Margin for
Base
Rate/U.S.
Base Rate/
Canadian
Prime Rate
Loans

 

Letter of
Credit
Fee

 

1

 

≤ BBB / Baa2

 

0.125

%

0.500

%

0.000

%

0.625

%

0.000

%

0.500

%

2

 

BBB- / Baa

3

0.150

%

0.600

%

0.000

%

0.750

%

0.000

%

0.600

%

3

 

BB+ / Ba

1

0.225

%

0.650

%

0.000

%

0.875

%

0.000

%

0.650

%

4

 

BB / Ba2

 

0.350

%

0.900

%

0.000

%

1.250

%

0.250

%

0.900

%

5

 

< BB / Ba2

 

0.475

%

1.275

%

0.275

%

1.750

%

0.750

%

1.275

%

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Closing Date.  Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

“Applicable Revolving Credit Percentage” means with respect to any Lender under
either Revolving Credit Facility at any time, such Lender’s Applicable
Percentage in respect of such Revolving Credit Facility at such time.

“Applicable Time” means (i) in the case of notices under the Canadian Revolving
Credit Facility, 11:00 a.m. (New York time) or (ii) in the case of notices under
the U.S. Revolving Credit Facility or the Term Facility, 12:00 p.m. (New York
time).

“Applicant Borrower” has the meaning specified in Section 2.20(b).

“Appropriate Lender” means, at any time, (a) with respect to any of the
Term Facility, the U.S. Revolving Credit Facility or the Canadian Revolving
Credit Facility, a Lender that has a Commitment with respect to such Facility at
such time, (b) with respect to the Letter of Credit Facility under each
Revolving Credit Facility, (i) the L/C Issuers under such Revolving Credit
Facility and (ii) if any Letters of Credit have been issued under such Revolving
Credit Facility pursuant to Section 2.03(a), the Lenders under such Revolving
Credit Facility and (c) with respect to each Swing Line Facility, (i) the Swing
Line Lender under such Revolving Credit Facility and (ii) if any Swing Line
Loans are outstanding under such Revolving Credit Facility pursuant to
Section 2.04.A or 2.04.B, the Lenders under such Revolving Credit Facility.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity, or an Affiliate of an entity,
that administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as left lead
arranger and book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

3


--------------------------------------------------------------------------------




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Off-Balance Sheet Liabilities of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2005, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iv).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the Maturity Date.

“BA Acceptance Fee” has the meaning specified in Section 2.10(b)(iii).

“BA Discount Rate” means, for the date of any Drawing in respect of any Bankers’
Acceptances or Drafts  (i) by a Lender that is listed in Schedule I to the Bank
Act at such time, the average of the Bankers’ Acceptance discount rates for
bankers’ acceptances having a comparable maturity date as quoted on Reuters
Screen CDOR Page (or such other page as is a replacement page for such Bankers’
Acceptances) at 10:00 a.m. (New York time); and (ii) by any other Lender or
Person, the rate specified in (i) plus 0.10%.  If the rate referred to in clause
(i) above is not available as of such time, then the discount rate in respect of
such Bankers’ Acceptances and Drafts shall mean the discount rate (calculated on
an annual basis) quoted by the Administrative Agent at 10:00 a.m. (New York
time) as the discount rate at which the Administrative Agent would purchase, on
the relevant date of Drawing, its own Bankers’ Acceptances or Drafts having an
aggregate Face Amount equal to and with a term to maturity the same as the
Bankers’ Acceptances or Drafts to be purchased by the applicable Lenders or
other Person on such date of Drawing.

“BA Equivalent Advance” has the meaning specified in Section 2.17.

“BA Loan” means a Canadian Revolving Credit Borrowing made by way of a Drawing.

“BA Lender” means any Canadian Revolving Credit Lender that is a bank chartered
under the Bank Act and which stamps and accepts bankers’ acceptances.

“BA Lending Office” means, with respect to each BA Lender, the office of such
Lender set forth as its “BA Lending Office” opposite its name on Schedule 11.02
hereto or in the Assignment and Acceptance pursuant to which it became a Lender
or such other office of such Lender in Canada as such Lender may from time to
time specify to the Canadian Borrowers and the Administrative Agent for such
purpose.

4


--------------------------------------------------------------------------------




“BA Maturity Date” means for each Bankers’ Acceptance or BA Equivalent Loan
comprising part of the same Drawing, the date on which the Face Amount for such
Bankers’ Acceptance or applicable Notional Bankers’ Acceptance, as the case may
be, becomes due and payable in accordance with the provisions set forth below,
which shall be a Business Day occurring one, two, three or six months after the
date on which such Bankers’ Acceptance or Notional Bankers’ Acceptance is
created and purchased as part of any Drawing, as the applicable Borrower may
select upon notice received by the Administrative Agent not later than the
Applicable Time on a Business Day at least two Business Days prior to the date
on which such Bankers’ Acceptance or Notional Bankers’ Acceptance is to be
accepted and purchased (whether as a new Drawing, by renewal or by Conversion)
(or such other period that is twelve months or less requested by a Borrower and
consented to by all the Lenders under the Canadian Revolving Credit Facility);
provided, however, that:

(a)           such Borrower may not select any BA Maturity Date for any Bankers’
Acceptance or BA Equivalent Loan that occurs after the Maturity Date;

(b)           the BA Maturity Date for all Bankers’ Acceptances and BA
Equivalent Loans comprising part of the same Drawing shall occur on the same
date; and

(c)           whenever the BA Maturity Date for any Bankers’ Acceptance or BA
Equivalent Loan would otherwise occur on a day other than a Business Day, such
BA Maturity Date shall be extended to occur on the next succeeding Business Day.

“Bank Act” means the Bank Act (Canada).

“Bankers’ Acceptance” has the meaning specified in Section 2.05.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America (Canada Branch)” means Bank of America, N.A., Canada Branch.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” for borrowings in Dollars made in the United States.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a U.S. Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Benefit Plan” means a Canadian Pension Plan or benefit plan which is currently
or hereafter sponsored, maintained or contributed to by any Loan Party with
respect to any employee or former employee of any Loan Party in relation to such
Person’s period of employment in Canada and includes any Canadian Benefit Plan.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

5


--------------------------------------------------------------------------------




“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Bridge Documents” means the Bridge Loan Agreement and each of the other “Loan
Documents” referred to therein, as each may be amended from time to time.

“Bridge Loan Agreement” means the bridge loan agreement dated as of December 1,
2006, as amended from time to time, among IPSCO U.S. Borrower, as borrower, Bank
of America, as administrative agent and the lenders from time to time party
thereto.

“Bridge Loan Facility” means the up to U.S. $350 million bridge loan facility
evidenced by the Bridge Loan Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market; and provided further that, if such day
relates to any Canadian Revolving Credit Loan, shall also be a day on which
commercial banks are not authorized to close in Toronto, Canada.

“Canadian Benefit Plan” means any plan, fund, program or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Loan Party has any liability with respect to any employee or former employee
in relation to such Person’s period of employment in Canada, but excluding any
Canadian Pension Plan.

“Canadian Borrower” means a Borrower under the Canadian Revolving Credit
Facility.

“Canadian Dollars” and “C$” each means lawful money of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in a currency other than Canadian Dollars, the equivalent amount
thereof in Canadian Dollars as determined by the Administrative Agent or the L/C
Issuers, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Canadian Dollars with such currency.

“Canadian L/C Advance” means, with respect to each Canadian Revolving Credit
Lender, such Lender’s funding of its participation in any Canadian L/C Borrowing
in accordance with its Applicable Percentage.

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Canadian L/C Issuer” means Bank of America (Canada Branch) in its capacity as
issuer of Letters of Credit under the Canadian Revolving Credit Facility, or any
successor issuer of Letters of

6


--------------------------------------------------------------------------------




Credit hereunder; provided that, The Toronto-Dominion Bank shall be a Canadian
L/C Issuer in respect of the Existing Letters of Credit issued by The
Toronto-Dominion Bank listed on Schedule 1.01; and provided further, that The
Toronto-Dominion Bank, in its capacity as a Canadian L/C Issuer, shall have no
obligation hereunder to issue any new Letter of Credit or to extend or renew any
Existing Letter of Credit under this Agreement, and all Letters of Credit (or
related arrangements) issued The Toronto-Dominion Bank or any of its Affiliates
for the account of the Borrowers hereunder shall be replaced with Letters of
Credit issued hereunder no later than one year following the Closing Date.

“Canadian L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Canadian Letters of Credit
plus the aggregate of all Unreimbursed Amounts in respect of Canadian Letters of
Credit, including all Canadian L/C Borrowings.  For purposes of computing the
amount available to be drawn under any Canadian Letter of Credit, the amount of
such Canadian Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Canadian Letter of Credit has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Canadian Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Canadian Letter of Credit” means any letter of credit issued under the Canadian
Revolving Credit Facility and shall include the Existing Letters of Credit.  A
Canadian Letter of Credit may be a commercial letter of credit or a standby
letter of credit.

“Canadian Letter of Credit Commitment” means the commitment of each Canadian L/C
Issuer to issue Letters of Credit under the Canadian Revolving Credit Facility,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Canadian Letter of Credit Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Canadian Pension Plan” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Loan Party for its employees or former employees in relation to such persons’
period of employment in Canada, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec.

“Canadian Pension Plan Event” means either (a) the termination in whole or in
part of a Canadian Pension Plan with a defined benefit provision, (b) the
cessation of participation of the Parent (or any Affiliate with whom there is
statutory joint and several liability under pension standards legislation) in
any Canadian Pension Plan, including a multi-employer pension plan (within the
meaning of applicable pension standards legislation), for any reason and which
event gives rise to an obligation on such entity to make contributions in
respect of any past service unfunded liability of such plan, (c) the issuance of
a notice (or a notice of intent to issue such a notice) to terminate in whole or
in part any Canadian Pension Plan with a defined benefit provision or the
receipt of a notice of intent from a Governmental Authority to require the
termination in whole or in part of any Canadian Pension Plan, revoking the
registration of same or appointing a new administrator of such a plan or (d) the
issuance of an order, direction or other communication from any Governmental
Authority or a notice of an intent to issue such an order, direction or other
communication requiring the Parent or any Affiliate to take or refrain from
taking any action in respect of a Canadian Pension Plan.

“Canadian Prime Rate” means for any day a fluctuating rate of interest per annum
equal to the higher of (i) the 30-day CDOR Rate plus 1.00%, and (ii) the rate of
interest per annum most

7


--------------------------------------------------------------------------------




recently announced by Bank of America (Canada Branch) as its reference rate of
interest for commercial loans made by it in Canada in Canadian Dollars and
designated as its “prime rate” (the “prime rate” being a rate set by Bank of
America (Canada Branch) based upon various factors including Bank of America
(Canada Branch)’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate).  Any change in the prime
rate announced by Bank of America (Canada Branch) shall take effect at the
opening of business on the day specified in the public announcement of such
change.  Each interest rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate.

“Canadian Prime Rate Loans” means a Canadian Revolving Credit Loan that bears
interest based on the Canadian Prime Rate.

“Canadian Resident” means, at any time, a Person who at that time is (a) not a
non-resident of Canada for purposes of the Tax Act; (b) an authorized foreign
bank deemed to be resident in Canada for purposes of Part XIII of the Tax Act in
respect of all amounts payable to such Person pursuant to any Loans or Letters
of Credit, as the case may be; (c) a Canadian partnership, within the meaning of
that term for the purposes of paragraph 212(13.1)(b) of the Tax Act; or (d) not
liable for withholding tax pursuant to Part XIII of the Tax Act in respect of
all amounts payable to such Person pursuant to any Loans or Letters of Credit,
as the case may be.

“Canadian Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Canadian Revolving Credit Loans of the same Type and, in the case
of Eurodollar Rate Loans or BA Loans, having the same Interest Period made by
each of the Canadian Revolving Credit Lenders pursuant to Section 2.01(c).

“Canadian Revolving Credit Commitment” means, as to each Canadian Revolving
Credit Lender, its obligation to (a) make Canadian Revolving Credit Loans to the
Canadian Borrowers pursuant to Section 2.01(c), (b) purchase participations in
Canadian L/C Obligations, and (c) purchase participations in Canadian Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Canadian Revolving Credit Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Canadian Revolving Credit Facility” means, at any time, the lesser of (a) the
aggregate amount of the Canadian Revolving Credit Lenders’ Canadian Revolving
Credit Commitments at such time and (b) the U.S. Revolving Credit Facility; it
being understood that the Canadian Revolving Credit Facility is a sublimit
within, and not in addition to, the U.S. Revolving Credit Facility.

“Canadian Revolving Credit Lender” means, at any time, any Lender that has a
Canadian Revolving Credit Commitment at such time; provided that, a Canadian
Revolving Credit Lender shall be a Canadian Resident, unless such Lender became
a party to this Agreement during the continuation of an Event of Default under
Section 8.01(a), (b) (as the result of a breach of Section 7.11), (f) or (g).

“Canadian Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Canadian Securities Laws” means, to the extent applicable to the Parent or any
other Loan Party, the legislation specified in National Instrument
14-101(1.1)(3) “Canadian securities legislation”, along with all rules,
regulations, policy statements, blanket rulings and orders, directions or other
instruments promulgated thereto.

8


--------------------------------------------------------------------------------




“Canadian Securities Regulators” means those regulators specified in National
Instrument 14-101(1.1)(3) “Canadian securities regulatory authorities” having
jurisdiction over the Parent or any other Loan Party.

“Canadian Swing Line Facility” means the revolving credit facility made
available by the Canadian Swing Line Lender pursuant to Section 2.04.B(a).

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 2.04.B.

“Canadian Swing Line Lender” means Bank of America (Canada Branch) in its
capacity as provider of Canadian Swing Line Loans, or any successor in that
capacity hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 2.04.B(a).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

“Cash Equivalents” means any of the following types of Investments:

(a)           marketable obligations issued or directly and fully guaranteed or
insured by the government of the United States of America or the government of
Canada or any agency or instrumentality thereof having maturities of not more
than 720 days from the date of acquisition thereof; provided that the full faith
and credit of the government of the United States of America or the government
of Canada, as applicable, is pledged in support thereof;

(b)           demand and time deposits with, or certificates of deposit or
bankers’ acceptances of, any financial institution that (i) (A) is a Lender, (B)
is organized under the laws of the United States of America, any state thereof
or the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System or (C) is organized under the federal laws of Canada or is the
principal banking subsidiary of a bank holding company organized under the
federal laws of Canada, (ii) in the case of any such U.S. financial institution,
is assigned at least a “B” rating by Thomson Financial Bank Watch and (iii) has
combined capital and surplus of at least $500,000,000, in each case with
maturities of not more than 360 days from the date of acquisition thereof;

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America or the District of Columbia or under
the federal, provincial or territorial laws of Canada or any province thereof
and rated at least “Prime-2” (or the then equivalent grade) by Moody’s, at least
“A-2” (or the then equivalent grade) by S&P, or at least R-1 (low) by DBRS, in
each case with maturities of not more than 360 days from the date of acquisition
thereof;

(d)           repurchase obligations with term of not more than ten days for
underlying securities of the types described in clause (a) above entered into
with any financial institution meeting the specifications in clause (b) above;

9


--------------------------------------------------------------------------------




(e)           Investments in money market investment programs or other mutual
funds the portfolios of which are limited solely to Investments of the
character, quality and maturity described in clauses (a) through (d) of this
definition; and

(f)            Investments permitted under the Investment Policy for Cash
Management for the Parent and its Subsidiaries as in effect on the Closing Date
or as shall be amended and approved by senior management of the Parent from time
to time, and a copy of which shall have been delivered to the Administrative
Agent.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b)           the acquisition by any Person or group of Persons who are
“associates” (as such term is defined in the Securities Act (Ontario)), or, who
act together in concert for such purpose, of 50% or more of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent on a fully-diluted basis (after
taking into account all such securities that such Person or group of Persons has
the right to acquire pursuant to any option right); or

(c)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent  cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

10


--------------------------------------------------------------------------------




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Capitalization” means at any date of determination, the sum of the
Consolidated Funded Indebtedness and Consolidated Shareholder’s Equity.

“Consolidated EBITDA” means, at any time with respect to the Parent and its
Subsidiaries on a consolidated basis, Consolidated Net Income for the most
recently completed four fiscal quarters of the Parent, plus, in each case,
without duplication, to the extent deducted in calculating such Consolidated Net
Income:

(a)           amounts in respect of non-cash expenses, depreciation and
amortization;

(b)           Consolidated Interest Charges;

(c)           Income Tax Expense, whether or not deferred;

and excluding for such period:

(d)           any gain or loss attributable to the sale, conversion or other
Disposition of assets outside the ordinary course of business;

(e)           any gain resulting from the write-up of assets or any loss
resulting from the write-down of assets;

(f)            all non-cash gains, non-cash losses or other non-cash amounts
that were included in such Consolidated Net Income; and

(g)           any gain or loss on the repurchase or redemption of any securities
(including in connection with the early retirement or defeasance of any
Indebtedness); and

(h)           any other extraordinary or non-recurring items.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes or other similar
instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (c) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts or
other accrued

11


--------------------------------------------------------------------------------




obligations payable in the ordinary course of business), (d) Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(e) without duplication, all Off-Balance Sheet Liabilities, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Parent or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership in which the Parent or a
Subsidiary is a general partner, except to the extent that such Indebtedness is
expressly made non-recourse to the Parent or such Subsidiary.

“Consolidated Indebtedness to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to(b) Consolidated Capitalization as of such date.

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, without duplication, the sum of (a) all
interest, premium and discount amortization, fees, charges and related expenses
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Parent and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, for the most recently completed Measurement Period.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income (or losses) of the Parent
and its Subsidiaries determined in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, Consolidated Tangible
Assets on that date less: (i) all current liabilities (excluding current
payments in respect of long-term Indebtedness and the aggregate outstanding
principal amount of the Bridge Loan Facility) of the Parent and its Subsidiaries
on a consolidated basis and (ii) minority Equity Interests in any non-wholly
owned Subsidiaries of the Parent.

“Consolidated Revenue” means, for any period, the consolidated revenue of the
Parent and its Subsidiaries for such period determined in accordance with GAAP.

“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Parent and its Subsidiaries as of that
date determined in accordance with GAAP.

“Consolidated Total Assets” means, at any date of determination, the total
assets of the Parent and its Subsidiaries on a consolidated basis as of that
date determined in accordance with GAAP.

“Consolidated Tangible Assets” means, at any date of determination, for the
Parent and its Subsidiaries on a consolidated basis, Consolidated Total Assets
on that date less, without duplication: (i) the net book value of all licenses,
patents, patent applications, copyrights, trademarks, trade or brand names,
goodwill, non-compete agreements or organizational expenses and other like
intangibles; (ii) unamortized issuance expenses related to Indebtedness; (iii)
all reserves for depreciation, obsolescence, depletion and amortization of
assets (excluding reserves for assets in clause (i) above); and (iv) all other
proper reserves for assets which in accordance with GAAP should be provided in
connection with the

12


--------------------------------------------------------------------------------




Parent’s business; in each case, of or by the Parent and its Subsidiaries on a
consolidated basis on such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
including without limitation, the provisions of the Senior Notes Indenture.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following:  (a) a Borrowing, (b) the
acceptance of a Draft and purchase of a Bankers’ Acceptance and (c) an L/C
Credit Extension.

“DBRS” means Dominion Bond Rating Services, and includes any successor rating
agency to DBRS, and where reference is made herein to a rating category of DBRS,
such rating category shall include the equivalent corresponding rating category
used by any such successor rating agency.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Parent’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 5 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level higher than the Pricing Level of the lower Debt Rating
shall apply; (c) if the Parent has only one Debt Rating, the Pricing Level of
such Debt Rating shall apply; and (d) if the Parent does not have any Debt
Rating, Pricing Level 4 shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other jurisdictions applicable to the Parent or any Subsidiary from time to time
in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, BA Acceptance Fees or Loans, an interest rate equal to (i) the
Base Rate, U.S. Base Rate or Canadian Prime Rate, as applicable, plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans, U.S. Base Rate Loans or
Canadian Prime Rate Loans, as the case may be, plus (iii) 2% per annum; (b) when
used with respect to a Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Rate) otherwise applicable to such
Loan, plus 2% per annum and (c) when used with respect to Letter of Credit Fees
or BA Acceptance Fees, a rate equal to the Applicable Rate or the Applicable BA
Acceptance Fee Percentage, as applicable, plus 2.0% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative

13


--------------------------------------------------------------------------------




Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.19(b).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.19(b).

“Disclosed Litigation” has the meaning set forth in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent or the L/C Issuers, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of U.S. Dollars with such
currency.

“Draft” means a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada) or a bill, within the meaning of the Depository Bills and
Notes Act (Canada), in each case on the form customarily approved by a BA
Lender, drawn in Canadian Dollars by a Canadian Borrower on any BA Lender, and
which, except as otherwise provided herein, has not been completed or accepted
by such Lender.

“Drawing” means the simultaneous (i) acceptance of a Draft and purchase of
Bankers’ Acceptances by BA Lenders in accordance with Section 2.17(a) and (ii)
making of BA Equivalent Advances by Non-BA Lenders.

“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance to be
purchased by any Lender at any time, the amount (adjusted to the nearest whole
cent, or, if there is no nearest whole cent, the next higher whole cent)
obtained by dividing (i) the aggregate Face Amount of such Bankers’ Acceptance
by (ii) the sum of (A) one and (B) the product of (1) the BA Discount Rate in
effect at such time (expressed as a decimal) multiplied by (2) a fraction the
numerator of which is the number of days in the term to maturity of such
Bankers’ Acceptance and the denominator of which is 365 days.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender under the
applicable Revolving Credit Facility, and (iii) unless an Event of Default has
occurred and is continuing, the Parent (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” (x) shall not include the Parent or any of the Parent’s
Affiliates or Subsidiaries and (y) in the case of the Canadian Revolving Credit
Facility, except during the continuation of an Event of Default under Section
8.01(a), (b) (as the result of a breach of Section 7.11), (f) or (g), a Person
that is not a Canadian Resident.

 

14


--------------------------------------------------------------------------------


“Environmental Laws” means any and all federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, licenses or governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
or toxic materials into the environment, including those related to hazardous
substances or wastes, air emissions and effluent discharges.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a U.S. Pension Plan;
(b) a withdrawal by the Parent or any ERISA Affiliate from a U.S. Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041(c) or 4041A of ERISA,
or the commencement of proceedings by the PBGC to terminate a U.S. Pension Plan
or Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any U.S. Pension Plan or Multiemployer Plan; or (f) the imposition
of any material liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time), two Business

15


--------------------------------------------------------------------------------




Days prior to the commencement of such Interest Period, for U.S. Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in U.S. Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (i) any Subsidiary of the Parent organized under the
laws of a jurisdiction located outside of Canada or the United States to the
extent that the entering into of a Guarantee in respect of the Senior Credit
Facilities would give rise to material adverse tax consequences, be prohibited
or significantly limited by applicable law (unless, notwithstanding such
limitation, such Guarantee can be reasonably provided subject to applicable law)
or where the costs associated therewith would exceed the reasonable benefits
afforded to the Lenders thereby, in each case as reasonably determined by the
Administrative Agent  and (ii) any Subsidiary that is not a Material Subsidiary;
provided that all Excluded Subsidiaries excluded as a Subsidiary pursuant to
this clause (ii) shall not represent, in the aggregate, more than 20% of
Consolidated Tangible Assets or 20% of Consolidated Revenue, in each case
determined as of the end of, or for, as the case may be, the Measurement Period
most recently ended for which financial statements have been or are required to
have been delivered pursuant to Section 6.01(a) and Section 6.01(b) and the
Parent shall be obligated to designate one or more Subsidiaries that would
otherwise qualify as Excluded Subsidiaries as Material Subsidiaries in order to
comply with the terms of this proviso.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuers or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by such recipient’s overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or Canada or any similar tax imposed
by any other jurisdiction in which such recipient is located; (c) with respect
to each recipient, taxes that would not have been imposed but for the existence
of a present or former connection between such recipient and the jurisdiction
imposing such taxes (other than solely as a result of entering into, making or
receiving payments under, or enforcing this Agreement or any other Loan
Document); and (d) taxes imposed, or any increase thereof, as a result of such
recipient failing to comply with Section 3.01(e).

“Existing Credit Agreement” means that certain revolving credit agreement dated
as of November 19, 2004, as amended, supplemented or otherwise modified in
accordance with its terms, among the Parent, IPSCO Saskatchewan Inc., IPSCO
Steel Inc., IPSCO Enterprises Inc., IPSCO Alabama Ltd. and IPSCO Steel (Alabama)
Inc. as borrowers, The Toronto-Dominion Bank as agent, the financial
institutions as bookmanagers and other agents party thereto and the lenders
party thereto.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule 1.01
and outstanding on the Closing Date.

16


--------------------------------------------------------------------------------




“Extension Notice Date” has the meaning specified in Section 2.03(a)(iv).

“Face Amount” means, with respect to any Bankers’ Acceptance, the amount payable
to the holder of such Bankers’ Acceptance on its then existing BA Maturity Date,
and, with respect to any Notional Bankers’ Acceptance, means the theoretical
amount that would be payable to the holder of such Notional Bankers’ Acceptance
on its then existing maturity date.  The Face Amount of an outstanding Notional
Bankers’ Acceptance shall mean an amount equal to the Face Amount of the
Notional Bankers’ Acceptance in respect of which a particular outstanding BA
Equivalent Advance was made.  References in this Agreement to outstanding
Notional Bankers’ Acceptances shall be references to the outstanding BA
Equivalent Advances made in respect of such Notional Bankers’ Acceptances.

“Facility” means the Term Facility, either Revolving Credit Facility, either
Swing Line Facility or either Letter of Credit Facility, as the context may
require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the fee letter agreement, dated September 10, 2006, among the
Parent, the Administrative Agent and the Arranger.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes; provided that a Canadian Revolving Credit
Lender shall be a “Foreign Lender” if such Lender is not a Canadian Resident. 
For purposes of this definition, (i) the United States, each State thereof and
the District of Columbia shall be deemed to constitute a single jurisdiction and
(ii) Canada and each province and territory thereof shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or Canada or
any other nation, or of any political subdivision thereof, whether state,
territorial, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising

17


--------------------------------------------------------------------------------




executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness of the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person.  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, the Parent and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, in each case
regulated pursuant to any Environmental Law.

“Income Tax Expense” means, on a consolidated basis, for the Parent and its
Subsidiaries for any period, without duplication, the aggregate of all taxes
paid or payable based on income, capital or business for such period.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts or other accrued obligations
payable in the ordinary course of business);

(d)           all Attributable Indebtedness;

18


--------------------------------------------------------------------------------




(e)           indebtedness (excluding prepaid interest thereon) of the type
referred to in clauses (a) through (d) above secured by a Lien on property owned
or acquired by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; and

(f)            all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent that such Indebtedness is expressly made non-recourse to
such Person.

“Indemnified Taxes”means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, U.S. Base Rate
Loan or Canadian Prime Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or, if available to all Lenders under the applicable Facility, one
week, nine months or twelve months thereafter, as selected by the applicable
Borrower in its Committed Loan Notice; provided that:

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or substantially all of the assets of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the

19


--------------------------------------------------------------------------------




amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Credit” means the amount of any dividends, distributions, returns of
capital, repayments of loans or similar payments paid to any Loan Party during
the term of this Agreement by any Person in which Investments may be made under
Section 7.03(c) or (o).

“IPSCO U.S. Borrower” means IPSCO Finance GP, a general partnership organized
under the laws of the State of Delaware.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor an L/C
Issuer and materially relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means a U.S. L/C Advance and/or a Canadian L/C Advance, as the
context may require.

“L/C Borrowing” means a U.S. L/C Borrowing and/or a Canadian L/C Borrowing, as
the context may require.

“L/C Credit Extension” means a U.S. L/C Credit Extension and/or a Canadian L/C
Credit Extension, as the context may require.

“L/C Issuer” means the U.S. L/C Issuer and/or the Canadian L/C Issuer, as the
context may require.

“L/C Obligations” means U.S. L/C Obligations and/or Canadian L/C Obligations, as
the context may require.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

“Letter of Credit” means a U.S. Letter of Credit and/or a Canadian Letter of
Credit, as the context may require.

20


--------------------------------------------------------------------------------




“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Commitment” means a U.S. Letter of Credit Commitment and/or a
Canadian Letter of Credit Commitment, as the context may require.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Facility” means, as to each Revolving Credit Facility, an
amount equal to such Revolving Credit Facility.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) each Designated
Borrower Request and Assumption Agreement, (c) each Note, (d) the Parent
Guaranty, (e) the Subsidiary Guaranty; (f) the Fee Letter, (g) each Issuer
Document, and (i) each Bankers’ Acceptance.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Marginal Restricted Payment Amount” means, as of any date, 50% (or 100%, in the
case of losses) of cumulative Consolidated Net Income accruing from the first
day of the first fiscal quarter of the Parent commencing after the Closing Date
and ending on the last day of the fiscal quarter of the Parent most recently
ended prior to such date, treated as one accounting period, plus Net Cash
Proceeds received by the Parent from the issuance of common Equity Interests on
or after the Closing Date; provided that, if the Marginal Restricted Payment
Amount is a negative number, then the Marginal Restricted Payment Amount shall
be deemed to be nil.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business or financial condition of the
Parent and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the aggregate ability of the Loan Parties to perform their
payment obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the Loan
Parties of the Loan Documents, taken as a whole.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) the date that is five years and one Business Day following the
Closing Date, (ii) the date of termination in whole of the Revolving Credit
Commitments pursuant to Section 2.07 and (iii) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02 and (b) with respect to the Term Facility, the earlier of (i) the
date that is five years and one Business Day following the Closing

21


--------------------------------------------------------------------------------




Date and (ii) such other date as this Agreement provides for the termination of
the Term Facility; provided, however, that, in the case of clause (a)(ii) above,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Material Subsidiary” means, at any time, (i) any Subsidiary of the Parent
having Tangible Assets in excess of 5% of Consolidated Tangible Assets or having
Revenue in excess of 5% of Consolidated Revenue, in each case determined as of
the end of, or for, as the case may be, the Measurement Period most recently
ended for which financial statements have been or are required to have been
delivered pursuant to Section 6.01(a) and Section 6.01(b), and (ii) any
Subsidiary of the Parent designated by notice in writing given by the Parent to
the Administrative Agent to be a “Material Subsidiary; provided that, any such
Subsidiary so designated as a Material Subsidiary shall at all times thereafter
remain a Material Subsidiary for the purposes of this Agreement unless otherwise
agreed to by the Borrowers and the Administrative Agent.

“Maximum Increase Amount” means U.S. $500,000,000.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent; provided that for purposes of
determining any applicable amount for the first three full fiscal quarters
following the Closing Date, Measurement Period shall mean:  (a) for purposes of
determining such amount as at the end of the first full fiscal quarter ending
after the Closing Date, such amount for such fiscal quarter multiplied by four;
(b) for purposes of determining such amount as at the end of the second full
fiscal quarter ending after the Closing Date, such amount for the two fiscal
quarters then ended multiplied by two; and (c) for purposes of determining such
amount as at the end of the third full fiscal quarter ending after the Closing
Date, such amount for the three fiscal quarters then ended multiplied by 4/3.

“Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto, and
where reference is made herein to a rating category of Moody’s, such rating
category shall include the equivalent corresponding rating category used by any
such successor rating agency.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means, with respect to the sale or issuance of any Equity
Interest by the Parent, the excess of (a) the sum of the cash and Cash
Equivalents received in connection with such transaction over (b) the
underwriting discounts and commissions, and other out-of-pocket expenses,
incurred by the Parent in connection therewith.

“Non-BA Lender” means a Lender that is not permitted by applicable law or by
customary market practices to stamp, for purposes of subsequent sale, or accept,
a Bankers’ Acceptance.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Notice of Drawing” has the meaning specified in Section 2.17(a).

22


--------------------------------------------------------------------------------




“Notional Bankers’ Acceptance” has the meaning specified in Section 2.17(a).

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under or in respect of any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Off-Balance Sheet Liabilities” shall mean, with respect to any Person, any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person in connection with any accounts or notes
receivable securitization transaction.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including without limitation, articles of continuance); (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto that must be filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts; provided
that, the Outstanding Amount with respect to BA Loans on any date, shall be the
Dollar Equivalent amount of the aggregate Face Amount of all Bankers’
Acceptances and Notional Bankers’ Acceptances outstanding on such date and after
giving effect to any other changes in the aggregate Face Amount of the Bankers’
Acceptances and Notional Bankers’ Acceptances as of such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the applicable L/C Issuer, or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in Canadian Dollars, in an amount approximately equal to the
amount with respect to which such rate is being

23


--------------------------------------------------------------------------------




determined, would be offered for such day by Bank of America (Canada Branch) in
the Canadian interbank market for Canadian Dollars to major banks in such
interbank market.

“Parent” means IPSCO Inc., a public Canadian corporation.

“Parent Guaranty” means the Guaranty made by the Parent under Article X in favor
of the Administrative Agent, the L/C Issuers and the Lenders.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Parent as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and/or a Notice of Drawing, as the context may require, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C

24


--------------------------------------------------------------------------------




Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Revolving Credit Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the aggregate principal amount of the Term Loans
outstanding on such date; provided that the Term Loans held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller,
secretary or assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revaluation Date” means (a) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in a
currency other than Dollars, (ii) each date of an amendment of any such Letter
of Credit denominated in a currency other than Dollars having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in a currency other than Dollars, and (iv) such additional dates as
the Administrative Agent or the applicable L/C Issuer shall reasonably determine
or the Required Lenders shall reasonably require and as to which, to the extent
reasonably practicable, the Parent shall be given prior notice and (b) with
respect to any other Credit Extension and Outstanding Amounts in a currency
other than Dollars, such dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require and as to which, to
the extent reasonably practicable, the Parent shall be given prior notice;
provided that such dates pursuant to clauses (a)(iv) and (b) hereof shall be no
more frequent than once in any month absent the continuation of an Event of
Default.

“Revenue” means, for any period, the consolidated revenue of a Person and its
Subsidiaries for such period determined in accordance with GAAP.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) or Section 2.01(c) and, in the case of BA
Loans, having the same BA Maturity Date.

“Revolving Credit Commitment” means a U.S. Revolving Credit Commitment and/or a
Canadian Revolving Credit Commitment, as the context may require.

25


--------------------------------------------------------------------------------




“Revolving Credit Commitment Increase” has the meaning specified in Section
2.15(a).

“Revolving Credit Facility” means the U.S. Revolving Credit Facility and/or the
Canadian Revolving Credit Facility, as the context may require.

“Revolving Credit Lender” means any U.S. Revolving Credit Lender and/or any
Canadian Revolving Credit Lender, as the context may require.

“Revolving Credit Loan” means a U.S. Revolving Credit Loan and/or a Canadian
Revolving Credit Loan, as the context may require.

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, in substantially the
form of Exhibit C-2.

“Senior Credit Facilities” means, collectively, the Term Facility, the U.S.
Revolving Credit Facility and the Canadian Revolving Credit Facility.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and where reference is made herein
to a rating category of S&P, such rating category shall include the equivalent
corresponding rating category used by any such successor rating agency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means (i) the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and, in each case, the rules and regulations of the
SEC promulgated thereunder, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB, as each of the foregoing may be amended and in effect
on any applicable date under this Agreement and (ii) the Canadian Securities
Laws.

“Senior Notes” means the 8 ¾% senior unsecured notes of the Parent due June 1,
2013 originally issued in an aggregate principal amount of $200,000,000.

“Senior Notes Indenture” means the indenture dated as of June 18, 2003 between
the Parent, as issuer and Wells Fargo Bank Minnesota, N.A., as trustee with
respect to the Senior Notes, as amended, supplemented or otherwise modified in
accordance with its terms, and the first supplemental indenture with respect to
the Notes, dated February 13, 2006, as amended, supplemented or otherwise
modified in accordance with its terms, along with all other supplemental
indentures thereto.

“SPC” has the meaning specified in Section 11.06(h).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. (New York time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the applicable L/C Issuer may
obtain such spot rate from another financial

26


--------------------------------------------------------------------------------




institution designated by the Administrative Agent or the applicable L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in Canadian Dollars.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Guarantors” means, collectively, the Subsidiaries of the Parent
listed on Schedule 5.12 that are required to execute the Subsidiary Guaranty and
each other Subsidiary of the Parent that shall be required to execute and
deliver a guaranty or guaranty supplement pursuant to Section 6.11.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent, the L/C Issuers and the
Lenders, substantially in the form of Exhibit F, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a U.S. Swing Line Borrowing or a Canadian Swing
Line Borrowing, as the context may require.

27


--------------------------------------------------------------------------------


“Swing Line Facility” means the U.S. Swing Line Facility and/or the Canadian
Swing Line Facility, as the context may require.

“Swing Line Lender” means a U.S. Swing Line Lender or a Canadian Swing Line
Lender, as the context may require.

“Swing Line Loan” means a U.S. Swing Line Loan or a Canadian Swing Line Loan, as
the context may require.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Sections 2.04.A(b) or 2.04.B(b), which, if in writing, shall be substantially in
the form of Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) in the case of
the U.S. Swing Line Facility, $20,000,000 and in the case of the Canadian Swing
Line Facility, $20,000,000 and (b) the applicable Revolving Credit Facility. 
Each Swing Line Sublimit is part of, and not in addition to, the applicable
Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Assets” means, at any date of determination, for any Person, Total
Assets on that date less, without duplication: (i) the net book value of all
licenses, patents, patent applications, copyrights, trademarks, trade or brand
names, goodwill, non-compete agreements or organizational expenses and other
like intangibles; (ii) unamortized issuance expenses related to Indebtedness;
(iii) all reserves for depreciation, obsolescence, depletion and amortization of
assets (excluding reserves for assets in clause (i) above); and (iv) all other
proper reserves for assets which in accordance with GAAP should be provided in
connection with such Person’s business; in each case, of or by the Person and
its Subsidiaries on a consolidated basis on such date.

“Target” has the meaning specified in the Preliminary Statements to this
Agreement.

“Target Stock” means Equity Interests of the Target.

“Tax Act” means the Income Tax Act (Canada).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such

28


--------------------------------------------------------------------------------




Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Commitment Increase” has the meaning specified in Section 2.16(a).

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by a Borrower in favor of a Term Lender
evidencing Term Loans made by such Term Lender, in substantially the form of
Exhibit C-1.

“Threshold Amount” means $50,000,000.

“Total Assets” means, at any date of determination, the total assets of a Person
and its Subsidiaries on a consolidated basis as of that date determined in
accordance with GAAP.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, BA Loans, Swing Line Loans and L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties of the Loan Documents, (c) the refinancing of
certain outstanding Indebtedness, including the refinancing or replacement of
letters of credit, of the Parent and Target, and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan, U.S.
Base Rate Loan, Eurodollar Rate Loan, Canadian Prime Rate Loan or BA Loan.

“Unfunded Pension Liability” means the excess of a U.S. Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
U.S. Pension Plan’s assets, determined in accordance with the assumptions used
for funding the U.S. Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

“Unfunded Canadian Pension Liability” means the excess of a Canadian Pension
Plan’s going concern liabilities over the value of that Canadian Pension Plan’s
assets determined in accordance with the actuarial methods and assumptions
consistent with the valuation last filed with the applicable Governmental
Authority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(i).

29


--------------------------------------------------------------------------------




“U.S. Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day established from time to time by Bank of America (Canada
Branch) as its “prime rate” for borrowings in Dollars made in Canada.  The
“prime rate” is a rate set by Bank of America (Canada Branch) based upon various
factors including Bank of America (Canada Branch)’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such established
rate.  Any change in such rate established by Bank of America (Canada Branch)
shall take effect at the opening of business on the day specified for such
change.

“U.S. Base Rate Loan” means a Canadian Revolving Credit Loan that bears interest
based on the U.S. Base Rate.

“U.S. Borrower” means a Borrower that is organized under the laws of a
jurisdiction located within the United States.

“U.S. Dollar”, “Dollar” and “$” mean lawful money of the United States.

“U.S. L/C Advance” means, with respect to each U.S. Revolving Credit Lender,
such Lender’s funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable Percentage.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

“U.S. L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit under the U.S. Revolving Credit Facility, or any successor issuer of
Letters of Credit hereunder; provided that, LaSalle Bank (or its successor, ABN
AMRO Bank N.V.) shall be a U.S. L/C Issuer in respect of the Existing Letters of
Credit issued by LaSalle Bank listed on Schedule 1.01; and provided further,
that LaSalle Bank (or its successor, ABN AMRO Bank N.V.), in its capacity as a
U.S. L/C Issuer, shall have no obligation hereunder to issue any new Letter of
Credit or to extend or renew any Existing Letter of Credit under this Agreement,
and all Letters of Credit (or related arrangements) issued by LaSalle Bank or
any of its Affiliates for the account of the Borrowers hereunder shall be
replaced with Letters of Credit issued hereunder no later than one year
following the Closing Date.

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of U.S. Letters of Credit,
including all U.S. L/C Borrowings.  For purposes of computing the amount
available to be drawn under any U.S. Letter of Credit, the amount of such Letter
of Credit shall be determined in accordance with Section 1.06.  For all purposes
of this Agreement, if on any date of determination a U.S. Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“U.S. Letter of Credit” means any letter of credit issued under the U.S.
Revolving Credit Facility and shall include the Existing Letters of Credit.  A
U.S. Letter of Credit may be a commercial letter of credit or a standby letter
of credit.

30


--------------------------------------------------------------------------------




“U.S. Letter of Credit Commitment” means the commitment of the U.S. L/C Issuer
to issue Letters of Credit under the U.S. Revolving Credit Facility, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Letter of Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“U.S. Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the U.S. Revolving Credit
Lenders pursuant to Section 2.01(b).

“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to (a) make U.S. Revolving Credit Loans to the U.S.
Borrowers pursuant to Section 2.01(b), (b) purchase participations in U.S. L/C
Obligations, and (c) purchase participations in U.S. Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders’ U.S. Revolving Credit Commitments at such time.

“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.04.A.

“U.S. Swing Line Facility” means the revolving credit facility made available by
the U.S. Swing Line Lender pursuant to Section 2.04.A.

“U.S. Swing Line Lender” means Bank of America in its capacity as provider of
U.S. Swing Line Loans, or any successor swing line lender hereunder.

“U.S. Swing Line Loan” has the meaning specified in Section 2.04.A(a).

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE

31


--------------------------------------------------------------------------------




CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION.”  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
(INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN
DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE
SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL
BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

1.03         Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE PARENT OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE PARENT SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
PARENT SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is

32


--------------------------------------------------------------------------------




expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06         Letter of Credit Amounts  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.07         Exchange Rates; Currency Equivalents..  The Administrative Agent or
the applicable L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in currencies other than
Dollars.  Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01         The Loans and Letters of Credit.  (a)  The Term Borrowing.  Subject
to the terms and conditions set forth herein, each Term Lender severally agrees
to make a single loan in U.S. Dollars to the Borrowers on the Closing Date in an
amount not to exceed such Term Lender’s Applicable Percentage of the Term
Facility.  The Term Borrowing shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Applicable Percentage of
the Term Facility.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.  Term Loans may be Base Rate Loans, U.S. Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.


(B)           THE U.S. REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH U.S. REVOLVING CREDIT LENDER SEVERALLY AGREES
TO MAKE LOANS (EACH SUCH LOAN, A “U.S. REVOLVING CREDIT LOAN”) IN U.S. DOLLARS
TO THE U.S. BORROWERS, FROM TIME TO TIME, ON ANY BUSINESS DAY DURING THE
AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF SUCH LENDER’S U.S. REVOLVING CREDIT COMMITMENT;
PROVIDED THAT, AFTER GIVING EFFECT TO ANY U.S. REVOLVING CREDIT BORROWING, (I)
THE TOTAL REVOLVING CREDIT OUTSTANDINGS AT SUCH TIME SHALL NOT EXCEED THE U.S.
REVOLVING CREDIT FACILITY AT SUCH TIME AND (II) THE AGGREGATE OUTSTANDING AMOUNT
OF THE U.S. REVOLVING CREDIT LOANS OF ANY U.S. REVOLVING CREDIT LENDER, PLUS
SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT
OF ALL U.S. L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE REVOLVING CREDIT
PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL U.S. SWING LINE LOANS SHALL NOT
EXCEED SUCH LENDER’S U.S. REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF
EACH U.S. REVOLVING CREDIT LENDER’S U.S. REVOLVING CREDIT COMMITMENT, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE U.S. BORROWERS MAY BORROW
UNDER THIS SECTION 2.01(B), PREPAY UNDER SECTION 2.06, AND REBORROW UNDER THIS
SECTION 2.01(B).  U.S. REVOLVING CREDIT LOANS MAY BE BASE RATE LOANS OR
EURODOLLAR RATE LOANS, AS FURTHER PROVIDED HEREIN.

33


--------------------------------------------------------------------------------





(C)           THE CANADIAN REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, EACH CANADIAN REVOLVING CREDIT LENDER SEVERALLY
AGREES TO MAKE LOANS (EACH SUCH LOAN, A “CANADIAN REVOLVING CREDIT LOAN”) IN
U.S. DOLLARS AND CANADIAN DOLLARS TO THE CANADIAN BORROWERS, FROM TIME TO TIME,
ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE AMOUNT NOT
TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH LENDER’S CANADIAN REVOLVING
CREDIT COMMITMENT; PROVIDED THAT, AFTER GIVING EFFECT TO ANY CANADIAN REVOLVING
CREDIT BORROWING, (I) THE TOTAL REVOLVING CREDIT OUTSTANDINGS AT SUCH TIME SHALL
NOT EXCEED THE U.S. REVOLVING CREDIT FACILITY AT SUCH TIME, (II) THE TOTAL
REVOLVING CREDIT OUTSTANDINGS IN RESPECT OF THE CANADIAN REVOLVING CREDIT
FACILITY AT SUCH TIME SHALL NOT EXCEED THE CANADIAN REVOLVING CREDIT FACILITY AT
SUCH TIME AND (III) THE AGGREGATE OUTSTANDING AMOUNT OF THE CANADIAN REVOLVING
CREDIT LOANS OF ANY CANADIAN REVOLVING CREDIT LENDER, PLUS SUCH LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL CANADIAN
L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF
THE OUTSTANDING AMOUNT OF ALL CANADIAN SWING LINE LOANS SHALL NOT EXCEED SUCH
LENDER’S CANADIAN REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF EACH
CANADIAN REVOLVING CREDIT LENDER’S CANADIAN REVOLVING CREDIT COMMITMENT, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, THE CANADIAN BORROWERS MAY
BORROW UNDER THIS SECTION 2.01(C), PREPAY UNDER SECTION 2.06, AND REBORROW UNDER
THIS SECTION 2.01(C).  CANADIAN REVOLVING CREDIT LOANS MAY BE (I) IN THE CASE OF
CANADIAN REVOLVING CREDIT LOANS THAT ARE DENOMINATED IN U.S. DOLLARS, U.S. BASE
RATE LOANS OR EURODOLLAR RATE LOANS AND (II) IN THE CASE OF CANADIAN REVOLVING
CREDIT LOANS THAT ARE DENOMINATED IN CANADIAN DOLLARS, CANADIAN PRIME RATE LOANS
OR BA LOANS, AS FURTHER PROVIDED HEREIN.

(d)  U.S. Letter of Credit Commitment.  (i)  Subject to the terms and conditions
set forth herein, (A) each U.S. L/C Issuer under the U.S. Revolving Credit
Facility agrees, in reliance upon the agreements of the U.S. Revolving Credit
Lenders under the U.S. Revolving Credit Facility set forth in this Section
2.01(d), (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue letters of
credit (the “U.S. Letters of Credit”) in U.S. Dollarsor such other currencies as
any U.S. Borrower may request and which are reasonably available to the
applicable U.S. L/C Issuer, for the account of the U.S. Borrowers or their
respective Subsidiaries, and to amend or extend U.S. Letters of Credit
previously issued by it, in accordance with Section 2.03(a), and (2) to honor
drawings under the U.S. Letters of Credit issued by it; and (B) the U.S.
Revolving Credit Lenders under the U.S. Revolving Credit Facility severally
agree to participate in U.S. Letters of Credit issued under the U.S. Revolving
Credit Facility for the account of the U.S. Borrowers and their respective
Subsidiaries and any drawings thereunder; provided that after giving effect to
any U.S. L/C Credit Extension with respect to any U.S. Letter of Credit, (x) the
Total Revolving Credit Outstandings at such time shall not exceed the U.S.
Revolving Credit Facility at such time and (y) the aggregate Outstanding Amount
of the U.S. Revolving Credit Loans of any U.S. Revolving Credit Lender, plus
such Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all U.S. L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all U.S. Swing Line Loans shall not
exceed such Lender’s U.S. Revolving Credit Commitment.  Each request by a U.S.
Borrower for the issuance or amendment of a U.S. Letter of Credit shall be
deemed to be a representation by such U.S. Borrower that the U.S. L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, each U.S. Borrower’s ability to obtain U.S. Letters of
Credit shall be fully revolving, and accordingly the U.S. Borrowers may, during
the foregoing period, obtain U.S. Letters of Credit to replace U.S. Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit issued for the account of U.S. Borrowers or their
Subsidiaries shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(II)           NO U.S. L/C ISSUER SHALL ISSUE ANY U.S. LETTER OF CREDIT IF:

34


--------------------------------------------------------------------------------




(A)          subject to Section 2.03(a)(iv), the expiry date of such requested
U.S. Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or

(B)           the expiry date of such requested U.S. Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the U.S. Revolving
Credit Lenders have approved such expiry date.

(III)          NO U.S. L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY
U.S. LETTER OF CREDIT IF:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such U.S. L/C Issuer
from issuing such U.S. Letter of Credit, or any Law applicable to such U.S. L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such U.S. L/C Issuer shall
prohibit, or request that such U.S. L/C Issuer refrain from, the issuance of
letters of credit generally or such U.S. Letter of Credit in particular or shall
impose upon such U.S. L/C Issuer with respect to such U.S. Letter of Credit any
restriction, reserve or capital requirement (for which such U.S. L/C Issuer is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such U.S. L/C Issuer is not otherwise
compensated hereunder) and which such U.S. L/C Issuer in good faith deems
material to it;

(B)           the issuance of such U.S. Letter of Credit would violate one or
more policies of such U.S. L/C Issuer applicable to letters of credit generally;

(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such U.S. Letter of Credit is in an initial stated amount of less
than $25,000;

(D)          such L/C Issuer does not as of the issuance date of such requested
U.S. Letter of Credit issue letters of credit in the requested currency;

(F)           such U.S. Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(G)           a default of any U.S. Revolving Credit Lender’s obligations to
fund under Section 2.03(b) exists or any U.S. Revolving Credit Lender is at such
time a Defaulting Lender hereunder, unless such issuance is consented to by such
L/C Issuer; provided that, if such L/C Issuer does not provide such consent,
then the applicable Borrower may replace such Defaulting Lender in accordance
with Section 11.13.

(IV)          NO U.S. L/C ISSUER SHALL AMEND ANY U.S. LETTER OF CREDIT IF SUCH
L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH U.S. LETTER OF
CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

(V)           NO U.S. L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO AMEND ANY U.S.
LETTER OF CREDIT IF SUCH U.S. L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME
TO ISSUE SUCH U.S. LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

35


--------------------------------------------------------------------------------




(VI)          EACH U.S. L/C ISSUER UNDER THE U.S. REVOLVING CREDIT FACILITY
SHALL ACT ON BEHALF OF THE U.S. REVOLVING CREDIT LENDERS UNDER SUCH U.S.
REVOLVING CREDIT FACILITY WITH RESPECT TO ANY U.S. LETTERS OF CREDIT ISSUED BY
IT THEREUNDER AND THE DOCUMENTS ASSOCIATED THEREWITH, AND EACH SUCH U.S. L/C
ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY SUCH U.S. L/C ISSUER IN CONNECTION WITH U.S. LETTERS OF CREDIT
ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO
SUCH U.S. LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS
USED IN ARTICLE IX INCLUDED SUCH U.S. L/C ISSUER WITH RESPECT TO SUCH ACTS OR
OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH U.S. L/C
ISSUER.

(e)  Canadian Letter of Credit Commitment.  (i)  Subject to the terms and
conditions set forth herein, (A) each Canadian L/C Issuer under the Canadian
Revolving Credit Facility agrees, in reliance upon the agreements of the
Canadian Revolving Credit Lenders under the Canadian Revolving Credit Facility
set forth in this Section 2.01(e), (1) from time to time on any Business Day
during the period from the Closing Date until the Letter of Credit Expiration
Date, to issue letters of credit (the “Canadian Letters of Credit”) in U.S.
Dollars, Canadian Dollarsor such other currencies as any Canadian Borrower may
request and which are reasonably available to the applicable Canadian L/C
Issuer, for the account of the Canadian Borrowers or their respective
Subsidiaries, and to amend or extend Canadian Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Canadian Letters of Credit issued by it; and (B) the Canadian
Revolving Credit Lenders under the Canadian Revolving Credit Facility severally
agree to participate in Canadian Letters of Credit issued under the Canadian
Revolving Credit Facility for the account of the Canadian Borrowers and their
respective Subsidiaries and any drawings thereunder; provided that after giving
effect to any Canadian L/C Credit Extension with respect to any Canadian Letter
of Credit, (w) the Total Revolving Credit Outstandings at such time shall not
exceed the U.S. Revolving Credit Facility, (x) the Total Revolving Credit
Outstandings in respect of the Canadian Revolving Credit Facility at such time
shall not exceed the Canadian Revolving Credit Facility and (y) the aggregate
Outstanding Amount of the Canadian Revolving Credit Loans of any Canadian
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Canadian L/C Obligations, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Canadian Swing Line Loans shall not exceed such Lender’s Canadian Revolving
Credit Commitment.  Each request by a Canadian Borrower for the issuance or
amendment of a Canadian Letter of Credit shall be deemed to be a representation
by such Borrower that the Canadian L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence.  Within
the foregoing limits, and subject to the terms and conditions hereof, each
Canadian Borrower’s ability to obtain Canadian Letters of Credit shall be fully
revolving, and accordingly the Canadian Borrowers may, during the foregoing
period, obtain Canadian Letters of Credit to replace Canadian Letters of Credit
that have expired or that have been drawn upon and reimbursed.  All Existing
Letters of Credit issued for the account of Canadian Borrowers or their
Subsidiaries shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(II)           NO CANADIAN L/C ISSUER SHALL ISSUE ANY CANADIAN LETTER OF CREDIT
IF:

(A)          subject to Section 2.03(a)(iv), the expiry date of such requested
Canadian Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Revolving Lenders have approved
such expiry date; or

(B)           the expiry date of such requested Canadian Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date.

36


--------------------------------------------------------------------------------




(III)          NO CANADIAN L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY
CANADIAN LETTER OF CREDIT IF:

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Canadian L/C
Issuer from issuing such Canadian Letter of Credit, or any Law applicable to
such Canadian L/C Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Canadian L/C Issuer shall prohibit, or request that such Canadian L/C Issuer
refrain from, the issuance of letters of credit generally or such Canadian
Letter of Credit in particular or shall impose upon such Canadian L/C Issuer
with respect to such Canadian Letter of Credit any restriction, reserve or
capital requirement (for which such Canadian L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
such Canadian L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such Canadian L/C Issuer is not
otherwise compensated hereunder) and which such Canadian L/C Issuer in good
faith deems material to it;

(B)           the issuance of such Canadian Letter of Credit would violate one
or more policies of such Canadian L/C Issuer applicable to letters of credit
generally;

(C)           except as otherwise agreed by the Administrative Agent and such
Canadian L/C Issuer, such Canadian Letter of Credit is in an initial stated
amount of less than $25,000;

(D)          such Canadian L/C Issuer does not as of the issuance date of such
requested Canadian Letter of Credit issue letters of credit in the requested
currency;

(F)           such Canadian Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or

(G)           a default of any Lender’s obligations to fund under Section
2.03(b) exists or any Lender is at such time a Defaulting Lender hereunder,
unless such issuance is consented to by such L/C Issuer; provided that, if such
L/C Issuer does not provide such consent, then the applicable Borrower may
replace such Defaulting Lender in accordance with Section 11.13.

(IV)          NO CANADIAN L/C ISSUER SHALL AMEND ANY CANADIAN LETTER OF CREDIT
IF SUCH CANADIAN L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
CANADIAN LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF.

(V)           NO CANADIAN L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO AMEND ANY
CANADIAN LETTER OF CREDIT IF SUCH CANADIAN L/C ISSUER WOULD HAVE NO OBLIGATION
AT SUCH TIME TO ISSUE SUCH CANADIAN LETTER OF CREDIT IN ITS AMENDED FORM UNDER
THE TERMS HEREOF.

(VI)          EACH CANADIAN L/C ISSUER UNDER THE CANADIAN REVOLVING CREDIT
FACILITY SHALL ACT ON BEHALF OF THE CANADIAN REVOLVING CREDIT LENDERS UNDER THE
CANADIAN REVOLVING CREDIT FACILITY WITH RESPECT TO ANY CANADIAN LETTERS OF
CREDIT ISSUED BY IT THEREUNDER AND THE DOCUMENTS ASSOCIATED THEREWITH, AND EACH
SUCH CANADIAN L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES
(A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY SUCH CANADIAN L/C ISSUER IN CONNECTION WITH
CANADIAN LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND
ISSUER DOCUMENTS PERTAINING TO SUCH CANADIAN

37


--------------------------------------------------------------------------------




LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN
ARTICLE IX INCLUDED SUCH CANADIAN L/C ISSUER WITH RESPECT TO SUCH ACTS OR
OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH CANADIAN
L/C ISSUER.

2.02         Borrowings, Conversions and Continuations of Loans.  (a)  Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon a Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than the Applicable Time (i)
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, in respect of the Term Facility and the U.S.
Revolving Credit Facility, or U.S. Base Rate Loan, in the case of the Canadian
Revolving Credit Facility, and (ii) on the requested date of any Borrowing of
Base Rate Loans, U.S. Base Rate Loans or Canadian Prime Rate Loans; provided,
however, that if a Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than the Applicable Time four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than the Applicable Time, three Business Days before
the date of such Borrowing, conversion or continuation requested pursuant to the
immediately preceding proviso, the Administrative Agent shall notify the
applicable Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by a Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $1,000,000 in excess thereof (or such lesser amount to the extent
representing the remaining Outstanding Amount under the Term Facility).  Except
as provided in Sections 2.03(b), 2.04.A(c) and 2.04.B(c), each Borrowing of or
conversion to Base Rate Loans or U.S. Base Rate Loans or Borrowing of Canadian
Prime Rate Loans shall be in a principal amount of $500,000 or C$500,000, as
applicable, or a whole multiple of $100,000 or C$100,000, as applicable, in
excess thereof (or such lesser amount to the extent representing the remaining
Outstanding Amount under the Term Facility).  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Borrowing, and (vii) if
applicable, the Designated Borrower.  If the Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in U.S. Dollars unless Canadian Prime Rate Loans are
specified, in which case the Loans shall be made in Canadian Dollars.  If a
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation
in respect of a Loan other than a Eurodollar Rate Loan or Bankers’ Acceptance or
BA Equivalent Loan, then the applicable Term Loans or Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans, in the case of Term Loans or
U.S. Revolving Credit Loans, or U.S. Base Rate Loans or, if Canadian currency
has been specified, Canadian Prime Rate Loans, in the case of Canadian Revolving
Credit Loans.  If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, or if the Borrower fails to give timely
notice requesting a conversion or continuation of an outstanding Eurodollar Rate
Loan, such Eurodollar Rate

38


--------------------------------------------------------------------------------




Loan shall be made as, or will be continued as, a Eurodollar Rate Loan with an
Interest Period of one month.  Notwithstanding anything to the contrary herein,
a Swing Line Loan shall only be a Base Rate Loan, in the case of U.S. Swing Line
Loans, or a U.S. Base Rate Loan, in the case of Canadian Swing Line Loans, and
may not be converted to a Eurodollar Rate Loan.  No Loan may be converted into
or continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT (AND CURRENCY) OF ITS
APPLICABLE PERCENTAGE UNDER THE APPLICABLE FACILITY OF THE APPLICABLE TERM LOANS
OR REVOLVING CREDIT LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR
CONTINUATION IS PROVIDED BY THE APPLICABLE BORROWER, THE ADMINISTRATIVE AGENT
SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE
LOANS OR U.S. BASE RATE LOANS OR CANADIAN PRIME RATE LOANS OR CONTINUATION AS A
EURODOLLAR RATE LOAN HAVING AN INTEREST PERIOD OF ONE MONTH, AS THE CASE MAY BE,
DESCRIBED IN SECTION 2.02(A).  IN THE CASE OF A TERM BORROWING OR A REVOLVING
CREDIT BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL CREDIT EXTENSION, SECTION 4.01), THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE
APPLICABLE BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT EITHER
BY (I) CREDITING THE ACCOUNT OF SUCH BORROWER ON THE BOOKS OF BANK OF AMERICA
WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE
IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND REASONABLY ACCEPTABLE TO) THE
ADMINISTRATIVE AGENT BY SUCH BORROWER; PROVIDED, HOWEVER, THAT IF, ON THE DATE A
COMMITTED LOAN NOTICE WITH RESPECT TO A REVOLVING CREDIT BORROWING IS GIVEN BY A
BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH
REVOLVING CREDIT BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF
ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE TO SUCH BORROWER AS
PROVIDED ABOVE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF AN EVENT OF DEFAULT UNDER SECTION
8.01(A), (F) OR (G), NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS
EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE APPLICABLE
BORROWERS AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD
FOR EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS, U.S. BASE RATE LOANS OR CANADIAN PRIME RATE LOANS ARE
OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE APPLICABLE BORROWERS AND
THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN DETERMINING
THE BASE RATE, THE U.S. BASE RATE OR THE CANADIAN PRIME RATE, AS APPLICABLE,
PROMPTLY FOLLOWING SUCH CHANGE.


(E)           AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL CONVERSIONS OF
TERM LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS AS
THE SAME TYPE, THERE SHALL NOT BE MORE THAN 10 INTEREST PERIODS IN EFFECT IN
RESPECT OF THE TERM FACILITY.  AFTER GIVING EFFECT TO ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE TYPE TO THE
OTHER, AND ALL CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE
SHALL NOT BE MORE THAN 20 INTEREST PERIODS IN EFFECT IN RESPECT OF THE U.S.
REVOLVING CREDIT FACILITY AND 10 BA MATURITY DATES AND 10 INTEREST PERIODS IN
EFFECT IN RESPECT OF THE CANADIAN REVOLVING CREDIT FACILITY.


(F)            ANYTHING IN THIS SECTION 2.02 TO THE CONTRARY NOTWITHSTANDING,
THE APPLICABLE BORROWER MAY ON ANY BUSINESS DAY, UPON NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN THE APPLICABLE TIME ON A BUSINESS DAY AT
LEAST TWO BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED

39


--------------------------------------------------------------------------------




conversion and subject to the provisions of Sections 2.17 or 2.18, convert all
or any portion of the Canadian Prime Rate Loans comprising part of the same
Borrowing to Drawings in accordance with Section 2.17(a) hereof; provided,
however, that any conversion of Bankers’ Acceptances or BA Equivalent Advances
shall be made in accordance with Section 2.18 and shall be converted only to
Canadian Prime Rate Loans.  Each notice by a Borrower pursuant to this Section
2.02(f) must be confirmed promptly by delivery to the Administrative Agent of a
written Notice of Drawing, appropriately completed and signed by a Responsible
Officer of such Borrower, and shall specify (A) the date of such conversion, (B)
the Canadian Prime Rate Loans to be converted, (C) if less than all of the
Canadian Prime Rate Loans comprising part of any Borrowing are to be converted,
the aggregate amount of Canadian Prime Rate Loans to be so converted and (D) the
initial term to maturity of the Bankers’ Acceptances or BA Equivalent Advances
(which shall comply with the definition of “Maturity Date” in Section 1.01);
provided further, that if the Face Amount of a Bankers’ Acceptances and Notional
Bankers’ Acceptances to be created and purchased by any Lender is not C$100,000,
or an integral multiple thereof, such Face Amount shall be increased or reduced
by the Administrative Agent in its sole discretion to the nearest integral
multiple of C$100,000.  Each notice of conversion under this Section 2.02(f)
shall be irrevocable and binding on the applicable Borrower.


(G)           TO THE EXTENT OF ANY INCONSISTENCY BETWEEN THE PROVISIONS OF
SECTION 2.02(F) AND SECTION 2.18 AS REGARDS THE CONVERSION OF BANKERS’
ACCEPTANCES AND BA EQUIVALENT ADVANCES, THE PROVISIONS OF SECTION 2.18 SHALL
APPLY.


2.03         LETTERS OF CREDIT. PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS
OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.  (A)  (I)  EACH LETTER OF CREDIT
SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE, IN THE CASE OF A PROPOSED LETTER
OF CREDIT TO BE ISSUED UNDER THE U.S. REVOLVING CREDIT FACILITY, UPON THE
REQUEST OF A U.S. BORROWER DELIVERED TO A U.S. L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR, IN THE CASE OF A PROPOSED LETTER OF CREDIT TO BE
ISSUED UNDER THE CANADIAN REVOLVING CREDIT FACILITY, UPON THE REQUEST OF A
CANADIAN BORROWER DELIVERED TO A CANADIAN L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), IN EACH CASE IN THE FORM OF A LETTER OF CREDIT
APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH
BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE APPLICABLE
L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN THE APPLICABLE TIME AT
LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT
AND SUCH L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION)
PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE. 
IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH
LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY
SATISFACTORY TO SUCH L/C ISSUER:  (A) THE PROPOSED ISSUANCE DATE OF THE
REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT AND
CURRENCY THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER INFORMATION AS SUCH L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR
AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE APPLICABLE L/C
ISSUER (A) THE LETTER OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF
AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY); (C) THE NATURE OF THE
PROPOSED AMENDMENT; AND (D) SUCH OTHER INFORMATION AS SUCH L/C ISSUER MAY
REASONABLY REQUIRE.  ADDITIONALLY, THE APPLICABLE BORROWER SHALL FURNISH TO THE
APPLICABLE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND
INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT,
INCLUDING ANY ISSUER DOCUMENTS, AS SUCH L/C ISSUER OR THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUIRE.

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
APPLICABLE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE
OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER
OF CREDIT APPLICATION FROM THE APPLICABLE BORROWER AND, IF NOT, SUCH L/C ISSUER
WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE
APPLICABLE L/C

40


--------------------------------------------------------------------------------




Issuer has received written notice from any Lender under the applicable
Revolving Credit Facility, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of such Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices.

(III)          IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT UNDER THE
U.S. REVOLVING CREDIT FACILITY, EACH U.S. REVOLVING CREDIT LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE U.S. L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT
EQUAL TO THE PRODUCT OF SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING
CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH LETTER OF CREDIT.  IMMEDIATELY UPON
THE ISSUANCE OF EACH LETTER OF CREDIT UNDER THE CANADIAN REVOLVING CREDIT
FACILITY, EACH CANADIAN REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE CANADIAN L/C ISSUER
A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT
OF SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES
THE AMOUNT OF SUCH LETTER OF CREDIT.

(iv)          If a Borrower so requests in any applicable Letter of Credit
Application, each L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the applicable L/C Issuer
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Extension Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by the applicable L/C
Issuer, a Borrower shall not be required to make a specific request to such L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders under the applicable Revolving Credit Facility shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of Sections 2.01(a) or (e) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the Extension
Notice Date from the Administrative Agent, any Lender under the applicable
Revolving Credit Facility or a Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(V)           PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, EACH L/C ISSUER WILL ALSO DELIVER TO THE APPLICABLE
BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF
CREDIT OR AMENDMENT.


(B)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.  (I)  UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A DRAWING
UNDER SUCH LETTER OF CREDIT, THE APPLICABLE L/C ISSUER SHALL NOTIFY THE
APPLICABLE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  IF THE APPLICABLE L/C
ISSUER SHALL MAKE ANY PAYMENT IN RESPECT OF A LETTER OF CREDIT, THE APPLICABLE
BORROWER SHALL REIMBURSE SUCH PAYMENT THROUGH THE ADMINISTRATIVE AGENT BY PAYING
TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH PAYMENT AND IN THE
APPLICABLE CURRENCY NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON THE DATE THAT
SUCH PAYMENT IS MADE, IF THE APPLICABLE BORROWER SHALL HAVE RECEIVED NOTICE OF
SUCH PAYMENT PRIOR TO 10:00 A.M. (NEW YORK TIME) ON SUCH DATE, OR, IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE

41


--------------------------------------------------------------------------------




applicable Borrower prior to such time, on the Business Day immediately
following the day that the applicable Borrower receives such notice (any such
date on which the applicable Borrower is required to so reimburse, a
“Reimbursement Date”) (subject to the accrual of interest in respect thereof at
the Base Rate or the Canadian Prime Rate, as applicable, plus, in each case, the
Applicable Rate), unless in each case the applicable Borrower shall be deemed to
have requested a Borrowing in accordance with this Section 2.03(b)(i).  In the
case of a Letter of Credit denominated in a currency other than Dollars, the
applicable Borrower shall reimburse the L/C Issuer in such currency, unless (A)
the L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, such Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that such Borrower will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in a currency other
than Dollars, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  If such Borrower fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender under the
applicable Revolving Credit Facility of the Reimbursement Date, the amount and
currency of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Revolving Credit Percentage thereof.  In such event,
such Borrower shall be deemed to have requested a Borrowing under the applicable
Revolving Credit Facility of, in the case of Letters of Credit denominated in a
currency other than Canadian Dollars, Base Rate Loans or U.S. Base Rate Loans,
as applicable, or, in the case of Letters of Credit denominated in Canadian
Dollars, Canadian Prime Rate Loans, to be disbursed on the Reimbursement Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
U.S. Base Rate Loans or Canadian Prime Rate Loans, as applicable, but subject to
the amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(b)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(II)           EACH LENDER UNDER EACH REVOLVING CREDIT FACILITY SHALL UPON ANY
NOTICE PURSUANT TO SECTION 2.03(B)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S
OFFICE IN AN AMOUNT EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
UNREIMBURSED AMOUNT NOT LATER THAN 3:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY
SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE
PROVISIONS OF SECTION 2.03(B)(III), EACH APPLICABLE REVOLVING CREDIT LENDER THAT
SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN, U.S.
BASE RATE LOAN OR CANADIAN PRIME RATE LOAN, AS APPLICABLE, TO THE APPLICABLE
BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE APPLICABLE L/C ISSUER.

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS, U.S. BASE RATE
LOANS OR CANADIAN PRIME RATE LOANS, AS APPLICABLE, BECAUSE THE CONDITIONS SET
FORTH IN SECTION 4.02 CANNOT BE SATISFIED, THE APPLICABLE BORROWER SHALL BE
DEEMED TO HAVE INCURRED FROM THE APPLICABLE L/C ISSUER AN L/C BORROWING IN THE
AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C BORROWING
SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR
INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH APPLICABLE REVOLVING CREDIT
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE
L/C ISSUER PURSUANT TO SECTION 2.03(B)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF
ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION
2.03.

 

 

42


--------------------------------------------------------------------------------


(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(B) TO REIMBURSE THE APPLICABLE L/C
ISSUER FOR ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF
SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE
SOLELY FOR THE ACCOUNT OF SUCH L/C ISSUER.

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR L/C ADVANCES TO REIMBURSE AN L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS
OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(B), SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY
HAVE AGAINST SUCH L/C ISSUER, ANY BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(B) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE APPLICABLE
BORROWER OF A COMMITTED LOAN NOTICE).  NO SUCH MAKING OF AN L/C ADVANCE SHALL
RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF A BORROWER TO REIMBURSE THE
APPLICABLE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY SUCH L/C ISSUER
UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(B)
BY THE TIME SPECIFIED IN SECTION 2.03(B)(II), SUCH L/C ISSUER SHALL BE ENTITLED
TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO SUCH L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE
FROM TIME TO TIME IN EFFECT, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY SUCH L/C ISSUER IN CONNECTION WITH THE FOREGOING.  IF
SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT
SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING
OR L/C ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A
CERTIFICATE OF AN L/C ISSUER SUBMITTED TO ANY REVOLVING CREDIT LENDER (THROUGH
THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION 2.03(B)(VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(C)           REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME AFTER AN L/C ISSUER
HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY
REVOLVING CREDIT LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.03(B), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF SUCH L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM A BORROWER OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE
AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE
REVOLVING CREDIT PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S L/C
ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF AN L/C ISSUER PURSUANT TO SECTION 2.03(B)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 11.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY SUCH L/C ISSUER IN ITS DISCRETION),
EACH LENDER UNDER THE APPLICABLE REVOLVING CREDIT FACILITY SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH L/C ISSUER ITS APPLICABLE REVOLVING
CREDIT PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST
THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH
LENDER, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO
TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE
THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

43


--------------------------------------------------------------------------------





(D)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE APPLICABLE BORROWERS
TO REIMBURSE EACH L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT ANY BORROWER OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE APPLICABLE L/C
ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)          ANY PAYMENT BY THE APPLICABLE L/C ISSUER UNDER SUCH LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE
APPLICABLE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE
A TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

(V)           ANY ADVERSE CHANGE IN THE RELEVANT EXCHANGE RATES OR IN THE
AVAILABILITY OF U.S. DOLLARS OR CANADIAN DOLLARS TO THE PARENT OR ANY SUBSIDIARY
OR IN THE RELEVANT CURRENCY MARKETS GENERALLY; OR

(VI)          ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE PARENT OR
ANY OF ITS SUBSIDIARIES.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the applicable L/C Issuer.  Such Borrower
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.


(E)           ROLE OF L/C ISSUER.  EACH LENDER AND EACH BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, NO L/C ISSUER SHALL HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUERS,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF ANY L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR THE REQUIRED REVOLVING
LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE

44


--------------------------------------------------------------------------------





EXECUTION, EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR
INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWERS
HEREBY ASSUME ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT; PROVIDED, HOWEVER,
THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE BORROWERS’
PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR
TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUERS, THE
ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF ANY L/C ISSUER SHALL BE LIABLE OR
RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (VI) OF
SECTION 2.03(D); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST AN L/C ISSUER,
AND SUCH L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE CAUSED BY SUCH L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR SUCH L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, AN L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND SUCH L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(F)            CASH COLLATERAL.  (I) UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, (A) IF ANY L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST
UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR
(B) IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY
REASON REMAINS OUTSTANDING, THE APPLICABLE BORROWER SHALL, IN EACH CASE,
IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS; (II) THE ADMINISTRATIVE AGENT MAY, UPON ANY REVALUATION DATE AFTER
THE INITIAL DEPOSIT OF CASH COLLATERAL, REQUEST THAT ADDITIONAL CASH COLLATERAL
BE PROVIDED IN ORDER TO PROTECT AGAINST THE RESULTS OF EXCHANGE RATE
FLUCTUATIONS UP TO THE AMOUNT BY WHICH THE THEN OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS EXCEEDS SUCH CASH COLLATERAL; AND (III) SECTIONS 2.06(C) AND 8.02(C)
SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER. 
FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.06(C) AND SECTION 8.02(C), “CASH
COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUERS AND THE LENDERS UNDER EACH REVOLVING
CREDIT FACILITY, AS COLLATERAL FOR THE L/C OBLIGATIONS OR BANKERS’ ACCEPTANCES
UNDER SUCH REVOLVING CREDIT FACILITY, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT
TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE L/C ISSUERS UNDER SUCH REVOLVING CREDIT FACILITY
(WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  DERIVATIVES OF SUCH
TERM HAVE CORRESPONDING MEANINGS.  EACH BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUERS AND THE LENDERS UNDER
THE APPLICABLE REVOLVING CREDIT FACILITY, A SECURITY INTEREST IN ALL SUCH CASH,
DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE FOREGOING. 
CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING DEPOSIT
ACCOUNTS AT BANK OF AMERICA (OR, IN THE CASE OF THE CANADIAN REVOLVING CREDIT
FACILITY, BANK OF AMERICA (CANADA BRANCH)) OR, IF REQUESTED BY THE APPLICABLE
BORROWER, INVESTED IN CASH EQUIVALENTS TO THE EXTENT REASONABLY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT
ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR CLAIM OF ANY
PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT OF SUCH
FUNDS IS LESS THAN THE AGGREGATE AMOUNT REQUIRED UNDER CLAUSES (I) OR (II)
ABOVE, THE APPLICABLE BORROWER WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE
AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS
CASH COLLATERAL, AN AMOUNT EQUAL TO THE EXCESS OF (X) SUCH AGGREGATE AMOUNT
REQUIRED UNDER CLAUSES (I) OR (II) ABOVE OVER (Y) THE TOTAL AMOUNT OF FUNDS, IF
ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT DETERMINES TO BE
FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING OF ANY LETTER OF
CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH FUNDS SHALL BE
APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, TO REIMBURSE THE
APPLICABLE L/C ISSUER.  TO THE EXTENT THAT, ON ANY

45


--------------------------------------------------------------------------------





REVALUATION DATE, CASH COLLATERAL PROVIDED PURSUANT TO CLAUSE (II) ABOVE EXCEEDS
THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THEN SUCH EXCESS SHALL BE
RETURNED (TOGETHER WITH ANY EARNINGS THEREON) TO THE APPLICABLE BORROWER WITHIN
THREE BUSINESS DAYS.  ANY CASH COLLATERAL REMAINING AFTER THE OUTSTANDING AMOUNT
OF ALL L/C OBLIGATIONS HAVE BEEN REDUCED TO ZERO, OR AS OTHERWISE SPECIFIED IN
SECTION 2.06(C), SHALL BE RETURNED TO THE APPLICABLE BORROWER.


(G)           APPLICABILITY OF ISP AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE APPLICABLE L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED,
(I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND (II)
THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST
RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF
ISSUANCE, SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.


(H)           LETTER OF CREDIT FEES.  THE APPLICABLE BORROWERS UNDER EACH
REVOLVING CREDIT FACILITY SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER UNDER SUCH REVOLVING CREDIT FACILITY IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF
CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE
DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT; PROVIDED THAT, SUCH PORTION OF THE LETTER OF CREDIT FEE THAT IS
ATTRIBUTABLE TO LETTERS OF CREDIT DENOMINATED IN CANADIAN DOLLARS MAY BE
CALCULATED AND PAYABLE IN CANADIAN DOLLARS.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF
CREDIT FEES SHALL BE (A) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND (B) DUE
AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY
QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH
PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WHILE ANY EVENT OF
DEFAULT UNDER SECTION 8.01(A), (F) OR (G) EXISTS, ALL LETTER OF CREDIT FEES
SHALL ACCRUE AT THE DEFAULT RATE.


(I)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  EACH BORROWER THAT HAS REQUESTED A LETTER OF CREDIT SHALL PAY
DIRECTLY TO THE L/C ISSUER ISSUING SUCH LETTER OF CREDIT FOR ITS OWN ACCOUNT A
FRONTING FEE, (I) WITH RESPECT TO EACH COMMERCIAL LETTER OF CREDIT, AT THE RATE
SPECIFIED IN THE FEE LETTER, COMPUTED ON THE DOLLAR EQUIVALENT OF THE AMOUNT OF
SUCH LETTER OF CREDIT, AND PAYABLE UPON THE ISSUANCE THEREOF, (II) WITH RESPECT
TO ANY AMENDMENT OF A COMMERCIAL LETTER OF CREDIT INCREASING THE AMOUNT OF SUCH
LETTER OF CREDIT, AT A RATE SEPARATELY AGREED BETWEEN THE PARENT AND THE L/C
ISSUER, COMPUTED ON THE DOLLAR EQUIVALENT OF THE AMOUNT OF SUCH INCREASE, AND
PAYABLE UPON THE EFFECTIVENESS OF SUCH AMENDMENT, AND (III) WITH RESPECT TO EACH
STANDBY LETTER OF CREDIT, AT THE RATE PER ANNUM SPECIFIED IN THE FEE LETTER,
COMPUTED ON THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN ARREARS, AND DUE AND PAYABLE
ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF
SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON
DEMAND; PROVIDED THAT, IN RESPECT OF CLAUSES (I)-(III) ABOVE, SUCH PORTION OF
SUCH FRONTING FEE THAT IS ATTRIBUTABLE TO LETTERS OF CREDIT DENOMINATED IN
CANADIAN DOLLARS MAY BE CALCULATED AND PAYABLE IN CANADIAN DOLLARS.  FOR
PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF
CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE
WITH SECTION 1.06.  IN ADDITION, SUCH BORROWER SHALL PAY DIRECTLY TO SUCH L/C
ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND
OTHER PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF SUCH L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY
FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE
NONREFUNDABLE.

46


--------------------------------------------------------------------------------





(J)            CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.

(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, each Borrower requesting
such a Letter of Credit shall be obligated to reimburse each applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of such Borrower, and that
such Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04.A     U.S. Swing Line Loans

(a)  The U.S. Swing Line Facility.  Subject to the terms and conditions set
forth herein, the U.S. Swing Line Lender agrees, in reliance upon the agreements
of the U.S. Revolving Credit Lenders set forth in this Section 2.04.A, to make
loans (each such loan, a “U.S. Swing Line Loan”) in U.S. Dollars, to the U.S.
Borrowers from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the U.S. Revolving
Credit Facility at such time and (ii) the aggregate Outstanding Amount of the
U.S. Revolving Credit Loans of any U.S. Revolving Credit Lender at such time,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all U.S. L/C Obligations at such time, plus such Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all U.S. Swing Line
Loans at such time shall not exceed such Lender’s U.S. Revolving Credit
Commitment; and provided further that the Borrowers shall not use the proceeds
of any U.S. Swing Line Loan to refinance any outstanding U.S. Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the U.S. Borrowers may borrow under this Section 2.04.A, prepay under
Section 2.06, and reborrow under this Section 2.04.A.  Each U.S. Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a U.S. Swing Line
Loan, each U.S. Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the U.S. Swing Line
Lender a risk participation in such U.S. Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such U.S. Swing Line Loan.


(B)           BORROWING PROCEDURES.  EACH U.S. SWING LINE BORROWING SHALL BE
MADE UPON A U.S. BORROWER’S IRREVOCABLE NOTICE TO THE U.S. SWING LINE LENDER AND
THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE
MUST BE RECEIVED BY THE U.S. SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT
LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE REQUESTED BORROWING DATE, AND SHALL
SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $100,000, AND
(II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH
TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE U.S. SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE APPLICABLE
BORROWER.  PROMPTLY AFTER RECEIPT BY THE U.S. SWING LINE LENDER OF ANY
TELEPHONIC SWING LINE LOAN NOTICE, THE U.S. SWING LINE LENDER WILL CONFIRM WITH
THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE
AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE U.S. SWING
LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF
THE CONTENTS THEREOF.  UNLESS THE U.S. SWING LINE LENDER HAS RECEIVED NOTICE (BY
TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST
OF ANY U.S. REVOLVING CREDIT LENDER) PRIOR TO 2:00 P.M. (NEW YORK TIME)

47


--------------------------------------------------------------------------------




on the date of the proposed U.S. Swing Line Borrowing (A) directing the U.S.
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04.A(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the U.S.
Swing Line Lender will, not later than 3:00 p.m. (New York time) on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the applicable Borrower at its office by crediting
the account of such Borrower on the books of the U.S. Swing Line Lender (or such
other account as shall be specified by such Borrower to the U.S. Swing Line
Lender) in immediately available funds.


(C)           REFINANCING OF SWING LINE LOANS.  (I)  THE U.S. SWING LINE LENDER
AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY REQUEST, ON BEHALF OF THE
APPLICABLE BORROWER (WHICH HEREBY IRREVOCABLY AUTHORIZES THE U.S. SWING LINE
LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH U.S. REVOLVING CREDIT LENDER MAKE
A BASE RATE LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE REVOLVING CREDIT
PERCENTAGE OF THE AMOUNT OF U.S. SWING LINE LOANS THEN OUTSTANDING.  SUCH
REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A
COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE UNUTILIZED PORTION OF THE U.S. REVOLVING CREDIT FACILITY AND THE CONDITIONS
SET FORTH IN SECTION 4.02.  THE U.S. SWING LINE LENDER SHALL FURNISH THE
APPLICABLE BORROWER WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY
AFTER DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH U.S. REVOLVING
CREDIT LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS APPLICABLE REVOLVING CREDIT
PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE AVAILABLE TO
THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR THE ACCOUNT OF THE
U.S. SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00
P.M. (NEW YORK TIME) ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE,
WHEREUPON, SUBJECT TO SECTION 2.04.A(C)(II), EACH U.S. REVOLVING CREDIT LENDER
THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO
THE APPLICABLE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT
THE FUNDS SO RECEIVED TO THE U.S. SWING LINE LENDER.

(II)           IF FOR ANY REASON ANY U.S. SWING LINE LOAN CANNOT BE REFINANCED
BY SUCH A REVOLVING CREDIT  BORROWING IN ACCORDANCE WITH SECTION 2.04.A(C)(I),
THE REQUEST FOR BASE RATE LOANS, SUBMITTED BY THE U.S. SWING LINE LENDER AS SET
FORTH HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE U.S. SWING LINE LENDER THAT
EACH OF THE U.S. REVOLVING CREDIT LENDERS FUND ITS RISK PARTICIPATION IN THE
RELEVANT U.S. SWING LINE LOAN AND EACH U.S. REVOLVING CREDIT LENDER’S PAYMENT TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE U.S. SWING LINE LENDER PURSUANT
TO SECTION 2.04.A(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH
PARTICIPATION.

(III)          IF ANY U.S. REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE U.S. SWING LINE LENDER ANY
AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS
OF THIS SECTION 2.04.A(C) BY THE TIME SPECIFIED IN SECTION 2.04.A(C)(I), THE
U.S. SWING LINE LENDER SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING
THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON
FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH
PAYMENT IS IMMEDIATELY AVAILABLE TO THE U.S. SWING LINE LENDER AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT, PLUS
ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE U.S.
SWING LINE LENDER IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH
AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN THE RELEVANT BORROWING OR FUNDED
PARTICIPATION IN THE RELEVANT U.S. SWING LINE LOAN, AS THE CASE MAY BE.  A
CERTIFICATE OF THE U.S. SWING LINE LENDER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III)
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

48


--------------------------------------------------------------------------------




(IV)          EACH U.S. REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE U.S.
REVOLVING CREDIT LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN U.S. SWING
LINE LOANS PURSUANT TO THIS SECTION 2.04.A(C) SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY
HAVE AGAINST THE U.S. SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR
ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C)
ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; PROVIDED, HOWEVER, THAT EACH U.S. REVOLVING CREDIT LENDER’S
OBLIGATION TO MAKE U.S. REVOLVING CREDIT LOANS PURSUANT TO THIS
SECTION 2.04.A(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO
SUCH FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE
OBLIGATION OF ANY U.S. BORROWER TO REPAY U.S. SWING LINE LOANS, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.


(D)           REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME AFTER ANY U.S.
REVOLVING CREDIT LENDER HAS PURCHASED AND FUNDED A RISK PARTICIPATION IN A U.S.
SWING LINE LOAN, IF THE U.S. SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT
OF SUCH U.S. SWING LINE LOAN, THE U.S. SWING LINE LENDER WILL DISTRIBUTE TO SUCH
U.S. REVOLVING CREDIT LENDER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH
PAYMENT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT
THE PERIOD OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN
THE SAME FUNDS AS THOSE RECEIVED BY THE U.S. SWING LINE LENDER.

(II)           IF ANY PAYMENT RECEIVED BY THE U.S. SWING LINE LENDER IN RESPECT
OF PRINCIPAL OR INTEREST ON ANY U.S. SWING LINE LOAN IS REQUIRED TO BE RETURNED
BY THE U.S. SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 11.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE U.S.
SWING LINE LENDER IN ITS DISCRETION), EACH U.S. REVOLVING CREDIT LENDER SHALL
PAY TO THE U.S. SWING LINE LENDER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE
THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE
DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER ANNUM
EQUAL TO THE APPLICABLE OVERNIGHT RATE  THE ADMINISTRATIVE AGENT WILL MAKE SUCH
DEMAND UPON THE REQUEST OF THE U.S. SWING LINE LENDER.  THE OBLIGATIONS OF THE
LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.


(E)           INTEREST FOR ACCOUNT OF U.S. SWING LINE LENDER.  THE U.S. SWING
LINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE APPLICABLE U.S. BORROWER FOR
INTEREST ON THE U.S. SWING LINE LOANS.  UNTIL EACH U.S. REVOLVING CREDIT LENDER
FUNDS ITS BASE RATE LOAN OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04.A
TO REFINANCE SUCH U.S. REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT
PERCENTAGE OF ANY U.S. SWING LINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE
REVOLVING CREDIT PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE U.S. SWING
LINE LENDER.


(F)            PAYMENTS DIRECTLY TO U.S. SWING LINE LENDER.  THE U.S. BORROWERS
SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE U.S. SWING
LINE LOANS DIRECTLY TO THE U.S. SWING LINE LENDER.

2.04.B     Canadian Swing Line Loans

(a)           The Canadian Swing Line.  Subject to the terms and conditions set
forth herein, the Canadian Swing Line Lender agrees, in reliance upon the
agreements of the Canadian Revolving Credit Lenders set forth in this Section
2.04.B, to make loans (each such loan, a “Canadian Swing Line Loan”) in U.S.
Dollars and Canadian Dollars, to the Canadian Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Canadian Swing Line Lender, may
exceed the

49


--------------------------------------------------------------------------------





AMOUNT OF SUCH CANADIAN LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER,
THAT AFTER GIVING EFFECT TO ANY CANADIAN SWING LINE LOAN, (I) THE TOTAL
REVOLVING CREDIT OUTSTANDINGS SHALL NOT EXCEED THE U.S. REVOLVING CREDIT
FACILITY, (II) THE TOTAL REVOLVING CREDIT OUTSTANDINGS IN RESPECT OF THE
CANADIAN REVOLVING CREDIT FACILITY AT SUCH TIME SHALL NOT EXCEED THE CANADIAN
REVOLVING CREDIT FACILITY AND (III) THE AGGREGATE OUTSTANDING AMOUNT OF THE
CANADIAN REVOLVING CREDIT LOANS OF ANY CANADIAN REVOLVING CREDIT LENDER AT SUCH
TIME, PLUS SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL CANADIAN L/C OBLIGATIONS AT SUCH TIME, PLUS SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL
CANADIAN SWING LINE LOANS AT SUCH TIME SHALL NOT EXCEED SUCH LENDER’S CANADIAN
REVOLVING CREDIT COMMITMENT, AND PROVIDED FURTHER THAT THE CANADIAN BORROWERS
SHALL NOT USE THE PROCEEDS OF ANY CANADIAN SWING LINE LOAN TO REFINANCE ANY
OUTSTANDING CANADIAN SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT
TO THE OTHER TERMS AND CONDITIONS HEREOF, THE CANADIAN BORROWERS MAY BORROW
UNDER THIS SECTION 2.04.B, PREPAY UNDER SECTION 2.06, AND REBORROW UNDER THIS
SECTION 2.04.B.  EACH CANADIAN SWING LINE LOAN SHALL BE (I) IN THE CASE OF A
CANADIAN SWING LINE LOAN THAT IS DENOMINATED IN U.S. DOLLARS, A U.S. BASE RATE
LOAN OR (II) IN THE CASE OF A CANADIAN SWING LINE LOAN THAT IS DENOMINATED IN
CANADIAN DOLLARS, A CANADIAN PRIME RATE LOAN.  IMMEDIATELY UPON THE MAKING OF A
CANADIAN SWING LINE LOAN, EACH CANADIAN REVOLVING CREDIT LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
CANADIAN SWING LINE LENDER A RISK PARTICIPATION IN SUCH CANADIAN SWING LINE LOAN
IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH CANADIAN REVOLVING CREDIT LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE AMOUNT OF SUCH CANADIAN SWING
LINE LOAN.


(B)           BORROWING PROCEDURES.  EACH CANADIAN SWING LINE BORROWING SHALL BE
MADE UPON A CANADIAN BORROWER’S IRREVOCABLE NOTICE TO THE CANADIAN SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH
NOTICE MUST BE RECEIVED BY THE CANADIAN SWING LINE LENDER AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE REQUESTED BORROWING DATE,
AND SHALL SPECIFY (I) THE AMOUNT (AND CURRENCY) TO BE BORROWED, WHICH SHALL BE A
MINIMUM OF $100,000 OR C$100,000, AS APPLICABLE, AND (II) THE REQUESTED
BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC NOTICE MUST
BE CONFIRMED PROMPTLY BY DELIVERY TO THE CANADIAN SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE APPLICABLE BORROWER. 
PROMPTLY AFTER RECEIPT BY THE CANADIAN SWING LINE LENDER OF ANY TELEPHONIC SWING
LINE LOAN NOTICE, THE CANADIAN SWING LINE LENDER WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS ALSO RECEIVED SUCH SWING LINE LOAN NOTICE AND, IF NOT, THE CANADIAN SWING
LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF
THE CONTENTS THEREOF.  UNLESS THE CANADIAN SWING LINE LENDER HAS RECEIVED NOTICE
(BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE
REQUEST OF ANY CANADIAN REVOLVING CREDIT LENDER) PRIOR TO 2:00 P.M. (NEW YORK
TIME) ON THE DATE OF THE PROPOSED CANADIAN SWING LINE BORROWING (A) DIRECTING
THE CANADIAN SWING LINE LENDER NOT TO MAKE SUCH CANADIAN SWING LINE LOAN AS A
RESULT OF THE LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF
SECTION 2.04.B(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS
SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, THE CANADIAN SWING LINE LENDER WILL, NOT LATER THAN 3:00 P.M.
(NEW YORK TIME) ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE,
MAKE THE AMOUNT OF ITS CANADIAN SWING LINE LOAN AVAILABLE TO THE APPLICABLE
BORROWER AT ITS OFFICE BY CREDITING THE ACCOUNT OF SUCH BORROWER ON THE BOOKS OF
THE CANADIAN SWING LINE LENDER (OR SUCH OTHER ACCOUNT AS SHALL BE SPECIFIED BY
SUCH BORROWER TO THE CANADIAN SWING LINE LENDER) IN IMMEDIATELY AVAILABLE FUNDS.


(C)           REFINANCING OF SWING LINE LOANS.  (I)  THE CANADIAN SWING LINE
LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY REQUEST, ON BEHALF OF
THE APPLICABLE BORROWER (WHICH HEREBY IRREVOCABLY AUTHORIZES THE CANADIAN SWING
LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH CANADIAN REVOLVING CREDIT
LENDER MAKE (X) IN THE CASE OF CANADIAN SWING LINE LOANS THAT ARE DENOMINATED IN
U.S. DOLLARS, A U.S. BASE RATE LOAN OR (Y) IN THE CASE OF CANADIAN SWING LINE
LOANS THAT ARE

50


--------------------------------------------------------------------------------





DENOMINATED IN CANADIAN DOLLARS, A CANADIAN PRIME RATE LOAN, IN EACH CASE IN AN
AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
AMOUNT OF CANADIAN SWING LINE LOANS THEN OUTSTANDING.  SUCH REQUEST SHALL BE
MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A COMMITTED LOAN
NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION
2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED THEREIN FOR THE
PRINCIPAL AMOUNT OF U.S. BASE RATE LOANS OR CANADIAN PRIME RATE LOANS, AS
APPLICABLE, BUT SUBJECT TO THE UNUTILIZED PORTION OF THE REVOLVING CREDIT
FACILITY AND THE CONDITIONS SET FORTH IN SECTION 4.02.  THE CANADIAN SWING LINE
LENDER SHALL FURNISH THE APPLICABLE BORROWER WITH A COPY OF THE APPLICABLE
COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO THE
ADMINISTRATIVE AGENT.  EACH CANADIAN REVOLVING CREDIT LENDER SHALL MAKE AN
AMOUNT EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE AMOUNT
SPECIFIED IN SUCH COMMITTED LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS FOR THE ACCOUNT OF THE CANADIAN SWING LINE LENDER AT
THE ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON
THE DAY SPECIFIED IN SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION
2.04.B(C)(II), EACH CANADIAN REVOLVING CREDIT LENDER THAT SO MAKES FUNDS
AVAILABLE SHALL BE DEEMED TO HAVE MADE A U.S. BASE RATE LOAN OR CANADIAN PRIME
RATE LOAN, AS APPLICABLE, TO THE APPLICABLE BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE CANADIAN SWING
LINE LENDER.

(II)           IF FOR ANY REASON ANY CANADIAN SWING LINE LOAN CANNOT BE
REFINANCED BY SUCH A REVOLVING CREDIT  BORROWING IN ACCORDANCE WITH SECTION
2.04.B(C)(I), THE REQUEST FOR U.S. BASE RATE LOANS OR CANADIAN PRIME RATE LOANS,
AS APPLICABLE, SUBMITTED BY THE CANADIAN SWING LINE LENDER AS SET FORTH HEREIN
SHALL BE DEEMED TO BE A REQUEST BY THE CANADIAN SWING LINE LENDER THAT EACH OF
THE CANADIAN REVOLVING CREDIT LENDERS FUND ITS RISK PARTICIPATION IN THE
RELEVANT CANADIAN SWING LINE LOAN AND EACH CANADIAN REVOLVING CREDIT LENDER’S
PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE CANADIAN SWING LINE
LENDER PURSUANT TO SECTION 2.04.B(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF
SUCH PARTICIPATION.

(III)          IF ANY CANADIAN REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE CANADIAN SWING LINE LENDER
ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 2.04.B(C) BY THE TIME SPECIFIED IN SECTION
2.04.B(C)(I), THE CANADIAN SWING LINE LENDER SHALL BE ENTITLED TO RECOVER FROM
SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT
WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO
THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE CANADIAN SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME
TO TIME IN EFFECT, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR FEES
CUSTOMARILY CHARGED BY THE CANADIAN SWING LINE LENDER IN CONNECTION WITH THE
FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS
AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
THE RELEVANT BORROWING OR FUNDED PARTICIPATION IN THE RELEVANT CANADIAN SWING
LINE LOAN, AS THE CASE MAY BE.  A CERTIFICATE OF THE CANADIAN SWING LINE LENDER
SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY
AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(IV)          EACH CANADIAN REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
CANADIAN REVOLVING CREDIT LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN
CANADIAN SWING LINE LOANS PURSUANT TO THIS SECTION 2.04.B(C) SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A)
ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER
MAY HAVE AGAINST THE CANADIAN SWING LINE LENDER, THE BORROWER OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR CONTINUANCE OF A
DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH CANADIAN REVOLVING CREDIT
LENDER’S OBLIGATION TO MAKE CANADIAN REVOLVING CREDIT LOANS PURSUANT TO THIS
SECTION 2.04.B(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO
SUCH FUNDING OF RISK

51


--------------------------------------------------------------------------------





PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF ANY CANADIAN
BORROWER TO REPAY CANADIAN SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED
HEREIN.


(D)           REPAYMENT OF PARTICIPATIONS.  (I)  AT ANY TIME AFTER ANY CANADIAN
REVOLVING CREDIT LENDER HAS PURCHASED AND FUNDED A RISK PARTICIPATION IN A
CANADIAN SWING LINE LOAN, IF THE CANADIAN SWING LINE LENDER RECEIVES ANY PAYMENT
ON ACCOUNT OF SUCH CANADIAN SWING LINE LOAN, THE CANADIAN SWING LINE LENDER WILL
DISTRIBUTE TO SUCH CANADIAN REVOLVING CREDIT LENDER ITS APPLICABLE REVOLVING
CREDIT PERCENTAGE OF SUCH PAYMENT (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S RISK
PARTICIPATION WAS FUNDED) IN THE SAME FUNDS AS THOSE RECEIVED BY THE CANADIAN
SWING LINE LENDER.

(II)           IF ANY PAYMENT RECEIVED BY THE CANADIAN SWING LINE LENDER IN
RESPECT OF PRINCIPAL OR INTEREST ON ANY CANADIAN SWING LINE LOAN IS REQUIRED TO
BE RETURNED BY THE CANADIAN SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 11.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE CANADIAN SWING LINE LENDER IN ITS DISCRETION), EACH CANADIAN REVOLVING
CREDIT LENDER SHALL PAY TO THE CANADIAN SWING LINE LENDER ITS APPLICABLE
REVOLVING CREDIT PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE CANADIAN
SWING LINE LENDER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.


(E)           INTEREST FOR ACCOUNT OF CANADIAN SWING LINE LENDER.  THE CANADIAN
SWING LINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE APPLICABLE BORROWER FOR
INTEREST ON THE CANADIAN SWING LINE LOANS.  UNTIL EACH CANADIAN REVOLVING CREDIT
LENDER FUNDS ITS U.S. BASE RATE LOAN OR CANADIAN PRIME RATE LOAN, AS APPLICABLE,
OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04.B TO REFINANCE SUCH CANADIAN
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF ANY CANADIAN
SWING LINE LOAN, INTEREST IN RESPECT OF SUCH APPLICABLE REVOLVING CREDIT
PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE CANADIAN SWING LINE LENDER.


(F)            PAYMENTS DIRECTLY TO CANADIAN SWING LINE LENDER.  THE CANADIAN
BORROWERS SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE
CANADIAN SWING LINE LOANS DIRECTLY TO THE CANADIAN SWING LINE LENDER.

2.05         BA Loans  Each Revolving Credit Lender severally agrees on the
terms and conditions hereinafter set forth, (a) in the case of each BA Lender,
to accept Drafts (each such Draft so accepted, a “Bankers’ Acceptance”) in
Canadian Dollars for the account of the applicable Borrower, and to purchase
such Bankers’ Acceptances and (b) in the case of Non-BA Lenders, to make BA
Equivalent Advances in Canadian Dollars for the account of the applicable
Borrower, from time to time on any Business Day from the Closing Date until the
Maturity Date.  Each Drawing shall be in an aggregate amount of C$2,500,000 or
an integral multiple of C$100,000 in excess thereof (or such lesser amount to
the extent representing the remaining Outstanding Amount under the Canadian
Revolving Credit Facility) and shall consist of the creation and purchase of
Bankers’ Acceptances and the making of BA Equivalent Advances at or about the
same time by the Lenders ratably in accordance with each Lender’s Applicable
Revolving Credit Percentage.  Within the limits referred to above in this
Section 2.05, the Borrowers may borrow under this Section 2.05, prepay pursuant
to Section 2.06 and reborrow under this Section 2.05.

2.06         Prepayments.  (a)  Each Borrower may, upon notice from such
Borrower or the Parent to the Administrative Agent, at any time or from time to
time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than the Applicable Time (1) three Business Days prior to any date of
prepayment of

52


--------------------------------------------------------------------------------





EURODOLLAR RATE LOANS AND (2) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS, U.S.
BASE RATE LOANS OR CANADIAN PRIME RATE LOANS; (B) ANY PREPAYMENT OF EURODOLLAR
RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $2,500,000 OR A WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF; (C) ANY PREPAYMENT OF BASE RATE LOANS, U.S. BASE
RATE LOANS OR CANADIAN PRIME RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR C$500,000, AS APPLICABLE, OR A WHOLE MULTIPLE OF $100,000 OR
C$100,000, AS APPLICABLE, IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING AND (D) BANKERS’ ACCEPTANCES
MAY NOT BE PREPAID PRIOR TO THEIR RESPECTIVE BA MATURITY DATES BUT MAY BE CASH
COLLATERALIZED PRIOR TO THEIR RESPECTIVE BA MATURITY DATES.  EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO
BE PREPAID AND, IF EURODOLLAR RATE LOANS ARE TO BE PREPAID, THE INTEREST
PERIOD(S) OF SUCH LOANS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S
RATABLE PORTION OF SUCH PREPAYMENT (BASED ON SUCH LENDER’S APPLICABLE PERCENTAGE
IN RESPECT OF THE RELEVANT FACILITY).  IF SUCH NOTICE IS GIVEN, THE APPLICABLE
BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN; PROVIDED THAT, IN
CONNECTION WITH A PREPAYMENT OF THE FACILITIES IN WHOLE, SUCH NOTICE MAY STATE
THAT SUCH PREPAYMENT MAY BE CONDITIONED UPON THE OCCURRENCE OR NON-OCCURRENCE OF
ANY EVENT SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST THEREON, TOGETHER WITH ANY ADDITIONAL
AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH PREPAYMENT OF THE OUTSTANDING
TERM LOANS PURSUANT TO THIS SECTION 2.06(A) SHALL BE APPLIED TO THE PRINCIPAL
REPAYMENT INSTALLMENTS THEREOF IN DIRECT ORDER OF MATURITY, AND EACH SUCH
PREPAYMENT SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES IN RESPECT OF EACH OF THE RELEVANT FACILITIES.


(B)           EACH BORROWER MAY, UPON NOTICE TO THE APPLICABLE SWING LINE LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME,
VOLUNTARILY PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR
PENALTY; PROVIDED THAT (A) SUCH NOTICE MUST BE RECEIVED BY SUCH SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON
THE DATE OF THE PREPAYMENT, AND (B) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $100,000 OR C$100,000, AS APPLICABLE.  EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN
BY A BORROWER, SUCH BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.


(C)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWERS ON ANY
REVALUATION DATE THAT THE TOTAL OUTSTANDINGS AT SUCH TIME EXCEED AN AMOUNT EQUAL
TO 105% OF THE AGGREGATE COMMITMENTS THEN IN EFFECT, THEN, WITHIN TWO BUSINESS
DAYS AFTER RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL PREPAY LOANS (OTHER THAN
BANKERS’ ACCEPTANCES) AND/OR CASH COLLATERALIZE THE L/C OBLIGATIONS AND BANKERS’
ACCEPTANCES IN AN AGGREGATE AMOUNT SUFFICIENT TO REDUCE SUCH OUTSTANDING AMOUNT
AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO EXCEED 100% OF THE AGGREGATE
COMMITMENTS THEN IN EFFECT; PROVIDED, HOWEVER, THAT, SUBJECT TO THE PROVISIONS
OF SECTION 2.03(F)(II), THE BORROWERS SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE THE L/C OBLIGATIONS AND BANKERS’ ACCEPTANCES PURSUANT TO THIS
SECTION 2.06(C) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL
OUTSTANDINGS EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT.  THE
ADMINISTRATIVE AGENT MAY, UPON ANY REVALUATION DATE AFTER THE INITIAL DEPOSIT OF
SUCH CASH COLLATERAL, REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN
ORDER TO PROTECT AGAINST THE RESULTS OF EXCHANGE RATE FLUCTUATIONS UP TO THE
AMOUNT BY WHICH THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AND BANKERS’
ACCEPTANCES EXCEEDS SUCH CASH COLLATERAL; PROVIDED THAT, TO THE EXTENT THAT, ON
ANY REVALUATION DATE, CASH COLLATERAL PROVIDED PURSUANT TO THIS SECTION 2.06(C)
EXCEEDS 105% OF THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THEN SUCH
EXCESS SHALL BE RETURNED (TOGETHER WITH ANY EARNINGS THEREON) TO THE APPLICABLE
BORROWER WITHIN THREE BUSINESS DAYS.


(D)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE PARENT ON ANY REVALUATION
DATE THAT THE OUTSTANDING AMOUNT OF ALL LOANS IN RESPECT OF CANADIAN BORROWERS
AT SUCH TIME EXCEEDS AN AMOUNT EQUAL TO 105% OF THE CANADIAN REVOLVING CREDIT
FACILITY THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER

53


--------------------------------------------------------------------------------





RECEIPT OF SUCH NOTICE, THE CANADIAN BORROWERS SHALL PREPAY LOANS IN AN
AGGREGATE AMOUNT SUFFICIENT TO REDUCE SUCH OUTSTANDING AMOUNT AS OF SUCH DATE OF
PAYMENT TO AN AMOUNT NOT TO EXCEED 100% OF THE CANADIAN REVOLVING CREDIT
FACILITY THEN IN EFFECT.


(E)           EACH CANADIAN BORROWER MAY PREPAY THE AMOUNT OF ANY DRAWING UNDER
THE REVOLVING CREDIT FACILITY BY CASH COLLATERALIZING THE FACE AMOUNT OF SUCH
DRAWING TO BE HELD BY THE ADMINISTRATIVE AGENT IN AN INTEREST BEARING ACCOUNT ON
BEHALF OF THE APPLICABLE LENDERS AND IRREVOCABLY AUTHORIZING AND DIRECTING THE
ADMINISTRATIVE AGENT TO APPLY SUCH AMOUNT ON THE APPLICABLE BA MATURITY DATE FOR
SUCH DRAWING TO THE REPAYMENT OF THE APPLICABLE BA LOAN, AFTER WHICH SUCH
CANADIAN BORROWER SHALL HAVE NO FURTHER OBLIGATION IN RESPECT OF SUCH DRAWING. 
TITLE TO THE FUNDS HELD IN SUCH ACCOUNT SHALL PASS TO THE ADMINISTRATIVE AGENT
(FOR AND ON BEHALF OF THE APPLICABLE LENDERS) ON THE DATE OF DEPOSIT OF SUCH
FUNDS WITH THE ADMINISTRATIVE AGENT AND EACH BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT IT SHALL HAVE NO LEGAL OR BENEFICIAL INTEREST IN SUCH FUNDS AFTER
THE DATE OF DEPOSIT OF SUCH FUNDS IN SUCH ACCOUNT.  INTEREST ON AMOUNTS HELD ON
DEPOSIT BY THE ADMINISTRATIVE AGENT (AT SUCH RATE AS DETERMINED BY THE
ADMINISTRATIVE AGENT, ACTING REASONABLY) SHALL BE PAID TO THE APPLICABLE
BORROWER ON THE BA MATURITY DATE FOR THE APPLICABLE DRAWING.

2.07         Termination or Reduction of Commitments.  (a)  Optional.  The
Parent may, upon notice to the Administrative Agent, terminate, in whole or in
part, the unused portions of the Revolving Credit Commitments or from time to
time permanently reduce the unused portions of the Revolving Credit Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than the Applicable Time five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Parent shall not terminate or reduce the unused portions of
the Revolving Credit Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the U.S. Revolving Credit Facility, (iv) if, after giving effect to any
reduction of the unused portions of the Revolving Credit Commitments, the
Canadian Revolving Credit Facility or the Swing Line Sublimit exceeds the amount
of the Aggregate Commitments, such Facility or Sublimit shall be automatically
reduced by the amount of such excess and (v) in connection with a termination of
the Revolving Credit Facility in whole, such notice may state that such
termination may be conditioned upon the occurrence or non-occurrence of any
event specified therein.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of such Commitments.  The
amount of any such Commitment reduction shall not be applied to the Canadian
Revolving Credit Facility unless otherwise specified by the Parent.  Any
reduction of the unused portions of the Revolving Credit Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of any
Commitments shall be paid on the effective date of such termination.


(B)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF UNUSED REVOLVING CREDIT COMMITMENT UNDER THIS SECTION 2.07.  UPON
ANY REDUCTION OF THE UNUSED REVOLVING CREDIT COMMITMENTS, THE REVOLVING CREDIT
COMMITMENT OF EACH REVOLVING CREDIT LENDER SHALL BE REDUCED BY SUCH LENDER’S
APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH REDUCTION AMOUNT.  ALL FEES
ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE COMMITMENTS SHALL BE
PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.

2.08         Repayment of Loans.  (a)  Term Loans.  Each Borrower shall repay to
the Administrative Agent for the ratable account of the Term Lenders the
Outstanding Amount of all Term Loans made to such Borrower in quarterly
installments payable on the last Business Day of March, June, September and
December, commencing on March 31, 2007 in an amount equal to (i) on each such
date occurring on or prior to the fourth year and nine month anniversary of the
Closing Date, 1.25% of the initial principal amount of the Term Loans and (ii)
the remaining amount payable in full on the Maturity

54


--------------------------------------------------------------------------------





DATE AND IN ANY EVENT SHALL BE IN AN AMOUNT EQUAL TO THE OUTSTANDING AMOUNT OF
ALL TERM LOANS ON SUCH DATE (WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE
APPLICATION OF PREPAYMENTS IN ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN
SECTION 2.06).


(B)           REVOLVING CREDIT LOANS.  EACH BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE APPLICABLE REVOLVING CREDIT
LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY THE THEN
OUTSTANDING AMOUNT OF ALL REVOLVING CREDIT LOANS (SUBJECT TO, IN THE CASE OF BA
LOANS, EARLIER REPAYMENT ON THE APPLICABLE BA MATURITY DATE FOR BANKERS’
ACCEPTANCES AS PROVIDED HEREIN) MADE TO SUCH BORROWER.


(C)           SWING LINE LOANS.  EACH BORROWER SHALL REPAY EACH SWING LINE LOAN
MADE TO SUCH BORROWER ON THE EARLIER TO OCCUR OF (I) THE DATE TEN BUSINESS DAYS
AFTER SUCH LOAN IS MADE AND (II) THE MATURITY DATE FOR THE REVOLVING CREDIT
FACILITY.

2.09         Interest.  (a)  Subject to the provisions of Section 2.09(b), (i)
each Eurodollar Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate for such Facility; (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; (iii) each U.S. Base Rate Loan under the Canadian
Revolving Credit Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the U.S. Base Rate plus the Applicable Rate for such Facility; (iv) each
Canadian Prime Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Rate for such Facility and
(v) each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate, U.S. Base Rate or Canadian Prime Rate, as applicable, in each case plus
the Applicable Rate for the Revolving Credit Facility.  The BA Discount Rate and
BA Acceptance Fee for each BA Loan under the Canadian Revolving Credit Facility
shall be determined in accordance with the provisions of Section 2.18.


(B)           (I)            IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID
WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY ANY
BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT UNDER
SECTION 8.01(F) OR (G), THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER
ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.


(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 

55


--------------------------------------------------------------------------------



(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

(e)           Interest Act (Canada).  With respect to Loans made to a Canadian
Borrower, whenever a rate of interest hereunder is calculated on the basis of a
period of time other than a calendar year (the “deemed year”), the annual rate
of interest to which each rate of interest determined pursuant to such
calculation is equivalent for purposes of the Interest Act (Canada) is such rate
as so determined by multiplying such rate of interest by the actual number of
days in the calendar year of calculation and dividing it by the number of days
in the deemed year.

(f)            Nominal Rates; No Deemed Reinvestment.  With respect to Loans
made to a Canadian Borrower, the principle of deemed reinvestment of interest
shall not apply to any interest calculation under this Agreement and all
interest payments to be made hereunder shall be paid without allowance or
deduction for reinvestment or otherwise, before and after maturity, default and
judgment.  The rates of interest specified in this Agreement are intended to be
nominal rates and not effective rates.  Interest calculated hereunder shall be
calculated using the nominal rate method and not the effective rate method of
calculation.

2.10         Fees.  In addition to certain fees described in Sections 2.03(h)
and (i):

(A)           FACILITY FEE.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
FACILITY FEE IN U.S. DOLLARS EQUAL TO THE APPLICABLE RATE MULTIPLIED BY THE
AGGREGATE COMMITMENTS UNDER THE REVOLVING CREDIT FACILITY (OR, IF THE
COMMITMENTS UNDER THE REVOLVING CREDIT FACILITY HAVE TERMINATED, ON THE
OUTSTANDING AMOUNT OF ALL REVOLVING CREDIT LOANS, SWING LINE LOANS AND L/C
OBLIGATIONS).  THE FACILITY FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD (AND THEREAFTER SO LONG AS ANY REVOLVING CREDIT LOANS, SWING
LINE LOANS OR L/C OBLIGATIONS REMAIN OUTSTANDING), INCLUDING AT ANY TIME DURING
WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE
AND PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
CLOSING DATE, AND ON THE MATURITY DATE (AND, IF APPLICABLE, THEREAFTER ON
DEMAND).  THE FACILITY FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE ACTUAL DAILY
AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR
EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.


(B)           OTHER FEES.  (I)  THE PARENT SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)           THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH FEES AS
SHALL HAVE BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE
TIMES SO SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

(III)          BA ACCEPTANCE FEES.  THE APPLICABLE CANADIAN BORROWER SHALL,
WITHOUT DUPLICATION, ON THE DATE OF EACH DRAWING BY IT AND ON THE DATE OF EACH
RENEWAL OF ANY OUTSTANDING BANKERS’ ACCEPTANCES ISSUED BY IT OR BA EQUIVALENT
ADVANCES TO IT, PAY TO THE ADMINISTRATIVE AGENT, IN CANADIAN DOLLARS, FOR THE
RATABLE ACCOUNT OF THE LENDERS ACCEPTING SUCH DRAFTS AND PURCHASING SUCH
BANKERS’ ACCEPTANCES OR MAKING SUCH BA EQUIVALENT ADVANCES, AN AMOUNT (THE

56


--------------------------------------------------------------------------------




“BA ACCEPTANCE FEE”) EQUAL TO THE APPLICABLE BA ACCEPTANCE FEE PERCENTAGE
MULTIPLIED BY THE AGGREGATE FACE AMOUNT OF SUCH BANKERS’ ACCEPTANCES OR
CORRESPONDING BA EQUIVALENT ADVANCES.  EACH BORROWER IRREVOCABLY AUTHORIZES EACH
SUCH LENDER TO DEDUCT THE BA ACCEPTANCE FEE PAYABLE WITH RESPECT TO EACH
BANKERS’ ACCEPTANCE OR NOTIONAL BANKERS’ ACCEPTANCES OF SUCH LENDER FROM THE
DRAWING PURCHASE PRICE PAYABLE BY SUCH LENDER IN RESPECT OF SUCH BANKERS’
ACCEPTANCE OR NOTIONAL BANKERS’ ACCEPTANCES IN ACCORDANCE WITH SECTION 2.17 AND
TO APPLY SUCH AMOUNT SO WITHHELD TO THE PAYMENT OF SUCH APPLICABLE BA ACCEPTANCE
FEE FOR THE ACCOUNT OF SUCH BORROWER AND, TO THE EXTENT SUCH BA ACCEPTANCE FEE
IS SO WITHHELD AND LEGALLY PERMITTED TO BE SO APPLIED, SUCH BORROWER’S
OBLIGATIONS UNDER THE PRECEDING SENTENCE IN RESPECT OF SUCH BA ACCEPTANCE FEE
SHALL BE SATISFIED.

2.11         Computation of Interest and Fees.  All computations of interest for
(i) Base Rate Loans, U.S. Base Rate Loans and Canadian Prime Rate Loans when the
Base Rate, U.S. Base Rate or Canadian Prime Rate is determined by Bank of
America’s or Bank of America (Canada Branch)’s “prime rate” or “reference rate”,
as applicable, or (ii) the BA Acceptance Fee, shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.12         Evidence of Indebtedness.  (a)  The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent (set forth in the Register) shall control in the
absence of manifest error.  Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records.  Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN SECTION
2.12(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES
BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.

2.13         Payments Generally; Administrative Agent’s Clawback.  (a) 
General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Canadian Dollars and fees
relating

57


--------------------------------------------------------------------------------





THERETO, ALL PAYMENTS BY THE BORROWERS HEREUNDER SHALL BE MADE TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH
PAYMENT IS OWED, AT THE APPLICABLE ADMINISTRATIVE AGENT’S OFFICE IN U.S. DOLLARS
AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. (NEW YORK TIME) ON
THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO
EACH LENDER ITS APPLICABLE PERCENTAGE IN RESPECT OF THE RELEVANT FACILITY (OR
OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS
RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS
RECEIVED BY THE ADMINISTRATIVE AGENT AFTER 2:00 P.M. (NEW YORK TIME) SHALL BE
DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST
OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE MADE BY ANY BORROWER
SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE
NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN
COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 2:00 P.M. (NEW YORK TIME) ON THE
DATE OF SUCH BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS
OR U.S. BASE RATE LOANS, THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN
ACCORDANCE WITH AND AT THE TIME REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE APPLICABLE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE APPLICABLE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH
LENDER, THE APPLICABLE OVERNIGHT RATE, PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE FOREGOING AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH BORROWER, THE
INTEREST RATE APPLICABLE TO SUCH LOAN, AS APPLICABLE  IF SUCH BORROWER AND SUCH
LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO SUCH
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY SUCH BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY PAYMENT BY SUCH BORROWER SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM SUCH BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE
SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

(II)           PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A BORROWER PRIOR
TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS OR AN L/C ISSUER HEREUNDER THAT SUCH BORROWER WILL NOT
MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR SUCH L/C ISSUER, AS
THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR AN L/C ISSUER,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR SUCH L/C ISSUER,
IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE APPLICABLE OVERNIGHT RATE.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

58


--------------------------------------------------------------------------------




(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


(F)            INSUFFICIENT PAYMENT.  WHENEVER ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS
INSUFFICIENT TO PAY IN FULL ALL AMOUNTS DUE AND PAYABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON ANY DATE, SUCH PAYMENT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE
AGENT AND APPLIED BY THE ADMINISTRATIVE AGENT AND THE LENDERS IN THE ORDER OF
PRIORITY SET FORTH IN SECTION 8.03.

2.14         Sharing of Payments by Lenders.

  (a)  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it, in each case then due, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans or participations
and accrued interest thereon greater than its pro rata share thereof of the
applicable Facility as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(A)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(B)           the provisions of this Section shall not be construed to apply to
(1) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Parent or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

59


--------------------------------------------------------------------------------




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


(B)           UPON WRITTEN DEMAND BY ANY CANADIAN REVOLVING CREDIT LENDER AT ANY
TIME DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITH A COPY OF SUCH DEMAND
TO THE ADMINISTRATIVE AGENT, EACH U.S. REVOLVING CREDIT LENDER (OR ANY OF ITS
CANADIAN AFFILIATES) SHALL (I) PURCHASE FROM SUCH CANADIAN REVOLVING CREDIT
LENDER, AND SUCH CANADIAN REVOLVING CREDIT LENDER SHALL SELL TO EACH SUCH OTHER
U.S. REVOLVING CREDIT LENDER (OR SUCH AFFILIATE) AND ASSIGN SUCH CANADIAN
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
AGGREGATE OUTSTANDING AMOUNT OF CANADIAN REVOLVING CREDIT LOANS (OTHER THAN BA
LOANS AND BA EQUIVALENT ADVANCES), (II) PURCHASE FROM SUCH CANADIAN REVOLVING
CREDIT LENDER A PARTICIPATION IN SUCH LENDER’S PARTICIPATION(S) IN THE
OUTSTANDING AMOUNT OF ALL CANADIAN L/C OBLIGATIONS, (III) PURCHASE FROM SUCH
CANADIAN REVOLVING CREDIT LENDER A PARTICIPATION IN SUCH LENDER’S
PARTICIPATION(S) IN THE OUTSTANDING AMOUNT OF ALL CANADIAN SWING LINE LOANS AND
(IV) PURCHASE FROM SUCH CANADIAN REVOLVING CREDIT LENDER A PARTICIPATION IN ANY
BA LOANS OR BA EQUIVALENT ADVANCES, AS THE CASE MAY BE, OUTSTANDING AS OF THE
DATE OF SUCH DEMAND, BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE
LENDING OFFICE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH CANADIAN
REVOLVING CREDIT LENDER, BY DEPOSIT TO THE ADMINISTRATIVE AGENT’S OFFICE, IN
SAME DAY FUNDS, AN AMOUNT EQUAL TO THE PORTION OF THE AGGREGATE OUTSTANDING
AMOUNTS (OR FACE AMOUNT, IN THE CASE OF BANKERS’ ACCEPTANCES AND NOTIONAL
BANKERS’ ACCEPTANCES) OF SUCH CANADIAN REVOLVING CREDIT LOANS, CANADIAN L/C
OBLIGATIONS AND/OR CANADIAN SWING LINE LOANS TO BE PURCHASED BY ASSIGNMENT OR
PARTICIPATION AS REQUIRED BY THE SECOND SUCCEEDING SENTENCE, AS THE CASE MAY BE,
BY SUCH LENDER (OR SUCH AFFILIATE).  EACH BORROWER HEREBY AGREES TO EACH SUCH
SALE, ASSIGNMENT AND PARTICIPATION.  EACH U.S. REVOLVING CREDIT LENDER AGREES TO
PURCHASE (OR CAUSE ONE OF ITS CANADIAN AFFILIATES TO PURCHASE) BY ASSIGNMENT OR
PARTICIPATION, AS APPLICABLE, ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
AGGREGATE OUTSTANDING AMOUNTS OF CANADIAN REVOLVING CREDIT LOANS, CANADIAN L/C
OBLIGATIONS AND/OR CANADIAN SWING LINE LOANS (INCLUDING, WITHOUT LIMITATION,
OUTSTANDING BANKERS’ ACCEPTANCES AND NOTIONAL BANKERS’ ACCEPTANCES) ON (I) THE
BUSINESS DAY ON WHICH DEMAND THEREFOR IS MADE BY THE CANADIAN REVOLVING CREDIT
LENDERS THAT MADE SUCH CREDIT EXTENSIONS; PROVIDED, THAT NOTICE OF SUCH DEMAND
IS GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON SUCH BUSINESS DAY OR
(II) THE FIRST BUSINESS DAY NEXT SUCCEEDING SUCH DEMAND IF NOTICE OF SUCH DEMAND
IS GIVEN AFTER SUCH TIME.  UPON ANY SUCH ASSIGNMENT BY A CANADIAN REVOLVING
CREDIT LENDER TO ANY OTHER U.S. REVOLVING CREDIT LENDER (OR ANY OF ITS CANADIAN
AFFILIATES) OF A PORTION OF A CANADIAN REVOLVING CREDIT LOAN, SUCH CANADIAN
REVOLVING CREDIT LENDER (OR SUCH AFFILIATE) REPRESENTS AND WARRANTS TO SUCH
OTHER LENDER THAT SUCH CANADIAN REVOLVING CREDIT LENDER IS THE LEGAL AND
BENEFICIAL OWNER OF SUCH INTEREST BEING ASSIGNED BY IT, BUT MAKES NO OTHER
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO SUCH
CANADIAN REVOLVING CREDIT LOAN, THE LOAN DOCUMENTS OR ANY LOAN PARTY.  IF AND TO
THE EXTENT THAT ANY U.S. REVOLVING CREDIT LENDER (OR ANY OF ITS CANADIAN
AFFILIATES) SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH CANADIAN REVOLVING CREDIT
LOAN  AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH U.S. REVOLVING CREDIT LENDER
AGREES TO PAY (OR CAUSE ONE OF ITS CANADIAN AFFILIATES TO PAY) TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE OF DEMAND BY SUCH CANADIAN REVOLVING CREDIT
LENDER UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT THE
FEDERAL FUNDS RATE.  IF SUCH LENDER (OR ANY OF ITS CANADIAN AFFILIATES) SHALL
PAY TO THE ADMINISTRATIVE AGENT SUCH AMOUNT FOR THE ACCOUNT OF SUCH CANADIAN
REVOLVING CREDIT LENDERS ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN RESPECT OF
PRINCIPAL (OR FACE AMOUNT) SHALL CONSTITUTE A CANADIAN REVOLVING CREDIT LOAN
MADE BY SUCH LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE
OUTSTANDING AMOUNT OF THE CANADIAN REVOLVING CREDIT LOAN MADE BY SUCH CANADIAN
REVOLVING CREDIT LENDER SHALL BE REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.

60


--------------------------------------------------------------------------------




2.15         Increase in Revolving Credit Commitments.  (a)  Request for
Increase.  So long as no Default has occurred and is continuing or would result
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Credit Lenders), the Parent may from time to time, request an
increase in the Revolving Credit Commitments (a “Revolving Credit Commitment
Increase”), which may include an increase in the Canadian Revolving Credit
Facility, to be made available to the Parent or any Designated Borrower;
provided that (i) any such request for an increase shall be in a minimum amount
of $50,000,000, (ii) such Revolving Credit Commitment Increase, plus the sum of
(x) all previous Revolving Credit Commitment Increases and (y) all previous Term
Commitment Increases shall not exceed the Maximum Increase Amount and (iii) the
maturity of any such Revolving Credit Commitment Increase shall have a Maturity
Date that is no earlier than the Maturity Date in respect of the Revolving
Credit Facility.  At the time of sending such notice, the Parent (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders).


(B)           LENDER ELECTIONS TO INCREASE.  EACH REVOLVING CREDIT LENDER SHALL
NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES
TO INCREASE ITS REVOLVING CREDIT COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT
EQUAL TO, GREATER THAN, OR LESS THAN ITS APPLICABLE REVOLVING CREDIT PERCENTAGE
OF SUCH REQUESTED INCREASE.  ANY REVOLVING CREDIT LENDER NOT RESPONDING WITHIN
SUCH TIME PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS REVOLVING
CREDIT COMMITMENT.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL REVOLVING CREDIT
LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE PARENT AND EACH REVOLVING
CREDIT LENDER OF THE REVOLVING CREDIT LENDERS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A REQUESTED INCREASE, AND SUBJECT TO
THE APPROVAL OF THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE SWING LINE
LENDERS (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), THE PARENT MAY
ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME REVOLVING CREDIT LENDERS
PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING CREDIT
COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE
AGENT AND THE PARENT SHALL DETERMINE THE EFFECTIVE DATE (THE “REVOLVING CREDIT
INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE PARENT AND THE REVOLVING CREDIT
LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND THE REVOLVING CREDIT
INCREASE EFFECTIVE DATE.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO REVOLVING CREDIT COMMITMENT INCREASE, THE PARENT SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE REVOLVING
CREDIT INCREASE EFFECTIVE DATE SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE PARENT,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) NO DEFAULT
HAS OCCURRED AND IS CONTINUING AND (B) THE PARENT IS IN COMPLIANCE, CALCULATED
AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A) OR SECTION 6.01(B),
WITH THE FINANCIAL COVENANTS SPECIFIED IN SECTION 7.11 ON A PRO FORMA BASIS
AFTER GIVING EFFECT THERETO.  ON THE REVOLVING CREDIT INCREASE EFFECTIVE DATE,
THE REVOLVING CREDIT LENDERS AND THE ADDITIONAL REVOLVING CREDIT LENDERS SHALL
ENTER INTO SUCH ASSIGNMENTS AND ASSUMPTIONS AS MAY BE NECESSARY, ALL AS
COORDINATED BY THE ADMINISTRATIVE AGENT, TO KEEP THE OUTSTANDING REVOLVING
CREDIT LOANS RATABLE WITH ANY REVISED APPLICABLE REVOLVING CREDIT PERCENTAGES
ARISING FROM ANY NONRATABLE INCREASE IN THE REVOLVING CREDIT COMMITMENTS UNDER
THIS SECTION.

61


--------------------------------------------------------------------------------





(F)            INCREMENTAL REVOLVING CREDIT COMMITMENT AMENDMENT.  ANY INCREASE
IN REVOLVING CREDIT COMMITMENTS PURSUANT TO THIS SECTION 2.15 SHALL BE EFFECTED
PURSUANT TO AN AMENDMENT (AN “INCREMENTAL REVOLVING CREDIT COMMITMENT
AMENDMENT”) TO THIS AGREEMENT, EXECUTED BY THE LOAN PARTIES, THE LENDERS
PROVIDING SUCH INCREASED REVOLVING CREDIT COMMITMENTS (AND NO OTHER LENDERS) AND
THE ADMINISTRATIVE AGENT.  ANY INCREMENTAL REVOLVING CREDIT COMMITMENT AMENDMENT
MAY, WITHOUT THE CONSENT OF ANY LENDERS OTHER THAN THE LENDERS PROVIDING THE
INCREASED REVOLVING CREDIT COMMITMENTS, EFFECT SUCH AMENDMENTS TO ANY LOAN
DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF THIS SECTION 2.15.


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.14 OR 11.01 TO THE CONTRARY.

2.16         Increase in Term Commitments.  (a)  Request for Increase.  So long
as no Default has occurred and is continuing or would result therefrom, upon
notice to the Administrative Agent (which shall promptly notify the
Term Lenders), the Parent may from time to time, request an increase in the
Term Commitments (a “Term Commitment Increase”) to be made available to the
Parent or any Designated Borrower; provided that (i) any such request for an
increase shall be in a minimum amount of $50,000,000, (ii) such Term Commitment
Increase, plus the sum of (x) all previous Revolving Credit Commitment Increases
and (y) all previous Term Commitment Increases shall not exceed the Maximum
Increase Amount and (iii) the maturity of any such Term Commitment Increase
shall be at least five years and one Business Day following the date thereof. 
At the time of sending such notice, the Parent (in consultation with the
Administrative Agent) shall specify the time period within which each
Term Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Term Lenders).


(B)           LENDER ELECTIONS TO INCREASE.  EACH TERM LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS TERM COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO, GREATER
THAN, OR LESS THAN ITS RATABLE PORTION (BASED ON SUCH TERM LENDER’S APPLICABLE
PERCENTAGE IN RESPECT OF THE TERM FACILITY) OF SUCH REQUESTED INCREASE.  ANY
TERM LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS TERM COMMITMENT.


(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL TERM LENDERS. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE PARENT AND EACH TERM LENDER OF THE
TERM LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL
AMOUNT OF A REQUESTED INCREASE, AND SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE L/C ISSUERS (WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD), THE PARENT MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES
TO BECOME TERM LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE TERM COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
PARENT SHALL DETERMINE THE EFFECTIVE DATE (THE “TERM INCREASE EFFECTIVE DATE”)
AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY THE PARENT AND THE TERM LENDERS OF THE FINAL ALLOCATION OF SUCH
INCREASE AND THE TERM INCREASE EFFECTIVE DATE.


(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE PARENT SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE TERM INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN
PARTY (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) IN THE CASE OF THE PARENT,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) NO DEFAULT
HAS OCCURRED AND IS CONTINUING AND (B) THE PARENT IS IN COMPLIANCE,

62


--------------------------------------------------------------------------------





CALCULATED AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR
WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A) OR
SECTION 6.01(B), WITH THE FINANCIAL COVENANTS SPECIFIED IN SECTION 7.11 ON A PRO
FORMA BASIS AFTER GIVING EFFECT THERETO.


(F)            INCREMENTAL TERM COMMITMENT AMENDMENT.  ANY INCREASE IN TERM
COMMITMENTS PURSUANT TO THIS SECTION 2.16 SHALL BE EFFECTED PURSUANT TO AN
AMENDMENT (AN “INCREMENTAL TERM COMMITMENT AMENDMENT”) TO THIS AGREEMENT,
EXECUTED BY THE LOAN PARTIES, THE LENDERS PROVIDING SUCH INCREASED TERM
COMMITMENTS (AND NO OTHER LENDERS) AND THE ADMINISTRATIVE AGENT.  ANY
INCREMENTAL TERM COMMITMENT AMENDMENT MAY, WITHOUT THE CONSENT OF ANY LENDERS
OTHER THAN THE LENDERS PROVIDING THE INCREASED TERM COMMITMENTS, EFFECT SUCH
AMENDMENTS TO ANY LOAN DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF THIS SECTION
2.16.


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.14 OR 11.01 TO THE CONTRARY.

2.17         DRAWINGS OF BANKERS’ ACCEPTANCES AND NOTIONAL BANKERS’
ACCEPTANCES.(A)             (A)  REQUEST FOR DRAWING.  EACH DRAWING SHALL BE
MADE ON NOTICE (WHICH MAY BE GIVEN BY TELEPHONE, WHICH SHALL BE PROMPTLY
FOLLOWED UP BY NOTICE THEREOF BY TELECOPIER), GIVEN NOT LATER THAN THE
APPLICABLE TIME ON A BUSINESS DAY AT LEAST TWO BUSINESS DAYS PRIOR TO THE DATE
OF THE PROPOSED DRAWING (OR, IN THE CASE OF A PROPOSED DRAWING WITH A BA
MATURITY DATE THAT IS GREATER THAN ONE, TWO, THREE OR SIX MONTHS FROM THE DATE
OF DRAWING AS PROVIDED IN THE DEFINITION OF “BA MATURITY DATE”, AT LEAST THREE
BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED DRAWING), BY THE APPLICABLE
CANADIAN BORROWER TO THE ADMINISTRATIVE AGENT, WHICH SHALL GIVE EACH CANADIAN
REVOLVING CREDIT LENDER PROMPT NOTICE THEREOF BY TELECOPIER.  EACH NOTICE OF A
DRAWING (A “NOTICE OF DRAWING”) SHALL BE IN WRITING (INCLUDING BY TELECOPIER),
IN SUBSTANTIALLY THE FORM OF EXHIBIT H HERETO, SPECIFYING THEREIN THE REQUESTED
(I) DATE OF SUCH DRAWING (WHICH SHALL BE A BUSINESS DAY), (II) AGGREGATE FACE
AMOUNT OF SUCH DRAWING AND (III) INITIAL BA MATURITY DATE FOR EACH BANKERS’
ACCEPTANCE AND BA EQUIVALENT ADVANCE COMPRISING PART OF SUCH DRAWING.  THE
ADMINISTRATIVE AGENT AGREES THAT IT WILL, AS PROMPTLY AS PRACTICABLE, NOTIFY
SUCH CANADIAN BORROWER OF THE UNAVAILABILITY OF BANKERS’ ACCEPTANCES.  EACH
DRAWING SHALL BE IN A MINIMUM FACE AMOUNT OF C$2,500,000 OR AN INTEGRAL MULTIPLE
OF C$100,000 IN EXCESS THEREOF (OR SUCH LESSER AMOUNT TO THE EXTENT REPRESENTING
THE REMAINING OUTSTANDING AMOUNT UNDER THE CANADIAN REVOLVING CREDIT FACILITY). 
THE FACE AMOUNT OF THE BANKERS’ ACCEPTANCES AND NOTIONAL BANKERS’ ACCEPTANCES TO
BE CREATED AND PURCHASED BY ANY CANADIAN REVOLVING CREDIT LENDER SHALL EQUAL
EACH CANADIAN REVOLVING CREDIT LENDER’S APPLICABLE PERCENTAGE OF SUCH FACE
AMOUNT, ROUNDED TO THE NEAREST CANADIAN DOLLAR.  EACH DRAFT SHALL BE DATED THE
DATE OF THE PROPOSED DRAWING.  EACH CANADIAN REVOLVING CREDIT LENDER THAT IS A
BA LENDER SHALL, BEFORE 1:00 P.M. (NEW YORK TIME) ON THE DATE OF EACH DRAWING,
COMPLETE ONE OR MORE DRAFTS IN ACCORDANCE WITH THE RELATED NOTICE OF DRAWING,
ACCEPT SUCH DRAFTS AND PURCHASE THE BANKERS’ ACCEPTANCES CREATED THEREBY FOR THE
DRAWING PURCHASE PRICE AND SHALL, BEFORE 1:00 P.M. (NEW YORK TIME) ON SUCH DATE,
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE, THE DRAWING PURCHASE PRICE PAYABLE BY SUCH LENDER
FOR SUCH DRAWING LESS THE BA ACCEPTANCE FEE PAYABLE TO SUCH LENDER WITH RESPECT
THERETO UNDER SECTION 2.10(B)(III).  EACH NON-BA LENDER SHALL, IN LIEU OF
ACCEPTING ITS PROPORTIONATE AMOUNT OF BANKERS ACCEPTANCES FORMING PART OF A
DRAWING, MAKE AVAILABLE TO SUCH CANADIAN BORROWER A LOAN (A “BA EQUIVALENT
ADVANCE”) IN CANADIAN DOLLARS IN AN AMOUNT EQUAL TO THE DRAWING PURCHASE PRICE
OF THE BANKERS’ ACCEPTANCES (WHICH LOANS ARE REFERRED TO HEREIN AS “NOTIONAL
BANKERS’ ACCEPTANCES”) THAT SUCH NON-BA LENDER WOULD HAVE BEEN REQUIRED TO
ACCEPT IF IT WERE A BA LENDER.  EACH NON-BA LENDER SHALL, BEFORE 1:00 P.M. (NEW
YORK TIME) ON THE DATE OF EACH DRAWING, MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE, THE
AMOUNT OF THE BA EQUIVALENT ADVANCE, LESS AN AMOUNT EQUAL TO THE BA ACCEPTANCE
FEE THAT WOULD HAVE BEEN APPLICABLE TO THE NOTIONAL BANKERS’ ACCEPTANCE HAD IT
BEEN A BANKERS’ ACCEPTANCE.  IN THIS AGREEMENT, FOR THE PURPOSES OF CALCULATING
THE OUTSTANDING AMOUNT OF ANY BA EQUIVALENT ADVANCE,

63


--------------------------------------------------------------------------------





SUCH OUTSTANDING AMOUNT WILL BE EQUAL TO THE FACE AMOUNT OF THE NOTIONAL
BANKERS’ ACCEPTANCE THAT CORRESPONDS TO SUCH BA EQUIVALENT ADVANCE.  UPON THE
FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV, THE
ADMINISTRATIVE AGENT WILL MAKE THE FUNDS IT HAS RECEIVED FROM SUCH CANADIAN
REVOLVING CREDIT LENDERS AVAILABLE TO SUCH CANADIAN BORROWER BY CREDITING THE
ACCOUNT OF THE RELEVANT CANADIAN BORROWER.

(b)           Limitations on Drawings.  Anything in Section 2.18(a) to the
contrary notwithstanding, a Canadian Borrower may not select a Drawing if the
obligation of the Canadian Revolving Credit Lenders to purchase and accept
Bankers’ Acceptances shall then be suspended pursuant to Section 2.18(d) or
2.13.

(c)           Binding Effect of Notices of Drawing.  Each Notice of Drawing
shall be irrevocable and binding on the applicable Canadian Borrower.  In the
case of any proposed Drawing, the Canadian Borrower shall indemnify each
Canadian Revolving Credit Lender (absent any gross negligence or willful
misconduct by the Canadian Revolving Credit Lender) against any loss, cost or
expense incurred by such Canadian Revolving Credit Lender as a result of any
failure to fulfill on or before the date specified in the Notice of Drawing for
such Drawing the applicable conditions set forth in Article IV, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Canadian
Revolving Credit Lender to fund the Drawing Purchase Price (or in the case of
Non-BA Lenders, the BA Equivalent Advance) to be paid by such Lender as part of
such Drawing when, as a result of such failure, such Drawing is not made on such
date (but, in any event, excluding any loss of profit and the BA Acceptance Fee
applicable to such Drawing or Advance).

(d)           Circumstances Making Bankers’ Acceptances Unavailable.  (i)  If,
with respect to any proposed Drawing, the Administrative Agent determines in
good faith that circumstances affecting the money markets at the time any
related Notice of Drawing is delivered or is outstanding will result in no
market for the Bankers’ Acceptances to be created in connection with such
Drawing or an insufficient demand for such Bankers’ Acceptances to allow the
Canadian Revolving Credit Lenders creating such Bankers’ Acceptances to sell or
trade the Bankers’ Acceptances to be created and purchased or discounted by them
hereunder in connection with such Drawing, then, upon notice to the applicable
Canadian Borrower and the Canadian Revolving Credit Lenders thereof, (A) the
Notice of Drawing with respect to such proposed Drawing shall be canceled and
the Drawing requested therein shall not be made and (B) the right of such
Canadian Borrower to request a Drawing shall be suspended until the
Administrative Agent shall notify such Canadian Borrower that the circumstances
causing such suspension no longer exist.  In the case of any such cancellation
of a Notice of Drawing, unless the applicable Canadian Borrower shall give
written notice to the contrary to the Administrative Agent, the cancellation of
any such Notice of Drawing shall be deemed to be the giving by such Canadian
Borrower of a Committed Loan Notice for a Revolving Credit Borrowing of a
Canadian Prime Rate Loan in an aggregate principal amount equal to the aggregate
Face Amount of such proposed Drawing and the Canadian Revolving Credit Lenders
shall, subject to the terms and conditions hereof applicable to the making of
Revolving Credit Loans, make such Credit Extension to such Canadian Borrower on
the same Business Day as the date of the requested Drawing.  The Administrative
Agent agrees that it will, as promptly as practicable, notify the applicable
Canadian Borrower of the unavailability of Bankers’ Acceptances and, if
applicable, of the date and the amount of each Credit Extension to be made or
actually made in accordance with the immediately preceding sentence.

(ii)           During the existence of an Event of Default under Section
8.01(a), (f) or (g), no Loans shall be requested as BA Loans and the Canadian
Revolving Credit Lenders shall have no obligation to create and purchase
Bankers’ Acceptances, unless consent shall have been given by the Canadian
Revolving Credit Lenders.

64


--------------------------------------------------------------------------------


(e)           Assumptions of the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Canadian Revolving Credit
Lender prior to the date of any Drawing that such Canadian Revolving Credit
Lender will not make available to it such Canadian Revolving Credit Lender’s
ratable share of the proceeds of such Drawing, in accordance with Section
2.18(a), the Administrative Agent may assume that such Canadian Revolving Credit
Lender has made such ratable share available to it on the date of such Drawing
in accordance with Section 2.18(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Canadian Borrower on such
date a corresponding amount.  If and to the extent that any such Canadian
Revolving Credit Lender shall not have so made such ratable share available to
the Administrative Agent, such Canadian Revolving Credit Lender and such
Canadian Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount, together with interest thereon,
for each day from the date such amount is made available to such Canadian
Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of such Canadian Borrower, a rate per annum equal to
the BA Discount Rate used in calculating the Drawing Purchase Price with respect
to such Drawing, and (ii) in the case of such Canadian Revolving Credit Lender,
at the Overnight Rate.  If such Canadian Borrower and such Canadian Revolving
Credit Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Canadian Revolving Credit Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Canadian
Revolving Credit Lender’s ratable share of the proceeds of such Drawing for all
purposes under this Agreement.

(f)            Power of Attorney.  To facilitate the purchase of Bankers’
Acceptances pursuant to this Agreement, each Canadian Borrower irrevocably
appoints each Canadian Lender from time to time as the attorney-in-fact of such
Canadian Borrower to execute, endorse and deliver on behalf of such Canadian
Borrower Drafts (if such Canadian Lender is a BA Lender) for Bankers’
Acceptances denominated in Canadian Dollars requested to be accepted and
purchased by such Canadian Lender pursuant to this Agreement.  Each Bankers’
Acceptance executed and delivered by a Canadian Lender on behalf of a Canadian
Borrower as provided for in this Section 2.17(f) will be as binding upon such
Canadian Borrower as if it had been executed by a duly authorized officer of
such Canadian Borrower.

(g)           Presigned Draft Forms.  To enable the Canadian Revolving Credit
Lenders that are BA Lenders to create Bankers’ Acceptances in accordance with
Section 2.05 and this Section 2.17, the applicable Canadian Borrower shall
supply each BA Lender, upon such Canadian Borrower’s execution of this Agreement
and from time to time thereafter, with such number of Drafts provided to such
Canadian Borrower by the Administrative Agent as the Administrative Agent may
from time to time reasonably request, duly endorsed and executed on behalf of
such Canadian Borrower by any one or more of its Responsible Officers.  Each BA
Lender shall exercise such care in the custody and safekeeping of any Drafts in
its possession from time to time as it would exercise in the custody and
safekeeping of similar property owned by it.  The signatures of the Responsible
Officers of the applicable Canadian Borrower on Drafts may be mechanically
reproduced in facsimile and Bankers’ Acceptances bearing such facsimile
signatures shall be binding upon such Canadian Borrower as if they had been
manually signed by such officers.  Notwithstanding that any of the individuals
whose manual or facsimile signature appears on any Draft as one of such officers
may no longer hold office at the date of such draft or at the date of its
acceptance by a Canadian Revolving Credit Lender hereunder or at any time
thereafter, any Draft or Bankers’ Acceptance so signed shall be valid and
binding upon, and enforceable against, such Canadian Borrower.

(h)           Distribution of Bankers’ Acceptances.  Bankers’ Acceptances
purchased by a Canadian Revolving Credit Lender in accordance with the terms of
Section 2.05 and this Section 2.17 may, in such Canadian Revolving

65


--------------------------------------------------------------------------------




Credit Lender’s sole discretion, be held by such Canadian Revolving Credit
Lender for its own account until the applicable BA Maturity Date or sold,
rediscounted or otherwise disposed of by it at any time prior thereto in any
relevant market therefor.

(i)            Failure to Fund in Respect of Drawings.  The failure of any
Canadian Revolving Credit Lender to fund the Drawing Purchase Price to be funded
by it as part of any Drawing or to make a BA Equivalent Advance shall not
relieve any other Canadian Revolving Credit Lender of its obligation hereunder
to fund its Drawing Purchase Price on the date of such Drawing or to make a BA
Equivalent Advance, but no Canadian Revolving Credit Lender shall be responsible
for the failure of any other Canadian Revolving Credit Lender to fund the
Drawing Purchase Price or make the BA Equivalent Advance to be funded or made,
as the case may be by such other Canadian Revolving Credit Lender on the date of
any Drawing.


2.18         RENEWAL AND CONVERSION OF BANKERS’ ACCEPTANCES.

(a)  Optional Renewal.  The applicable Canadian Borrower may on any Business
Day, upon notice given to the Administrative Agent (which may be given by
telephone, which shall be promptly followed up by notice thereof by telecopier)
not later than the Applicable Time on a Business Day at least two Business Days
prior to the date of the proposed renewal and subject to the provisions of
Section 2.13, renew all or any portion of the Bankers’ Acceptances and BA
Equivalent Advances comprising part of the same Drawing; provided, however,
that:

(i)            any renewal of Bankers’ Acceptances or BA Equivalent Advances
shall be made only on the then existing BA Maturity Date for such Bankers’
Acceptances or BA Equivalent Advances;

(ii)           each renewal of Bankers’ Acceptances and BA Equivalent Advances
comprising part of the same Drawing shall be made ratably among the Canadian
Revolving Credit Lenders holding such Bankers’ Acceptances and having made BA
Equivalent Advances in accordance with the respective amount of such Bankers’
Acceptances so held and BA Equivalent Advances so made;

(iii)          upon the occurrence and during the continuance of any Event of
Default no renewal of any Bankers’ Acceptance or BA Equivalent Advances may be
made; and

(iv)          each notice by a Canadian Borrower pursuant to this Section
2.18(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Notice of Drawing, appropriately completed and signed by a Responsible
Officer of such Canadian Borrower.

The Administrative Agent shall promptly notify the applicable Canadian Borrowers
and Canadian Lenders of the BA Discount Rate applicable to any BA Loan upon
determination thereof.  Each such notice of renewal shall, within the
restrictions set forth above, specify (A) the date of such renewal (which shall
be the then existing BA Maturity Date of such Bankers’ Acceptances and BA
Equivalent Advances and shall be a Business Day), (B) the Bankers’ Acceptances
to be renewed, (C) if less than all of the Bankers’ Acceptances and BA
Equivalent Advances comprising part of any Drawing are to be renewed, the
aggregate Face Amount for such renewal and (D) the term to maturity of the
renewed Bankers’ Acceptances and BA Equivalent Advances (which shall comply with
the definition of “BA Maturity Date” in Section 1.01).  The Face Amount of the
Bankers’ Acceptances and Notional Bankers’ Acceptances to be created and
purchased by any Canadian Revolving Credit Lender shall equal each Canadian
Revolving Credit Lender’s Applicable Percentage of such Face Amount, rounded to
the nearest Canadian Dollar.  Each notice of renewal under this Section 2.18
shall be irrevocable and binding on the applicable Canadian Borrower.  Upon any
renewal of Bankers’ Acceptances and BA Equivalent Advances comprising part of
any Drawing in accordance with this Section 2.18(a), the Canadian Revolving
Credit Lenders that hold the Bankers’ Acceptances and that made BA Equivalent
Advances to

66


--------------------------------------------------------------------------------




be renewed shall exchange such maturing Bankers’ Acceptances for new Bankers’
Acceptances and shall make new BA Equivalent Advances, containing the terms set
forth in the applicable notice of renewal, and the Drawing Purchase Price
payable for each such renewed Bankers’ Acceptance and the proceeds of the new BA
Equivalent Advance shall be applied, together with other funds, if necessary,
available to the applicable Canadian Borrower, to reimburse the Bankers’
Acceptances and BA Equivalent Advances otherwise maturing on such date.  Each
Canadian Borrower hereby irrevocably authorizes and directs each Canadian
Revolving Credit Lender to apply the proceeds of each renewed Bankers’
Acceptance or BA Equivalent Advance owing to it to the reimbursement, in
accordance with this Section 2.18(a), of the Bankers’ Acceptances or BA
Equivalent Advances owing to such Canadian Revolving Credit Lender and maturing
on such date.

(b)           Optional Conversion.  The applicable Canadian Borrower may on any
Business Day, upon notice given to the Administrative Agent (which notice may be
given by telephone, which shall be promptly followed up by notice thereof by
telecopier) not later than the Applicable Time on a Business Day at least two
Business Days prior to the date of the proposed conversion and subject to the
provisions of Section 2.18, convert all or any portion of the Bankers’
Acceptances or BA Equivalent Advances comprising part of the same Drawing to a
Revolving Credit Borrowing composed of Canadian Prime Rate Loans; provided,
however, that:

(i)            any conversion of Bankers’ Acceptances and BA Equivalent Advances
shall be made only on the then existing BA Maturity Date for such Bankers’
Acceptances and BA Equivalent Advances;

(ii)           each conversion of Bankers’ Acceptances and BA Equivalent
Advances comprising part of the same Drawing shall be made ratably among the
Canadian Revolving Credit Lenders that hold such Bankers’ Acceptances and that
made such BA Equivalent Advances in accordance with the respective amounts of
such Bankers’ Acceptances and BA Equivalent Advances so held and made; and

(iii)          no conversion may be made to the extent that, after giving effect
to such Revolving Credit Borrowing (A) the Total Revolving Credit Outstandings
in respect of Canadian Borrowers at such time exceed the Canadian Revolving
Credit Facility or (B) the aggregate Outstanding Amount of the Canadian
Revolving Credit Loans of any Canadian Revolving Credit Lender, plus such
Canadian Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Canadian L/C Obligations, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Canadian Swing Line Loans exceeds such Revolving Credit Lender’s Canadian
Revolving Credit Commitment; and

(iv)          each notice by a Canadian Borrower pursuant to this Section
2.18(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of such Canadian Borrower.

Each such notice of conversion shall, within the restrictions set forth above,
specify (A) the date of such conversion (which shall be the then existing BA
Maturity Date of such Bankers’ Acceptances and BA Equivalent Advances and shall
be a Business Day), (B) the Bankers’ Acceptances and BA Equivalent Advances to
be converted and (C) if less than all of the Bankers’ Acceptances and BA
Equivalent Advances comprising part of any Drawing are to be converted, the
aggregate Face Amount of such conversion.  Each notice of conversion under this
Section 2.18 shall be irrevocable and binding on each applicable Canadian
Borrower.  Upon any conversion of Bankers’ Acceptances and BA Equivalent
Advances comprising part of the same Drawing in accordance with this Section
2.18(b), the obligation of the applicable Canadian Borrower to reimburse the
Canadian Revolving Credit Lenders in respect of the

67


--------------------------------------------------------------------------------




Bankers’ Acceptances and BA Equivalent Advances otherwise maturing on such date
shall, to the extent of such conversion, be converted to an obligation to repay
the Canadian Revolving Credit Lenders making the Revolving Credit Loans made in
respect of such maturing Bankers’ Acceptances and BA Equivalent Advances on such
date ratably in accordance with the amount of the Loans held by such Canadian
Revolving Credit Lender at the time of reimbursement and Section 2.08(b).  Each
Canadian Borrower hereby irrevocably authorizes and directs each Canadian
Revolving Credit Lender to apply the net proceeds of each Revolving Credit Loan
made by such Canadian Revolving Credit Lender pursuant to this Section 2.18(b)
to the reimbursement of the Bankers’ Acceptances or Notional Bankers’
Acceptances owing to such Canadian Revolving Credit Lender and maturing on such
date.

(c)           Mandatory Conversion.  Upon the occurrence and during the
continuance of any Event of Default under Section 8.01(a), (f) or (g), or if any
or all renewals of any Bankers’ Acceptances or BA Equivalent Advances are not
available under Section 2.17(d), or if the applicable Canadian Borrower shall
fail to reimburse the applicable Canadian Revolving Credit Lenders for any
Bankers’ Acceptances and BA Equivalent Advances comprising part of the same
Drawing pursuant to Section 2.08, the Administrative Agent will forthwith so
notify the Parent and such Canadian Revolving Credit Lenders, whereupon each
such Bankers’ Acceptance and BA Equivalent Advances will automatically, on the
then existing BA Maturity Date of such Bankers’ Acceptance or BA Equivalent
Advances, convert into a Canadian Prime Rate Loan.  If the applicable Canadian
Borrower shall fail to deliver a properly completed notice of renewal under
Section 2.18(a) or a properly completed notice of conversion under Section
2.18(b) indicating its intention to renew or to convert any maturing Bankers’
Acceptances and BA Equivalent Advances, then such Bankers’ Acceptance or BA
Equivalent Advance will automatically, on the then existing BA Maturity Date, be
made or continued as a Bankers’ Acceptance or BA Equivalent Advance, as
applicable, with a BA Maturity Date of one month after such then existing BA
Maturity Date.


2.19         DESIGNATED BORROWERS. (A)  EFFECTIVE AS OF THE DATE HEREOF, EACH
SUBSIDIARY OF THE PARENT LISTED ON SCHEDULE 2.19 SHALL BE A “DESIGNATED
BORROWER” HEREUNDER UNDER THE APPLICABLE FACILITY SET FORTH ON SUCH SCHEDULE AND
MAY RECEIVE LOANS FOR ITS ACCOUNT ON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT.

(b)  The Parent may at any time, upon not less than 10 Business Days’ notice
from the Parent to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Subsidiary Guarantor that is wholly-owned by the Parent (an “Applicant
Borrower”) as a Designated Borrower to receive Loans hereunder (under a Facility
available to such Subsidiary without the imposition of withholding taxes on
interest payments owing to the Lenders hereunder and to the extent that such
designation does not violate any law applicable to such Subsidiary) by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit I (a “Designated Borrower Request and
Assumption Agreement”).  The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be reasonably required by the Administrative Agent
or the Required Lenders, and Notes signed by such new Borrowers to the extent
any Lenders so require.  If the Administrative Agent agrees that an Applicant
Borrower shall be entitled to receive Loans hereunder, then promptly following
receipt of all such requested resolutions, incumbency certificates, opinions of
counsel and other documents or information, the Administrative Agent shall send
a notice in substantially the form of Exhibit J (a “Designated Borrower Notice”)
to the Parent and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans

68


--------------------------------------------------------------------------------




hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement.

(c)  Each Subsidiary of the Parent that is or becomes a “Designated Borrower”
pursuant to this Section 2.19 hereby irrevocably appoints the Parent as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders, to any such Designated Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Parent, whether or not any such other Borrower joins therein.  Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(d)  The Parent may from time to time, upon not less than 10 Business Days’
notice from the Parent to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination.  The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

(e)  Notwithstanding anything to the contrary contained in this Section 2.19, no
Lender shall be obligated to make Credit Extensions to any Designated Borrower
designated pursuant to subsection (a) above to the extent that the making of
such Credit Extension would violate any law applicable to such Lender.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01         Taxes  (a)  Payments Free of Taxes.  Any and all payments to the
Administrative Agent, any Lender or Swing Line Lender or any L/C Issuer by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if a Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower shall make such deductions and (iii) such Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, EACH BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWERS.  EACH BORROWER SHALL, JOINTLY
AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH L/C
ISSUER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE

69


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, AND
ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH
RESPECT THERETO.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE APPLICABLE BORROWER BY A LENDER OR AN L/C ISSUER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER OR AN L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY A BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE APPLICABLE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO
WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL DELIVER, PROVIDED SUCH FOREIGN LENDER IS LEGALLY
ENTITLED TO DO SO, TO SUCH BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT),
AT THE TIME OR TIMES REASONABLY REQUESTED BY SUCH BORROWER OR THE ADMINISTRATIVE
AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF REQUESTED BY A
BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION,
PROVIDED SUCH LENDER IS LEGALLY ENTITLED TO DO SO, PRESCRIBED BY APPLICABLE LAW
OR REASONABLY REQUESTED BY SUCH BORROWER OR THE ADMINISTRATIVE AGENT AS WILL
ENABLE SUCH BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT
SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING
REQUIREMENTS.

Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States, any Foreign Lender shall deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable,
if any:

(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, OR

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER”
OF SUCH BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3)
A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (B) DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN.

Each Lender (other than a Foreign Lender) agrees to deliver promptly to the
Administrative Agent or the Parent, at such time or times as the Administrative
Agent or the Parent shall reasonably request, such other documents and forms,
provided such Lender is legally entitled to do so, duly executed and completed
by such Lender, as are required under the Laws of the jurisdiction in which such
Borrower is resident, including any treaty to which such jurisdiction is a
party, to confirm such Lender’s entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender in that jurisdiction by the Borrowers pursuant to this

70


--------------------------------------------------------------------------------




Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such jurisdiction.  Each Lender shall promptly notify the
Administrative Agent of any change in such Lender’s circumstances which would
render any such document or form obsolete.

Each Canadian Revolving Credit Lender that ceases to be a Canadian Resident
shall within five days thereof notify the Canadian Borrowers and the
Administrative Agent in writing.  Except in the case of any Canadian Revolving
Credit Lender that became a Lender during the occurrence of an Event of Default
under Section 8.01(a), (b) (as the result of a breach of Section 7.11), (f) or
(g) or that has delivered a notice to the Canadian Borrowers and the
Administrative Agent pursuant to the preceding sentence, each Canadian Revolving
Credit Lender hereby certifies to the Canadian Borrowers that it is a Canadian
Resident.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT IS ENTITLED
TO, OR HAS RECEIVED, A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT TO WHICH A BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL, TO THE EXTENT IT CAN DO
SO WITHOUT PREJUDICE TO THE RETENTION OF SUCH REFUND AND WITHOUT INCURRING ANY
UNREIMBURSED EXPENSE, PAY TO SUCH BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT
ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY
SUCH BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING
RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND), PROVIDED THAT EACH BORROWER, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH L/C ISSUER, AGREES TO REPAY THE AMOUNT
PAID OVER TO SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT,
SUCH LENDER OR SUCH L/C ISSUER IF THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH
L/C ISSUER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY
LENDER OR SUCH L/C ISSUER TO TAKE ANY ACTION THAT WOULD INVOLVE TAKING A
POSITION THAT IS INCONSISTENT WITH ONE OR MORE POSITIONS THAT IT HAS TAKEN
OTHERWISE, OR WHICH IS CONTRARY TO ITS ESTABLISHED POLICY OR ANY LAW TO WHICH IT
IS SUBJECT, OR TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER
PERSON.


3.02          ILLEGALITY  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE APPLICABLE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF
SUCH LENDER TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE
LOANS OR U.S. BASE RATE LOANS TO EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL
SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT
OF SUCH NOTICE, SUCH BORROWER SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE, CONVERT ALL EURODOLLAR
RATE LOANS OF SUCH LENDER TO BASE RATE LOANS, IN THE CASE OF THE TERM FACILITY
AND THE U.S. REVOLVING CREDIT FACILITY, OR U.S. BASE RATE LOANS, IN THE CASE OF
THE CANADIAN REVOLVING CREDIT FACILITY, EITHER ON THE LAST DAY OF THE INTEREST
PERIOD THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT
LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS.  UPON ANY SUCH
PREPAYMENT OR CONVERSION, SUCH BORROWER SHALL ALSO PAY ACCRUED INTEREST ON THE
AMOUNT SO PREPAID OR CONVERTED.

71


--------------------------------------------------------------------------------





 


3.03         INABILITY TO DETERMINE RATES. (A) IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (I) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (II) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(III) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE APPLICABLE BORROWERS AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF
THE LENDERS TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL
THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES
SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE APPLICABLE BORROWERS MAY REVOKE
ANY PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF
EURODOLLAR RATE LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH
REQUEST INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS OR U.S. BASE
RATE LOANS, AS THE CASE MAY BE, IN THE AMOUNT SPECIFIED THEREIN.


(B)           IF THE REUTERS SCREEN CDOR PAGE IS NOT AVAILABLE FOR THE TIMELY
DETERMINATION OF THE BA DISCOUNT RATE, AND THE BA DISCOUNT RATE FOR ANY BANKERS’
ACCEPTANCES OR NOTIONAL BANKERS’ ACCEPTANCES CANNOT OTHERWISE BE DETERMINED IN A
TIMELY MANNER IN ACCORDANCE WITH THE DEFINITION OF “BA DISCOUNT RATE”, THE
ADMINISTRATIVE AGENT SHALL FORTHWITH NOTIFY THE APPLICABLE BORROWER AND THE
CANADIAN REVOLVING CREDIT LENDERS THAT SUCH INTEREST RATE CANNOT BE DETERMINED
FOR SUCH BANKERS’ ACCEPTANCES AND NOTIONAL BANKERS’ ACCEPTANCES, AND THE
OBLIGATION OF SUCH LENDERS TO MAKE, OR TO RENEW, BANKERS’ ACCEPTANCES AND
NOTIONAL BANKERS’ ACCEPTANCES SHALL BE SUSPENDED UNTIL CIRCUMSTANCES CAUSING
SUCH SUSPENSION NO LONGER EXIST, UPON WHICH THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE PARENT AND SUCH LENDERS THEREOF.

3.04         Increased Costs  (a)  Increased Costs Generally.  If any Change in
Law shall:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EURODOLLAR RATE) OR
ANY L/C ISSUER, OR OF PURCHASING, ACCEPTING OR MAINTAINING BANKERS’ ACCEPTANCES
OR NOTIONAL BANKERS’ ACCEPTANCES; OR

(II)           IMPOSE ON ANY LENDER OR ANY L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN, OR ANY BANKERS’ ACCEPTANCES OR NOTIONAL BANKERS’
ACCEPTANCES OR THE ACCEPTANCE OR MAINTENANCE THEREOF;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount), or of purchasing, accepting or maintaining Bankers’ Acceptances or
Notional Bankers’ Acceptances, then, upon request of such Lender or such L/C
Issuer, the Parent will pay (or cause the applicable Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR ANY L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR SUCH L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH

72


--------------------------------------------------------------------------------





LENDER’S OR SUCH L/C ISSUER’S HOLDING COMPANY, IF ANY, REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR SUCH L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR SUCH
L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE
COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR DISCOUNTED BANKER’S
ACCEPTANCES OR NOTIONAL BANKERS’ ACCEPTANCES HELD OR MAINTAINED BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY SUCH L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR
SUCH L/C ISSUER OR SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
SUCH L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH L/C
ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO
TIME THE PARENT WILL PAY (OR CAUSE THE APPLICABLE BORROWER TO PAY) TO SUCH
LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH LENDER OR SUCH L/C ISSUER OR SUCH LENDER’S OR SUCH L/C
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR AN
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR SUCH L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE
APPLICABLE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE PARENT SHALL
PAY (OR CAUSE THE APPLICABLE BORROWER TO PAY) SUCH LENDER OR SUCH L/C ISSUER, AS
THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
ANY L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR SUCH L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT NO BORROWER SHALL BE REQUIRED
TO COMPENSATE A LENDER OR AN L/C ISSUER PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN
NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE
MAY BE, NOTIFIES THE PARENT OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR SUCH L/C ISSUER’S INTENTION TO CLAIM
COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE-MONTH PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF).

3.05         Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Parent shall promptly
compensate (or cause the applicable Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN, U.S. BASE RATE LOAN CANADIAN PRIME RATE LOAN OR A
BA EQUIVALENT ADVANCE ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD
FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);

(B)           ANY FAILURE BY ANY BORROWER (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN, U.S. BASE RATE LOAN, CANADIAN PRIME RATE LOAN OR BA
EQUIVALENT ADVANCE ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE PARENT OR THE
APPLICABLE BORROWER; OR

(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY SUCH
BORROWER PURSUANT TO SECTION 11.13;

including any loss of anticipated profits, foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to

73


--------------------------------------------------------------------------------




terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract.  The Parent shall also pay (or
cause the applicable Borrower to pay) any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Parent (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06         Mitigation Obligations; Replacement of Lenders  (a)  Designation of
a Different Lending Office.  If any Lender requests compensation under Section
3.04, or a Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Parent hereby agrees to pay (or cause the applicable Borrower to
pay) all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF A BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE APPLICABLE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE
WITH SECTION 11.13.

3.07         Survival.  All of the Borrowers’ and Lenders’ obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01         Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

(i)              executed counterparts of this Agreement and the Subsidiary
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Parent;

74


--------------------------------------------------------------------------------




 

(II)           A NOTE EXECUTED BY THE APPLICABLE BORROWER IN FAVOR OF EACH
LENDER REQUESTING A NOTE;

(III)            SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN
PARTY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE EVIDENCING THE
IDENTITY, AUTHORITY AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED
TO ACT AS A RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY AND (B) A
COPY OF A CERTIFICATE OF THE SECRETARY OF STATE OF THE JURISDICTION OF
INCORPORATION OF EACH LOAN PARTY ORGANIZED IN THE U.S. CERTIFYING (1) AS TO A
TRUE AND CORRECT COPY OF THE CHARTER OF SUCH LOAN PARTY AND EACH AMENDMENT
THERETO ON FILE IN SUCH SECRETARY’S OFFICE AND (2) THAT SUCH AMENDMENTS ARE THE
ONLY AMENDMENTS TO SUCH LOAN PARTY’S CHARTER ON FILE IN SUCH SECRETARY’S OFFICE;

(IV)          SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH OF THE LOAN PARTIES IS VALIDLY EXISTING AND IN GOOD STANDING;

(V)           A FAVORABLE OPINION OF DAVIS POLK & WARDWELL, U.S. COUNSEL TO THE
LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE
MATTERS SET FORTH IN EXHIBIT G-1 AND SUCH OTHER MATTERS CONCERNING THE LOAN
PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

(VI)          A FAVORABLE OPINION OF OSLER, HOSKIN & HARCOURT LLP, CANADIAN
COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT G-2 AND SUCH OTHER MATTERS
CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY
REASONABLY REQUEST, INCLUDING AS TO CANADIAN WITHHOLDING TAX MATTERS;

(VII)         A FAVORABLE OPINION OF LES LEDERER, GENERAL COUNSEL OF THE PARENT,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AS TO THE MATTERS SET
FORTH IN EXHIBIT G-3 AND SUCH OTHER MATTERS CONCERNING THE LOAN PARTIES AND THE
LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY REASONABLY REQUEST;

(VIII)        A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY
ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS, IF ANY, REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND
THE VALIDITY AGAINST SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, AND SUCH CONSENTS, LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND
EFFECT;

(IX)           A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF EACH BORROWER
CERTIFYING THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B) HAVE BEEN
SATISFIED;

(X)            EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT
THE MERGER HAS BEEN OR SUBSTANTIALLY CONCURRENTLY WITH THE CLOSING DATE IS BEING
CONSUMMATED; AND

(XI)           EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN OR
CONCURRENTLY WITH THE CLOSING DATE IS BEING TERMINATED AND ALL LIENS SECURING
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN OR CONCURRENTLY WITH
THE CLOSING DATE ARE BEING RELEASED.

 

75


--------------------------------------------------------------------------------


(B)           ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT, THE
ARRANGER AND THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.

(C)           THE BORROWERS SHALL HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL TO THE ADMINISTRATIVE AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY
THE ADMINISTRATIVE AGENT) TO THE EXTENT INVOICED PRIOR TO OR ON THE CLOSING
DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS
SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS
INCURRED OR TO BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT
SUCH ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN
THE BORROWERS AND THE ADMINISTRATIVE AGENT).

(D)           THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING AS OF OR OTHERWISE
ARISEN BEFORE THE EFFECTIVE TIME (AS DEFINED IN THE MERGER AGREEMENT) ANY EVENT,
OCCURRENCE OR DEVELOPMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR WOULD
REASONABLY BE EXPECTED TO HAVE A “MATERIAL ADVERSE EFFECT” (AS DEFINED IN THE
MERGER AGREEMENT) ON THE TARGET.

(E)           THERE SHALL NOT HAVE BEEN INSTITUTED OR PENDING ANY ACTION OR
PROCEEDING BY ANY “GOVERNMENTAL AUTHORITY” (AS DEFINED IN THE MERGER AGREEMENT)
(A) CHALLENGING OR SEEKING TO MAKE ILLEGAL, TO DELAY MATERIALLY OR OTHERWISE
DIRECTLY OR INDIRECTLY TO RESTRAIN OR PROHIBIT THE CONSUMMATION OF THE MERGER,
SEEKING TO OBTAIN MATERIAL DAMAGES OR OTHERWISE DIRECTLY OR INDIRECTLY RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THE MERGER, (B) SEEKING TO RESTRAIN OR
PROHIBIT THE PARENT OR ANY OF THE PARENT’S AFFILIATES’ (X) ABILITY EFFECTIVELY
TO EXERCISE FULL RIGHTS OF OWNERSHIP OF THE TARGET STOCK, INCLUDING THE RIGHT TO
VOTE ANY SHARES OF THE TARGET STOCK ACQUIRED OR OWNED BY THE PARENT OR ANY OF
THE PARENT’S AFFILIATES FOLLOWING THE EFFECTIVE TIME ON ALL MATTERS PROPERLY
PRESENTED TO THE TARGET’S SHAREHOLDERS OR (Y) OWNERSHIP OR OPERATION (OR THAT OF
ITS RESPECTIVE SUBSIDIARIES OR AFFILIATES) OF ALL OR ANY MATERIAL PORTION OF THE
BUSINESS OR ASSETS OF THE TARGET AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR OF
THE PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, (C) SEEKING TO COMPEL THE
PARENT OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TO DISPOSE OF OR HOLD SEPARATE
ALL OR ANY MATERIAL PORTION OF THE BUSINESS OR ASSETS OF THE TARGET AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, OR OF THE PARENT AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE OR (D) THAT OTHERWISE WOULD REASONABLY BE EXPECTED TO HAVE A “MATERIAL
ADVERSE EFFECT” (AS DEFINED IN THE MERGER AGREEMENT) ON THE PARENT OR THE
TARGET.

(F)            THERE SHALL NOT HAVE BEEN ANY ACTION TAKEN, OR ANY APPLICABLE LAW
(AS DEFINED IN THE MERGER AGREEMENT) PROPOSED, ENACTED, ENFORCED, PROMULGATED,
ISSUED OR DEEMED APPLICABLE TO THE MERGER, BY ANY GOVERNMENTAL AUTHORITY, OTHER
THAN THE APPLICATION OF THE WAITING PERIOD PROVISIONS OF THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976 TO THE MERGER, THAT WOULD REASONABLY BE
EXPECTED, DIRECTLY OR INDIRECTLY, TO RESULT IN ANY OF THE CONSEQUENCES REFERRED
TO IN CLAUSES (A) THROUGH (D) OF SECTION 4.01(E) ABOVE.

(G)           THE ABSENCE OF ANY ACTION, SUIT, INVESTIGATION OR PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF THE PARENT, THREATENED IN ANY COURT OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN DOCUMENTS.

(H)           THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED:  (I)
AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE TARGET FOR THE THREE FISCAL
YEARS ENDED ON OR PRIOR TO DECEMBER 31, 2005, UNAUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE TARGET FOR ANY INTERIM QUARTERLY PERIODS THAT HAVE ENDED SINCE
THE MOST RECENT OF SUCH AUDITED FINANCIAL STATEMENTS BUT MORE THAN 45 DAYS PRIOR
TO THE CLOSING DATE, AND PRO FORMA FINANCIAL STATEMENTS AS TO THE PARENT AND ITS
SUBSIDIARIES GIVING EFFECT TO THE MERGER (TO BE BASED ON THE NINE-MONTH PERIOD
ENDED

76


--------------------------------------------------------------------------------




SEPTEMBER 30, 2006), TOGETHER WITH PRO FORMA CALCULATIONS OF THE CONSOLIDATED
INTEREST COVERAGE RATIO AND CONSOLIDATED INDEBTEDNESS TO CAPITALIZATION RATIO
SHOWING PRO FORMA COMPLIANCE WITH SECTION 7.11 FOR SUCH PERIOD, AND (II)
FORECASTS PREPARED BY MANAGEMENT OF THE PARENT OF BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOW STATEMENTS FOR EACH FISCAL YEAR FOLLOWING THE CLOSING
DATE FOR THE TERM OF THE SENIOR CREDIT FACILITIES.

(I)            THE MERGER AGREEMENT SHALL BE IN FULL FORCE AND EFFECT AND THE
MERGER SHALL HAVE BEEN CONSUMMATED (OR SHALL BE CONSUMMATED SUBSTANTIALLY
CONCURRENTLY WITH THE INITIAL FUNDING UNDER THE SENIOR CREDIT FACILITIES) ON
SUBSTANTIALLY THE TERMS SET FORTH IN THE MERGER AGREEMENT, WITHOUT ANY
AMENDMENT, WAIVER OR MODIFICATION OF ANY MATERIAL TERM OR CONDITION THAT IS
MATERIALLY ADVERSE TO THE INTERESTS OF THE LENDERS AND THAT IS NOT CONSENTED TO
BY THE ADMINISTRATIVE AGENT.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02         Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans or renewal of Bankers’ Acceptances or BA Equivalent
Advances) is subject to the following conditions precedent:

(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH BORROWER AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE.

(B)           NO DEFAULT SHALL EXIST, OR WOULD IMMEDIATELY RESULT FROM SUCH
PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.

(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE APPLICABLE L/C
ISSUER OR THE APPLICABLE SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR
CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.

(D)           IF THE APPLICABLE BORROWER IS A DESIGNATED BORROWER, THEN THE
CONDITIONS OF SECTION 2.19 TO THE DESIGNATION OF SUCH BORROWER AS A DESIGNATED
BORROWER SHALL HAVE BEEN MET TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

77


--------------------------------------------------------------------------------





ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders that:

5.01         Existence, Qualification and Power; Compliance with Laws.  Set
forth on Schedule 5.01 hereto is a complete and accurate list of all Loan
Parties as of the Closing Date.  Each Loan Party (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transaction, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02         Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in the case of clauses (b) and (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03         Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) for
the consummation of the Transaction, except for (i) the authorizations,
approvals, actions, notices and filings listed on Schedule 5.03, all of which
have been duly obtained, taken, given or made and are in full force and effect
and (ii) in the case of clause (b), to the extent the failure to obtain, make or
give any such authorizations, approvals, actions, notices and filings could not
reasonably be expected to have a Material Adverse Effect.  All applicable
waiting periods in connection with the Transaction have expired without any
action having been taken by any Governmental Authority restraining, preventing
or imposing materially adverse conditions upon the Transaction.  The Merger has
been consummated (or shall be consummated substantially concurrently with the
initial funding under the Facility) in accordance with the Merger Agreement.

5.04         Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity.

5.05         Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period

78


--------------------------------------------------------------------------------




covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Parent and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES DATED SEPTEMBER 30, 2006 AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR THE NINE MONTHS ENDED ON THAT DATE (I)
WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


(C)           AS OF ANY DATE OF DETERMINATION FOLLOWING THE CLOSING DATE, SINCE
THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD A MATERIAL
ADVERSE EFFECT.

5.06         Litigation.  As of any date of determination other than the Closing
Date, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Parent threatened or contemplated, by or against the
Parent or any of its Subsidiaries that (a) purport to materially and adversely
affect any Loan Document, or (b) except as specifically disclosed in  Schedule
5.06 (the “Disclosed Litigation”), either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  There has been
no change in the status, or financial effect on any Loan Party or any Subsidiary
thereof, of the Disclosed Litigation since the Closing Date, in each case where
such change in status or financial effect could reasonably be expected to have a
Material Adverse Effect.

5.07         Ownership of Property.  The Parent and each of its Subsidiaries has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.08         Environmental Compliance.  Except as disclosed in Schedule 5.08, or
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:


(A)           THE PARENT AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH
ENVIRONMENTAL LAWS AND THERE ARE NO OUTSTANDING CLAIMS FROM A GOVERNMENT
AUTHORITY OR THIRD PARTY ALLEGING POTENTIAL LIABILITY UNDER OR RESPONSIBILITY
FOR VIOLATION OF ANY ENVIRONMENTAL LAW OR THE PRESENCE OF HAZARDOUS MATERIALS;


(B)           NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR OPERATED BY
THE PARENT OR ANY OF ITS SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE
NPL OR ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL LIST;


(C)           NEITHER THE PARENT NOR ANY OF ITS SUBSIDIARIES HAS ANY
ENVIRONMENTAL LIABILITY RELATING TO, OR IS UNDERTAKING, EITHER INDIVIDUALLY OR
TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR
REMEDIAL OR RESPONSE ACTION RELATING TO, ANY ACTUAL OR THREATENED RELEASE,
DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT ANY SITE, LOCATION OR OPERATION,
EITHER VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND

79


--------------------------------------------------------------------------------





(D)           THE PARENT AND ITS SUBSIDIARIES HAVE GENERATED, USED, TREATED,
HANDLED OR STORED ALL HAZARDOUS MATERIALS IN A MANNER THAT COMPLIED WITH
ENVIRONMENTAL LAWS AND WOULD NOT REASONABLY BE EXPECTED TO RESULT IN AN
ENVIRONMENTAL LIABILITY.

5.09         Insurance.  The properties of the Parent and its Subsidiaries are
insured with financially sound and reputable insurance companies (including
through self-insurance or any captive insurance company), in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Parent or the applicable Subsidiary operates.

5.10         Taxes.  The Parent and its Subsidiaries have filed, or caused to be
filed, all federal, provincial, territorial, state and other material tax
returns and reports required to be filed, such returns are true and correct in
all material respects, and the Parent and its Subsidiaries have paid all taxes
shown on such returns and any other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  As of the Closing Date,
there is no proposed tax assessment against the Parent or any Subsidiary that
would, if made, have a Material Adverse Effect.

5.11         Pension Legislation Compliance.  (a)  Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Parent, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE PARENT,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO U.S. PENSION PLAN HAS ANY MATERIAL UNFUNDED PENSION LIABILITY;
(III) NEITHER THE PARENT NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY MATERIAL LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO
ANY U.S. PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION
4007 OF ERISA); (IV) NEITHER THE PARENT NOR ANY ERISA AFFILIATE HAS INCURRED, OR
REASONABLY EXPECTS TO INCUR, ANY MATERIAL LIABILITY (AND NO EVENT HAS OCCURRED
WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN
SUCH LIABILITY) UNDER SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A
MULTIEMPLOYER PLAN; AND (V) NEITHER THE PARENT NOR ANY ERISA AFFILIATE HAS
ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF
ERISA.


(D)           THE CANADIAN PENSION PLANS ARE DULY REGISTERED UNDER THE TAX ACT,
TO THE EXTENT REQUIRED, AND ANY OTHER APPLICABLE LAWS WHICH REQUIRE
REGISTRATION, HAVE BEEN ADMINISTERED IN ACCORDANCE WITH THE TAX ACT, TO THE
EXTENT REQUIRED, AND SUCH OTHER APPLICABLE LAWS AND NO EVENT HAS OCCURRED WHICH
WOULD REASONABLY BE EXPECTED TO CAUSE THE LOSS OF SUCH REGISTERED STATUS, EXCEPT
TO THE EXTENT THAT ANY FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  ALL MATERIAL OBLIGATIONS OF EACH LOAN PARTY AND EACH
OF ITS SUBSIDIARIES (INCLUDING

80


--------------------------------------------------------------------------------





FIDUCIARY, FUNDING, INVESTMENT AND ADMINISTRATION OBLIGATIONS) REQUIRED TO BE
PERFORMED IN CONNECTION WITH THE CANADIAN PENSION PLANS AND THE FUNDING
AGREEMENTS THEREFOR HAVE BEEN PERFORMED ON A TIMELY BASIS, EXCEPT TO THE EXTENT
THAT ANY FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NO CANADIAN PENSION PLAN HAS ANY MATERIAL UNFUNDED CANADIAN
PENSION LIABILITY.  IF APPLICABLE, THERE HAS BEEN NO PARTIAL TERMINATION OF ANY
CANADIAN PENSION PLAN AND NO FACTS OR CIRCUMSTANCES HAVE OCCURRED OR EXISTED
THAT COULD RESULT, OR BE REASONABLY ANTICIPATED TO RESULT, IN THE DECLARATION OF
A PARTIAL TERMINATION OF ANY OF THE CANADIAN PENSION PLANS UNDER APPLICABLE LAW
WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

5.12         Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, the Parent has no Subsidiaries other than those specifically disclosed in
Schedule 5.12.

5.13         Margin Regulations; Investment Company Act.  (a)  No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.


(B)           NO LOAN PARTY IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.

5.14         Disclosure.  No report, financial statement, certificate or other
information furnished in writing (or in a formal oral presentation) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the Parent’s control, and that no assurance can be given that any particular
projections will be realized and that actual results may differ and such
differences may be material).


ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, the principal of or
interest on any Loan, fees payable hereunder or any drawing under a Letter of
Credit shall remain unpaid, or any Letter of Credit shall remain outstanding,
each Loan Party shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02, 6.03 and 6.11) cause each Material Subsidiary to:

6.01         Financial Statements.  Deliver to the Administrative Agent on
behalf of each Lender (and the Administrative Agent will make available to each
Lender):

(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 100DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE PARENT, A CONSOLIDATED BALANCE SHEET OF THE
PARENT AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN
ACCORDANCE WITH GAAP, SUCH CONSOLIDATED STATEMENTS TO BE AUDITED AND ACCOMPANIED
BY A REPORT AND OPINION OF A

81


--------------------------------------------------------------------------------




REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING OR OTHERWISE
NOT OBJECTED TO BY THE REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT
BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT; AND

(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 55 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE
PARENT, A CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION
OF THE PARENT’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE
PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR,
ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO BE CERTIFIED BY THE
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE
PARENT AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION,
RESULTS OF OPERATIONS AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES IN
ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES.

As to any information contained in materials furnished pursuant to Section
6.02(c), the Parent shall not be separately required to furnish such information
under Section 6.01(a) or (b) above, but the foregoing shall not be in derogation
of the obligation of the Parent to furnish the information and materials
described in Sections 6.01(a) and (b) above at the times specified therein.

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent on behalf of each Lender (and the Administrative Agent will make available
to each Lender):

(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF REGISTERED PUBLIC ACCOUNTING
FIRM CERTIFYING SUCH FINANCIAL STATEMENTS;

(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF THE PARENT;

(C)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT SENT TO THE STOCKHOLDERS OF THE PARENT, AND
COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION
STATEMENTS WHICH THE PARENT MAY FILE OR BE REQUIRED TO FILE WITH THE SEC UNDER
SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, OR WITH ANY CANADIAN
SECURITIES REGULATORS, AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO
THE ADMINISTRATIVE AGENT PURSUANT HERETO;

(D)           PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION, INCLUDING WITHOUT LIMITATION ANY CANADIAN
SECURITIES REGULATORS) CONCERNING ANY MATERIAL INVESTIGATION BY SUCH AGENCY
REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES; AND

(k)           promptly, such additional information regarding the business,
financial or corporate affairs of the Parent or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

82


--------------------------------------------------------------------------------




Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC or any Canadian Securities Regulators)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Parent’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) the Parent shall deliver paper copies of such documents to the
Administrative Agent (for delivery to any Lender that requests the Parent to
deliver such paper copies) upon a written request to deliver paper copies given
by the Administrative Agent or such Lender and (ii) the Parent shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents for delivery to each
Lender.  Notwithstanding anything contained herein, in every instance the Parent
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(b) to the Administrative Agent.  Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to a Borrower or its securities) (each, a
“Public Lender”).  Each Borrower hereby agrees that so long as such Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws  and Canadian Securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03         Notices.  Promptly notify the Administrative Agent (and the
Administrative Agent shall promptly notify each Lender):

(A)           OF THE OCCURRENCE OF ANY DEFAULT;

(B)           OF ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF AND ANY GOVERNMENTAL
AUTHORITY, OR THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF,
INCLUDING PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS, IN EACH CASE, THAT HAS
RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

83


--------------------------------------------------------------------------------




(C)           OF THE OCCURRENCE OF ANY ERISA EVENT OR ANY CANADIAN PENSION PLAN
EVENT; AND

(D)           OF A CHANGE IN THE FISCAL YEAR OF THE PARENT.

Each notice pursuant to Section 6.03(a), (b), (c) or (d) shall be accompanied by
a statement of a Responsible Officer of the applicable Borrower setting forth
details of the occurrence referred to therein and stating what action such
Borrower has taken and proposes to take with respect thereto.

6.04         Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Borrower or such Subsidiary.

6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Parent and its Subsidiaries
may consummate the Merger; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies (including through self-insurance or any captive
insurance company), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

6.07         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.08         Books and Records.  Maintain proper books of record and account, in
which full and correct entries in conformity with GAAP in all material respects
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Parent or such Subsidiary, as
the case may be.

6.09         Inspection Rights.  Permit agents or representatives of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and, with the opportunity for the Parent
to be present, independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice.

84


--------------------------------------------------------------------------------




6.10         Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
finance the Transaction and to pay related fees, costs and expenses related to
the Transaction, and (ii) in the case of each Revolving Credit Facility, for
other general corporate purposes.

6.11         Covenant to Guarantee Obligations.  Notify the Administrative Agent
at the time that any Person becomes a Subsidiary (other than an Excluded
Subsidiary), and promptly thereafter (and in any event within 30 days), cause
such Person to (a) become a Subsidiary Guarantor by executing and delivering to
the Administrative Agent a counterpart of the Subsidiary Guaranty or such other
document as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

6.12         Compliance with Environmental Laws.  Except as could not be
reasonably expected to have a Material Adverse Effect, (a) comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and (c)
conduct, in accordance with Environmental Laws, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, if, and to the extent required by Environmental Law or any
Governmental Authority; provided, however, that neither the Parent nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves as
required by GAAP are being maintained with respect to such circumstances.


ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, the principal of or
interest on any Loan, fees payable hereunder or any drawing under a Letter of
Credit shall remain unpaid, or any Letter of Credit shall remain outstanding, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property or assets, whether now owned or hereafter acquired or assign any
right to receive income therefrom, other than the following:

(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;

(B)           LIENS EXISTING ON THE DATE HEREOF AND ANY RENEWALS OR EXTENSIONS
THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED THEREBY IS NOT CHANGED, (II) THE
AMOUNT SECURED OR BENEFITED THEREBY IS NOT INCREASED AND (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED;

(C)           LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR CLAIMS NOT
YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE
BOOKS OF THE APPLICABLE PERSON IN ACCORDANCE WITH GAAP;

85


--------------------------------------------------------------------------------


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, LANDLORDS’ MATERIALMEN’S,
REPAIRMEN’S EMPLOYEES’, LABORERS’, EMPLOYEES’, SUPPLIERS’, BANKS’, OR OTHER LIKE
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS;

(E)           LIENS OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;

(F)            LIENS OR DEPOSITS TO SECURE THE PERFORMANCE OF TENDERS BIDS,
TRADE CONTRACTS, GOVERNMENT CONTRACTS AND LEASES (OTHER THAN INDEBTEDNESS IN
RESPECT OF BORROWED MONEY), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS,
PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED (OTHER THAN IN
RESPECT OF APPEAL BONDS) IN THE ORDINARY COURSE OF BUSINESS;

(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR CHARGES,
RESTRICTIONS OR ENCUMBRANCES AFFECTING REAL PROPERTY OR IMMATERIAL IMPERFECTIONS
OF TITLE WHICH DO NOT, IN THE AGGREGATE, MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE LOAN PARTIES, TAKEN AS A WHOLE;

(H)           LIENS SECURING JUDGMENTS NOT CONSTITUTING AN EVENT OF DEFAULT
UNDER SECTION 8.01(H);

(I)            LIENS SECURING INDEBTEDNESS OF THE TYPE PERMITTED UNDER SECTION
7.02(F);

(J)            LIENS UPON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND
PROCEEDS OF ANY PERSON SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF BANKERS’
ACCEPTANCES ISSUED OR CREATED FOR THE ACCOUNT OF SUCH PERSON TO FACILITATE THE
PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS;

(K)           LIENS SECURING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO
COMMERCIAL LETTERS OF CREDIT WHICH ENCUMBER DOCUMENTS AND OTHER ASSETS RELATING
TO SUCH LETTERS OF CREDIT AND PRODUCTS AND PROCEEDS THEREOF;

(L)            LIENS ENCUMBERING DEPOSITS MADE TO SECURE OBLIGATIONS ARISING
FROM STATUTORY, REGULATORY, CONTRACTUAL OR WARRANTY REQUIREMENTS OF THE PARENT
OR ITS SUBSIDIARIES, INCLUDING RIGHTS OF OFFSET AND SETOFF;

(M)          BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS EXISTING
SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR MORE
ACCOUNTS MAINTAINED BY THE PARENT OR ITS SUBSIDIARIES, IN EACH CASE GRANTED IN
THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH WHICH SUCH
ACCOUNTS ARE MAINTAINED, SECURING AMOUNTS OWING TO SUCH BANK WITH RESPECT TO
CASH MANAGEMENT AND OPERATING ACCOUNT ARRANGEMENTS, INCLUDING THOSE INVOLVING
POOLED ACCOUNTS AND NETTING ARRANGEMENTS, PROVIDED THAT IN NO CASE SHALL ANY
SUCH LIENS SECURE (EITHER DIRECTLY OR INDIRECTLY) THE REPAYMENT OF ANY
INDEBTEDNESS;

(N)           LEASES OR SUBLEASES GRANTED TO OTHERS THAT DO NOT MATERIALLY
INTERFERE WITH THE ORDINARY COURSE OF BUSINESS OF THE PARENT OR ITS
SUBSIDIARIES;

(O)           LIENS IN FAVOR OF ANY LOAN PARTY;

(P)           LIENS EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION
THEREOF BY THE PARENT OR ANY SUBSIDIARY OR EXISTING ON ASSETS OF A PERSON AT THE
TIME SUCH PERSON IS ACQUIRED OR

86


--------------------------------------------------------------------------------




MERGED WITH OR INTO OR CONSOLIDATED WITH THE PARENT OR ITS SUBSIDIARIES (AND NOT
CREATED IN ANTICIPATION OR CONTEMPLATION THEREOF);

(Q)           LIENS TO SECURE REFINANCING INDEBTEDNESS OF INDEBTEDNESS SECURED
BY LIENS PERMITTED PURSUANT TO THIS SECTION 7.01, PROVIDED THAT IN EACH CASE
SUCH LIENS DO NOT EXTEND TO ANY ADDITIONAL ASSETS (OTHER THAN IMPROVEMENTS
THEREON AND REPLACEMENTS THEREOF);

(R)            LIENS ON ACCOUNTS RECEIVABLE, INVENTORY, BOOKS, RECORDS AND
SUPPORTING OBLIGATIONS, CONTRACTS AND OTHER RIGHTS RELATED THERETO AND CASH
EQUIVALENTS SECURING OBLIGATIONS INCURRED PURSUANT TO ANY SWAP AGREEMENT
PERMITTED IN ACCORDANCE WITH SECTION 7.03(G);

(S)           PLEDGES OF OR LIENS ON RAW MATERIALS OR ON MANUFACTURED PRODUCTS
AS SECURITY FOR ANY DRAFTS OR BILLS OF EXCHANGE DRAWN IN CONNECTION WITH THE
IMPORTATION OF SUCH RAW MATERIALS OR MANUFACTURED PRODUCTS;

(T)            LIENS IN FAVOR OF BANKS THAT ARISE UNDER ARTICLE 4 OF THE UCC ON
ITEMS IN COLLECTION AND DOCUMENTS RELATING THERETO AND PROCEEDS THEREOF AND
LIENS ARISING UNDER SECTION 2-711 OF THE UNIFORM COMMERCIAL CODE;

(U)           ANY OBLIGATIONS OR DUTIES AFFECTING ANY PROPERTY OF THE PARENT OR
ITS SUBSIDIARIES TO ANY MUNICIPALITY OR PUBLIC AUTHORITY WITH RESPECT TO ANY
FRANCHISE, GRANT, LICENSE OR PERMIT THAT DO NOT MATERIALLY IMPAIR THE USE OF
SUCH PROPERTY FOR THE PURPOSES FOR WHICH IT IS HELD;

(V)           UNDETERMINED OR INCHOATE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS WHICH HAVE NOT AT SUCH TIME BEEN FILED PURSUANT TO ANY LAWS AGAINST THE
PARENT OR ANY SUBSIDIARY OR WHICH RELATE TO OBLIGATIONS NOT DUE OR DELINQUENT;

(W)          LIENS AFFECTING REAL PROPERTY OF THE PARENT OR ANY SUBSIDIARY WHICH
ARE: (I) TITLE DEFECTS, ENCROACHMENTS OR IRREGULARITIES OF A MINOR NATURE; OR
(II) RESTRICTIONS, EASEMENTS, RIGHTS OF WAY, SERVITUDES OR OTHER SIMILAR RIGHTS
IN LAND (INCLUDING, WITHOUT RESTRICTION, RIGHTS OF WAY AND SERVITUDES FOR
RAILWAYS, SEWERS, DRAINS, GAS AND OIL PIPELINES, GAS AND WATER MAINS, ELECTRIC
LIGHT AND POWER AND TELEPHONE OR TELEGRAPH OR CABLE TELEVISION CONDUITS, POLES,
WIRES AND CABLES) GRANTED TO OR RESERVED BY OTHER PERSONS, AND IN EACH CASE TO
THE EXTENT THAT SUCH LIENS RELATE TO REAL PROPERTY THAT IS MATERIAL TO THE
BUSINESS OF THE PARENT OR ANY SUBSIDIARY, SUCH LIENS DO NOT MATERIALLY INTERFERE
WITH THE USE OF SUCH REAL PROPERTY BY SUCH PERSON;

(X)            LIENS AFFECTING REAL PROPERTY OF THE PARENT OR ANY SUBSIDIARY
WHICH ARE LEASEHOLD OR LICENSE INTERESTS AND RELATING TO REAL PROPERTY THAT IS
NOT OTHERWISE REQUIRED IN THE CONDUCT OF THE BUSINESS OF SUCH PERSON;

(Y)           THE RIGHT RESERVED TO OR VESTED IN ANY GOVERNMENTAL ENTITY BY ANY
STATUTORY PROVISION, OR BY THE TERMS OF ANY LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT OF THE PERSON, TO TERMINATE ANY SUCH LEASE, LICENSE, FRANCHISE, GRANT OR
PERMIT OR TO REQUIRE ANNUAL OR OTHER PAYMENTS AS A CONDITION TO THE CONTINUANCE
THEREOF;

(Z)            ANY LIENS RESULTING FROM SECURITY GIVEN TO A PUBLIC UTILITY OR
GOVERNMENTAL ENTITY WHEN REQUIRED BY SUCH UTILITY OR GOVERNMENTAL ENTITY IN
CONNECTION WITH THE OPERATION OF THE BUSINESS OF SUCH PERSON;

(AA)         THE RESERVATION, LIMITATIONS, PROVISIONS AND CONDITIONS, IF ANY,
EXPRESSED IN ANY ORIGINAL GRANTS OF REAL PROPERTY FROM THE CROWN;

87


--------------------------------------------------------------------------------




(BB)         COVENANTS RESTRICTING OR PROHIBITING ACCESS TO OR FROM REAL
PROPERTY ABUTTING ON CONTROLLED ACCESS HIGHWAYS, WHICH DO NOT ADVERSELY IMPAIR
IN ANY MATERIAL RESPECT THE USE OF THE REAL PROPERTY CONCERNED IN THE OPERATION
OF THE BUSINESS CONDUCTED ON SUCH REAL PROPERTY;

(CC)         LIENS ON OR TRANSFERS OF ACCOUNTS RECEIVABLE AND RIGHTS, BOOKS AND
RECORDS, CONTRACTS AND INSTRUMENTS RELATED THERETO ARISING SOLELY IN CONNECTION
WITH THE SALE OF SUCH ACCOUNTS RECEIVABLE, PROVIDED THAT INDEBTEDNESS AND OTHER
OBLIGATIONS AT ANY TIME OUTSTANDING, INCURRED IN CONNECTION WITH THE SALE OF
ACCOUNTS RECEIVABLE SHALL NOT EXCEED $250,000,000;

(DD)         LIENS SECURING LEASE OBLIGATIONS OWING TO THE CITY OF BLYTHEVILLE
IN RESPECT OF THE HEAT TREAT FACILITY LOCATED IN BLYTHEVILLE, ARKANSAS BEING
ACQUIRED BY THE CITY OF BLYTHEVILLE FROM THE PARENT OR ONE OF ITS SUBSIDIARIES;
AND

(EE)         LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING, SO LONG AS THE
AGGREGATE AMOUNT (EXCLUSIVE OF REGULARLY ACCRUING INTEREST OR SIMILAR AMOUNTS
WHICH ARE PAID ON A CURRENT BASIS) OF OBLIGATIONS SECURED BY LIENS PERMITTED
PURSUANT TO THIS SECTION 7.01(EE) DOES NOT EXCEED 10% OF CONSOLIDATED NET
TANGIBLE ASSETS (DETERMINED AT THE TIME OF (AND IMMEDIATELY AFTER GIVING EFFECT
TO) THE CREATION OF ANY SUCH LIEN).

7.02         Indebtedness.  Permit any Subsidiary of the Parent that is not a
Guarantor to create, incur, assume or suffer to exist any Indebtedness, except:

(A)           INDEBTEDNESS OWED TO THE PARENT OR A SUBSIDIARY OF THE PARENT;

(B)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(C)           INDEBTEDNESS UNDER THE BRIDGE DOCUMENTS OR ANY REFINANCING
THEREOF;

(D)           INDEBTEDNESS CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT IN RESPECT OF WORKERS’ COMPENSATION CLAIMS OR
SELF-INSURANCE OBLIGATIONS;

(E)           INDEBTEDNESS CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT ISSUED IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT,
UPON THE DRAWING OF SUCH LETTERS OF CREDIT OR THE INCURRENCE OF SUCH
INDEBTEDNESS, SUCH OBLIGATIONS ARE REIMBURSED WITHIN 30 DAYS FOLLOWING SUCH
DRAWING OR INCURRENCE;

(F)            INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, SURETY BONDS, PERFORMANCE AND COMPLETION GUARANTEES AND SIMILAR
OBLIGATIONS (OTHER THAN IN RESPECT OF INDEBTEDNESS FOR BORROWED MONEY);

(G)           INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST
INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED, HOWEVER, THAT
SUCH INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

(H)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.02 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF,
PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER AND THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH

88


--------------------------------------------------------------------------------




RESPECT THERETO IS NOT CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION;

(I)            GUARANTEES IN RESPECT OF INDEBTEDNESS OTHERWISE PERMITTED
HEREUNDER OR OF INDEBTEDNESS OF ANY LOAN PARTY;

(J)            INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES AND PURCHASE MONEY
OBLIGATIONS FOR FIXED OR CAPITAL ASSETS AND REFINANCINGS, REFUNDINGS, RENEWALS
OR EXTENSIONS THEREOF, PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED AT THE TIME OF SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION
EXCEPT BY AN AMOUNT EQUAL TO A REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT
PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
REFINANCING AND BY AN AMOUNT EQUAL TO ANY EXISTING COMMITMENTS UNUTILIZED
THEREUNDER AND THE DIRECT OR ANY CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT
CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH REFINANCING, REFUNDING,
RENEWAL OR EXTENSION;

(K)           INDEBTEDNESS CONSISTING OF CUSTOMARY INDEMNIFICATION, ADJUSTMENT
OF PURCHASE PRICE OR SIMILAR OBLIGATIONS INCURRED IN CONNECTION WITH THE
ACQUISITION OR DISPOSITION OF ANY ASSETS; AND

(L)            OTHER INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$100,000,000 AT ANY TIME OUTSTANDING (LESS THE AGGREGATE OUTSTANDING AMOUNT OF
INDEBTEDNESS UNDER CLAUSE (J) ABOVE AT SUCH TIME).

7.03         Investments.  Make or hold any Investments, or permit any of its
Subsidiaries to make or hold any Investments, except:

(A)           INVESTMENTS HELD BY THE PARENT AND ITS SUBSIDIARIES IN THE FORM OF
CASH EQUIVALENTS;

(B)           ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF THE PARENT AND
ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME
OUTSTANDING FOR PURPOSES PERMITTED UNDER APPLICABLE LAW;

(C)           (I) INVESTMENTS BY THE PARENT AND ITS SUBSIDIARIES IN THEIR
RESPECTIVE SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (II) ADDITIONAL
INVESTMENTS BY THE PARENT AND ITS SUBSIDIARIES IN LOAN PARTIES, (III) LOANS OR
ADVANCES BY THE PARENT OR ANY SUBSIDIARY TO THE PARENT OR ANY OTHER SUBSIDIARY,
(IV) ADDITIONAL INVESTMENTS BY SUBSIDIARIES OF THE PARENT THAT ARE NOT LOAN
PARTIES IN OTHER SUBSIDIARIES THAT ARE NOT LOAN PARTIES AND (V) SO LONG AS NO
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM SUCH INVESTMENT,
ADDITIONAL INVESTMENTS (NET OF INVESTMENT CREDIT) BY THE LOAN PARTIES IN
SUBSIDIARIES THAT ARE NOT LOAN PARTIES IN AN AGGREGATE AMOUNT INVESTED FROM THE
DATE HEREOF NOT TO EXCEED $200,000,000 AT ANY TIME;

(D)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS OR AS A RESULT OF
FORECLOSURE;

(E)           GUARANTEES NOT PROHIBITED BY SECTION 7.02;

(F)            INVESTMENTS EXISTING ON THE DATE HEREOF;

89


--------------------------------------------------------------------------------




(G)           INVESTMENTS BY THE PARENT AND ITS SUBSIDIARIES IN SWAP CONTRACTS
INCURRED TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT OR ANY SUBSIDIARY HAS
EXPOSURE IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES, OR
TO FIX, CAP OR COLLAR INTEREST OR CURRENCY RATES OR COMMODITY PRICES;

(H)           INVESTMENTS CONSISTING OF THE PURCHASE OR OTHER ACQUISITION OF ALL
OF THE EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF, OR THE
ASSETS CONSTITUTING A BUSINESS UNIT OF, ANY PERSON THAT, UPON THE CONSUMMATION
THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY THE PARENT OR ONE OR MORE OF ITS
WHOLLY-OWNED SUBSIDIARIES (INCLUDING AS A RESULT OF A MERGER OR CONSOLIDATION),
PROVIDED THAT, WITH RESPECT TO EACH PURCHASE OR OTHER ACQUISITION MADE PURSUANT
TO THIS SECTION 7.03(H):

(I)            ANY SUCH NEWLY-CREATED OR ACQUIRED SUBSIDIARY SHALL COMPLY WITH
THE REQUIREMENTS OF SECTION 6.11;

(II)           THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY AND
ASSETS OF WHICH ARE TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE
SUBSTANTIALLY SIMILAR OR COMPLEMENTARY TO THE PRINCIPAL BUSINESSES OF THE PARENT
AND ITS SUBSIDIARIES;

(III)          (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION FOR WHICH THE PARENT AND ITS SUBSIDIARIES HAVE PAID CASH
CONSIDERATION IN EXCESS OF $200,000,000, THE PARENT AND ITS SUBSIDIARIES SHALL
BE IN PRO FORMA COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11,
SUCH COMPLIANCE TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST
RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH PURCHASE OR OTHER ACQUISITION HAD BEEN
CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY; AND

(IV)          IN THE CASE OF ANY SUCH PURCHASE OR OTHER ACQUISITION FOR WHICH
THE PARENT AND ITS SUBSIDIARIES HAVE PAID CASH CONSIDERATION AND/OR INCURRED
INDEBTEDNESS IN EXCESS OF $200,000,000, THE PARENT SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AT LEAST FIVE BUSINESS DAYS
PRIOR TO THE DATE ON WHICH ANY SUCH PURCHASE OR OTHER ACQUISITION IS TO BE
CONSUMMATED, A CERTIFICATE OF A RESPONSIBLE OFFICER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFYING THAT ALL OF THE
REQUIREMENTS SET FORTH IN THIS SECTION 7.02(H) HAVE BEEN SATISFIED OR WILL BE
SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;

(I)            INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY OR CONSOLIDATES OR MERGES WITH THE PARENT OR ANY SUBSIDIARY
SO LONG AS SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION OF SUCH PERSON
BECOMING A SUBSIDIARY OR OF SUCH CONSOLIDATION OR MERGER;

(J)            INVESTMENTS RESULTING FROM PLEDGES OR DEPOSITS PERMITTED PURSUANT
TO SECTION 7.01;

(K)           INVESTMENTS RESULTING FROM THE SALE OF ANY ASSET PERMITTED
PURSUANT TO SECTION 7.05;

(L)            INVESTMENTS CONSISTING OF RESTRICTED PAYMENTS PERMITTED PURSUANT
TO SECTION 7.06;

90


--------------------------------------------------------------------------------




(M)          INVESTMENTS BY THE PARENT OF ANY SUBSIDIARY IN A PERSON THAT IS
EXCLUSIVELY ENGAGED IN A SECURED FINANCING OR OTHER SECURITIZATION PERMITTED
UNDER SECTION 7.01(CC) OR SECTION 7.05(H) AND OTHERWISE RELATING DIRECTLY
THERETO;

(N)           INVESTMENTS CONSISTING OF BONDS OR OTHER DEBT OBLIGATIONS ISSUED
OR INCURRED BY THE CITY OF BLYTHEVILLE IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $40,000,000;

(O)           INVESTMENTS (NET OF INVESTMENT CREDIT) BY THE PARENT AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.03 IN AN AGGREGATE
AMOUNT NOT TO EXCEED 15% OF CONSOLIDATED TOTAL ASSETS, PROVIDED THAT:

(I)            SUCH INVESTMENT SHALL BE IN PROPERTY AND ASSETS THAT ARE PART OF,
OR IN LINES OF BUSINESS THAT ARE, SUBSTANTIALLY SIMILAR OR COMPLEMENTARY TO THE
PRINCIPAL BUSINESS OF THE PARENT AND ITS SUBSIDIARIES; AND

(II)           (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION FOR WHICH THE PARENT AND ITS SUBSIDIARIES HAVE PAID CASH
CONSIDERATION AND/OR INCURRED INDEBTEDNESS IN EXCESS OF $200,000,000, THE PARENT
AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE WITH ALL OF THE COVENANTS
SET FORTH IN SECTION 7.11, SUCH COMPLIANCE TO BE DETERMINED ON THE BASIS OF THE
FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS PURSUANT TO SECTION 6.01(A) OR (B) AS THOUGH SUCH INVESTMENT HAD
BEEN CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY.

7.04         Fundamental Changes.  Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(A)           THE PARENT MAY MERGE OR AMALGAMATE WITH OR INTO ANY OTHER PERSON
IN A TRANSACTION IN WHICH THE PARENT IS THE SURVIVING CORPORATION OR IN WHICH
THE SUCCESSOR ASSUMES THE OBLIGATIONS HEREUNDER IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(B)           ANY SUBSIDIARY MAY MERGE OR AMALGAMATE WITH ANY ONE OR MORE OTHER
SUBSIDIARIES, PROVIDED THAT WHEN ANY WHOLLY-OWNED SUBSIDIARY IS MERGING WITH
ANOTHER SUBSIDIARY, A WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR
SURVIVING PERSON AND WHEN ANY SUBSIDIARY GUARANTOR IS MERGING WITH ANOTHER
SUBSIDIARY, A SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING AND SURVIVING PERSON;

(C)           ANY LOAN PARTY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE PARENT OR TO A
SUBSIDIARY OF THE PARENT, PROVIDED THAT IF THE TRANSFEROR IN SUCH A TRANSACTION
IS A SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE PARENT OR A
SUBSIDIARY GUARANTOR;

(D)           ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE PARENT DETERMINES
IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF
THE PARENT; AND

(E)           MERGER SUBSIDIARY MAY CONSUMMATE THE MERGER; AND

91


--------------------------------------------------------------------------------




(F)            ANY SUBSIDIARY MAY MERGE, AMALGAMATE OR CONSOLIDATE WITH OR INTO
ANOTHER PERSON OR DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO OR IN
FAVOR OF ANOTHER PERSON IN ANY DISPOSITION PERMITTED PURSUANT TO SECTION 7.05.

7.05         Dispositions.  Make any Disposition, except:

(A)           DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;

(B)           DISPOSITIONS OF INVENTORY AND CASH EQUIVALENTS, IN EACH CASE IN
THE ORDINARY COURSE OF BUSINESS;

(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT (I)
SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;

(D)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO THE PARENT OR TO A
SUBSIDIARY, PROVIDED THAT IF THE TRANSFEROR IN SUCH A TRANSACTION IS A
SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST EITHER BE THE PARENT OR A
SUBSIDIARY GUARANTOR;

(E)           DISPOSITIONS PERMITTED BY SECTION 7.04 (OTHER THAN SECTION
7.04(F)) OR SECTION 7.06;

(F)            SUBJECT TO THE PROVISO BELOW, DISPOSITIONS BY THE PARENT AND ITS
SUBSIDIARIES OF PROPERTY PURSUANT TO SALE-LEASEBACK TRANSACTIONS, PROVIDED THAT
THE BOOK VALUE OF ALL PROPERTY SO DISPOSED OF FROM AND AFTER THE CLOSING DATE
SHALL NOT EXCEED $200,000,000 ;

(G)           LICENSES OR SUBLICENSES OF INTELLECTUAL PROPERTY, AND LEASES OR
SUBLEASES OF PROPERTY, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(H)           DISPOSITIONS OF ACCOUNTS RECEIVABLES PERMITTED IN CONNECTION WITH
ANY SECURITIZATION TO THE EXTENT SUCH SECURITIZATION, IF STRUCTURED AS A SECURED
FINANCING, WOULD HAVE BEEN PERMITTED BY 7.01(CC);

(I)            THE DISPOSITION OF THE HEAT TREAT FACILITY LOCATED IN
BLYTHEVILLE, ARKANSAS TO THE CITY OF BLYTHEVILLE; AND

(J)            SUBJECT TO THE PROVISO BELOW, DISPOSITIONS BY THE PARENT AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 7.05;

provided that at the time of any Disposition pursuant to Sections 7.05(f) and
(j), (i) no Default shall exist or would result from such Disposition and (ii)
the aggregate fair market value of all property Disposed of from and after the
Closing Date in reliance on Sections 7.05(f) and (j) shall not exceed 15% of
Consolidated Total Assets (determined at the time of any such Disposition).

7.06         Restricted Payments.  Declare or make any Restricted Payment,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

92


--------------------------------------------------------------------------------




(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE PARENT, THE
SUBSIDIARY GUARANTORS AND, RATABLY ACCORDING TO THEIR RESPECTIVE HOLDINGS OF THE
TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH RESTRICTED PAYMENT IS BEING
MADE, TO ANY OTHER PERSON THAT OWNS AN EQUITY INTEREST IN SUCH SUBSIDIARY; AND
THE PARENT AND ANY OTHER SUBSIDIARY MAY REPURCHASE, REDEEM, RETIRE OR ACQUIRE
ANY EQUITY INTERESTS HELD BY THE PARENT OR ANY OF ITS SUBSIDIARIES IN ANY OTHER
SUBSIDIARY;

(B)           THE PARENT AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
COMMON EQUITY INTERESTS OF SUCH PERSON;

(C)           THE PARENT AND EACH SUBSIDIARY MAY PURCHASE, REDEEM OR OTHERWISE
ACQUIRE EQUITY INTERESTS ISSUED BY IT WITH THE PROCEEDS RECEIVED FROM THE
SUBSTANTIALLY CONCURRENT ISSUE OF NEW SHARES OF ITS COMMON STOCK OR OTHER COMMON
EQUITY INTERESTS;

(D)           THE PARENT OR ANY SUBSIDIARY MAY PAY ANY DIVIDEND WITHIN 90 DAYS
AFTER THE DATE OF DECLARATION THEREOF, IF ON THE DATE OF DECLARATION THE PAYMENT
WOULD HAVE COMPLIED WITH THE PROVISIONS OF THIS SECTION 7.06;

(E)           THE PARENT MAY REDEEM, REPURCHASE OR ACQUIRE, OR PAY ANY SUMS DUE
WITH RESPECT TO, EQUITY INTERESTS OF THE PARENT HELD BY OFFICERS, DIRECTORS,
EMPLOYEES OR CONSULTANTS OR FORMER OFFICERS, DIRECTORS, EMPLOYEES OR CONSULTANTS
(OR THEIR TRANSFEREES, ESTATES OR BENEFICIARIES UNDER THEIR ESTATES), UPON THEIR
DEATH, DISABILITY, RETIREMENT, SEVERANCE OR TERMINATION OF EMPLOYMENT OR
SERVICE; PROVIDED THAT THE AGGREGATE CASH CONSIDERATION PAID FOR ALL SUCH
REDEMPTIONS SHALL NOT EXCEED $20,000,000 MILLION DURING ANY CALENDAR YEAR (WITH
UNUSED AMOUNTS IN ANY CALENDAR YEAR BEING USABLE, WITHOUT DUPLICATION, IN
SUBSEQUENT CALENDAR YEARS), PROVIDED THAT SUCH AMOUNTS SHALL BE INCREASED BY:
(A) THE CASH PROCEEDS FROM THE SALE OF EQUITY INTERESTS TO OFFICERS, DIRECTORS,
EMPLOYEES OR CONSULTANTS OF THE PARENT AND ITS SUBSIDIARIES THAT OCCURS AFTER
THE CLOSING DATE (PROVIDED THAT SUCH PROCEEDS HAVE NOT BEEN INCLUDED FOR THE
PURPOSE OF DETERMINING WHETHER A PREVIOUS RESTRICTED PAYMENT WAS PERMITTED
PURSUANT TO SECTION 7.06(H)) PLUS (B) THE CASH PROCEEDS OF KEY MAN LIFE
INSURANCE POLICIES RECEIVED BY THE PARENT OR ANY SUBSIDIARIES AFTER THE CLOSING
DATE;

(F)            THE PARENT OR ANY SUBSIDIARY MAY MAKE REPURCHASES OF EQUITY
INTERESTS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS OR WARRANTS IF THE
EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE THEREOF, AND THE
PARENT OR ANY SUBSIDIARY MAY MAKE REPURCHASES OF EQUITY INTERESTS DEEMED TO
OCCUR UPON THE WITHHOLDING OF A PORTION OF THE EQUITY INTERESTS GRANTED OR
AWARDED SUCH EMPLOYEE UPON SUCH GRANT OR AWARD;

(G)           THE PARENT MAY PURCHASE, REDEEM, ACQUIRE, CANCEL OR RETIRE, FOR A
NOMINAL VALUE PER RIGHT, ANY RIGHTS GRANTED TO ALL THE HOLDERS OF COMMON STOCK
OF THE PARENT PURSUANT TO ANY SHAREHOLDERS’ RIGHTS PLAN ADOPTED FOR THE PURPOSE
OF PROTECTING SHAREHOLDERS FROM UNFAIR TAKEOVER TACTICS; AND

(H)           THE PARENT OR ANY SUBSIDIARY MAY ON ANY DATE (I) DECLARE OR PAY
DIVIDENDS TO ITS STOCKHOLDERS AND (II) PURCHASE, REDEEM OR OTHERWISE ACQUIRE
EQUITY INTERESTS ISSUED BY IT IF, AS OF SUCH DATE AND IMMEDIATELY AFTER GIVING
EFFECT THERETO, THE AGGREGATE AMOUNT OF SUCH DIVIDENDS, PURCHASES, REDEMPTIONS,
RETIREMENTS AND ACQUISITIONS PAID OR MADE AFTER THE CLOSING DATE WOULD BE LESS
THAN THE SUM OF $500,000,000 PLUS THE MARGINAL RESTRICTED PAYMENT AMOUNT AS OF
SUCH DATE.

93


--------------------------------------------------------------------------------




7.07         Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Parent and its Subsidiaries on the date hereof or any business substantially
related, complementary or incidental thereto.

7.08         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent or such Subsidiary as would be obtainable by the Parent or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Loan Parties or transactions between or
among Subsidiaries of the Parent that are not Loan Parties, (ii) intercompany
Investments made pursuant to Section 7.03, (iii) mergers, amalgamations and
consolidations between Subsidiaries and between the Parent and any Subsidiary
permitted by Section 7.04; (iv) intercompany dispositions permitted by 7.05, (v)
Restricted Payments permitted pursuant to 7.06, (vi) the entering into of a tax
sharing agreement, or payments pursuant thereto, between the Parent and/or one
or more other Loan Parties, on the one hand, and any other Person with which the
Parent or such Loan Parties are required or permitted to file a consolidated tax
return or with which the  Parent or such other Loan Parties are part of a
consolidated group for tax purposes, on the other hand, which payments by the
Loan Parties are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis and (vii) transactions between any Loan
Party and any Person that is exclusively engaged in, and solely in respect of, a
secured financing or other securitization permitted under Section 7.01(cc) or
Section 7.05(h) and otherwise relating directly thereto.

7.09         Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document or the Senior Notes
Indenture) that limits the ability of any Subsidiary (other than an Excluded
Subsidiary) to Guaranty the Obligations of the Parent.

7.10         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose, in each
case in violation of Regulation U.  At no time shall the Parent or any other
Borrower own, directly or through one or more of its Subsidiaries, margin stock
with a value in excess of 25% of the value (as determined by any reasonable
method) of the total assets of the Parent or such other Borrower.

7.11         Financial Covenants.  (a)  Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any Measurement
Period ending on or after March 31, 2007 to be less than 2.00:1.00.


(B)           CONSOLIDATED INDEBTEDNESS TO CAPITALIZATION RATIO.  (I) SO LONG AS
THE DEBT RATING OF THE PARENT IS AT LEAST  BBB- AND BAA3 FROM S&P AND MOODY’S,
RESPECTIVELY, IN EACH CASE WITH AT LEAST STABLE OUTLOOK, PERMIT THE CONSOLIDATED
INDEBTEDNESS TO CAPITALIZATION TO BE GREATER THAN 0.60:1.00 AND (II) IF AT ANY
TIME THE DEBT RATING OF THE PARENT IS LOWER THAN AS SET FORTH IN THE PRECEDING
CLAUSE (I), PERMIT THE CONSOLIDATED INDEBTEDNESS TO CAPITALIZATION RATIO AS OF
THE END OF ANY MEASUREMENT PERIOD SET FORTH BELOW TO BE GREATER THAN THE RATIO
SET FORTH BELOW OPPOSITE SUCH MEASUREMENT PERIOD:

Four Fiscal Quarters Ending

 

Maximum Consolidated Indebtedness
to Capitalization Ratio

 

March 31, 2007 through December 31, 2007

 

0.60:1.00

 

March 31, 2008 through December 31, 2008

 

0.55:1.00

 

March 31, 2009 through December 31, 2009

 

0.50:1.00

 

March 31, 2010 and each fiscal quarter thereafter

 

0.45:1.00

 

 

94


--------------------------------------------------------------------------------


 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:

(A)           NON-PAYMENT.  ANY BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN AND IN THE CURRENCY REQUIRED
HEREUNDER, ANY AMOUNT OF PRINCIPAL OF ANY LOAN OR ANY L/C OBLIGATION OR DEPOSIT
ANY FUNDS AS CASH COLLATERAL IN RESPECT OF L/C OBLIGATIONS OR BA LOANS, OR (II)
WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN
OR ON ANY L/C OBLIGATION OR BA LOAN OR ANY FEE DUE HEREUNDER, OR (III) WITHIN
TEN BUSINESS DAYS AFTER THE SAME BECOMES DUE, ANY OTHER AMOUNT PAYABLE HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT; OR

(B)           SPECIFIC COVENANTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.05 (WITH RESPECT
TO THE PARENT OR ANY BORROWER), 6.10 OR 6.11 OR ARTICLE VII; OR

(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR

(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
PARENT OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR

(E)           CROSS-DEFAULT.  (I) THE PARENT OR ANY OF ITS SUBSIDIARIES (A)
FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS
(OTHER THAN INDEBTEDNESS HEREUNDER) HAVING AN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO
ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN
THE THRESHOLD AMOUNT, OR (B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER
OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER
OR HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS
TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID, DEFEASED OR
REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE, PREPAY,
DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED MATURITY OR
CASH COLLATERAL IN RESPECT THEREOF TO BE DEMANDED, PROVIDED THAT THIS CLAUSE (B)
SHALL NOT APPLY TO INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE SALE,
TRANSFER OR OTHER DISPOSITION (INCLUDING AS A RESULT OF A CASUALTY OR
CONDEMNATION EVENT) OF ANY PROPERTY OR ASSETS PURSUANT TO THE TERMS OF SUCH
INDEBTEDNESS TO THE EXTENT THAT (X) SUCH SALE, TRANSFER OR OTHER DISPOSITION
DOES NOT GIVE RISE TO A DEFAULT THEREUNDER AND (Y) THE PAYMENT OF SUCH
INDEBTEDNESS IS MADE IN ACCORDANCE WITH THE TERMS OF SUCH INDEBTEDNESS WITH THE
PROCEEDS OF SUCH SALE, TRANSFER OR OTHER DISPOSITION; OR (II) THERE OCCURS UNDER
ANY SWAP CONTRACT AN EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT)
RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE
PARENT OR ANY SUBSIDIARY IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP
CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT
AS TO WHICH THE PARENT OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED)
AND, IN EITHER EVENT, THE SWAP

 

95


--------------------------------------------------------------------------------




 

Termination Value owed by the Parent or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

(F)            INSOLVENCY PROCEEDINGS, ETC.  THE PARENT OR ANY OF ITS
SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW (INCLUDING THE FILING OF ANY NOTICE OF INTENTION TO FILE A
“PROPOSAL” WITHIN THE MEANING OF THE BANKRUPTCY AND INSOLVENCY ACT (CANADA) FOR
RELIEF THEREUNDER), OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, INTERIM RECEIVER,
RECEIVER AND MANAGER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR
OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR
ANY RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES
UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR

(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) THE PARENT OR ANY OF ITS
SUBSIDIARIES BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR

(H)           JUDGMENTS.  THERE IS ENTERED AGAINST THE PARENT OR ANY OF ITS
SUBSIDIARIES ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN
AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS OR ORDERS) EXCEEDING THE THRESHOLD
AMOUNT (TO THE EXTENT NOT COVERED BY AVAILABLE INSURANCE AS TO WHICH THE INSURER
DOES NOT DISPUTE COVERAGE) AND (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY
CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 30 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING
APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR

(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A U.S. PENSION
PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE PARENT UNDER TITLE IV OF ERISA TO THE U.S. PENSION
PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT, OR (II) THE PARENT OR ANY ERISA AFFILIATE FAILS TO PAY WHEN
DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA
UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT; OR

(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY
CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF ANY
LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR
OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT OTHER THAN IN ACCORDANCE
WITH ITS TERMS; OR

(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.

 

96


--------------------------------------------------------------------------------




 

8.02         Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUERS TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;

(C)           REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS
AND BANKERS’ ACCEPTANCES (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT
THEREOF); AND

(D)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS AND THE L/C ISSUERS
ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS AND THE L/C ISSUERS
UNDER THE LOAN DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under any Debtor Relief Laws
constituting an Event of Default under Section 8.01(f), the obligation of each
Lender to make Loans and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations and Bankers’ Acceptances as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations and Bankers’ Acceptances have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuers)) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, BA Acceptance Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause Third payable
to them;

 

97


--------------------------------------------------------------------------------




 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers or
Lenders, as applicable, to Cash Collateralize (i) that portion of L/C
Obligations comprising the aggregate undrawn amount of Letters of Credit or (ii)
unmatured Bankers’ Acceptances;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent on such date;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

Subject to Section 2.03(f), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Article IX
ADMINISTRATIVE AGENT

9.01         Appointment and Authority.  Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America (including, in the case of the
Canadian Revolving Credit Facility, acting through Bank of America (Canada
Branch)) to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Parent nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

9.02         Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03         Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;

 

98


--------------------------------------------------------------------------------




 

(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND

(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWERS OR ANY OF THEIR
RESPECTIVE AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING
AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Parent, a
Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04         Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.05         Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such

 

99


--------------------------------------------------------------------------------




 

sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

9.06         Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Parent.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Parent (such consent not
to be unreasonably withheld or delayed), to appoint a successor, which shall be
a bank with an office in the United States and Canada, or an Affiliate of any
such bank with an office in the United States and Canada.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the L/C Issuers, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Parent and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and a Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon

 

100


--------------------------------------------------------------------------------




 

the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Co-Lead Arrangers, Co-Syndication Agents,
Co-Documentation Agents or Joint Bookrunners listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09         Guaranty Matters.  The Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder or is otherwise not required to guarantee the Obligations
pursuant to the terms of the Loan Documents; it being understood that, in
connection with the issuance of the Senior Notes, the Administrative Agent may,
upon request of the Parent and without the approval of any Lender, release any
Subsidiary Guarantor that is not a Material Subsidiary (other than by reason of
having become a party hereto or being designated as a Material Subsidiary by the
Parent) from its obligations under the Subsidiary Guaranty, so long as such
Subsidiary Guarantor does not provide a guaranty in respect of the Senior
Notes.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to release such Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty in accordance with the terms of the Loan Documents and this
Section 9.10.

Article X
CONTINUING GUARANTY

10.01       Parent Guaranty.  The Parent hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all existing and future indebtedness and liabilities of
every kind, nature and character, direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise, of
the Designated Borrowers to the Administrative Agent, the L/C Issuers and the
Lenders arising hereunder and under the other Loan Documents (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Administrative
Agent, the L/C Issuers or the Lenders in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the Parent
or the other Loan Parties under Debtor Relief Laws, and including interest that
accrues after the commencement by or against any Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).  The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Parent, and conclusive (absent manifest error) for the
purpose of establishing the amount of the Guaranteed Obligations.  This Parent
Guaranty shall not, to the fullest extent permitted

 

101


--------------------------------------------------------------------------------




 

by applicable law, be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Parent under this
Parent Guaranty other than the defense of payment in full in cash, and the
Parent hereby irrevocably waives, to the fullest extent permitted by applicable
law, any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing other than the defense of payment in full in cash.

10.02       Rights of Lenders.  The Parent consents and agrees, to the fullest
extent permitted by applicable law, that the Administrative Agent, the L/C
Issuers and the Lenders may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Guaranteed Obligations
or any part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Parent Guaranty or any Guaranteed Obligations; (c) apply such security and
direct the order or manner of sale thereof as the Administrative Agent, the L/C
Issuers and the Lenders in their sole discretion may determine; and (d) release
or substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, the
Parent consents, to the fullest extent permitted by applicable law, to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Parent under this Parent Guaranty or which, but for
this provision, might operate as a discharge of the Parent.

10.03       Certain Waivers.  The Parent waives, to the fullest extent permitted
by applicable laws, (a) any defense arising by reason of any disability or other
defense of the Parent or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of the Administrative Agent, any L/C
Issuer or any Lender) of the liability of the Parent; (b) any defense based on
any claim that the Parent’s obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting the
Parent’s liability hereunder; (d) any right to proceed against the Parent,
proceed against or exhaust any security for the Indebtedness, or pursue any
other remedy in the power of the Administrative Agent, any L/C Issuer or any
Lender whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Administrative Agent, any L/C Issuer or
any Lender; and (f) any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties other than the defense of payment in full in cash.  The
Parent expressly waives all setoffs and counterclaims (other than mandatory
counterclaims) and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Parent Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

10.04       Obligations Independent.  The obligations of the Parent hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Parent to enforce this Parent
Guaranty whether or not the Parent or any other person or entity is joined as a
party.

10.05       Subrogation.  The Parent shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Parent Guaranty until all of the
Guaranteed Obligations and any amounts payable under this Parent Guaranty have
been paid and performed in full and the Commitments and the Senior Credit
Facilities are terminated.  If any amounts are paid to the Parent in violation
of the foregoing limitation, then such

 

102


--------------------------------------------------------------------------------




 

amounts shall be held in trust for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders and shall forthwith be paid to the Administrative
Agent, the L/C Issuers and the Lenders to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

10.06       Termination; Reinstatement.  This Parent Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Parent Guaranty are paid in full in cash
and the Commitments under the Senior Credit Facilities are terminated. 
Notwithstanding the foregoing, this Parent Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
the Parent is made, or any of the Administrative Agent, the L/C Issuers or the
Lenders exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by any of the
Administrative Agent, the L/C Issuers or the Lenders in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the
Administrative Agent, the L/C Issuers and the Lenders are in possession of or
have released this Parent Guaranty and regardless of any prior revocation,
rescission, termination or reduction.  The obligations of the Parent under this
paragraph shall survive termination of this Parent Guaranty.

10.07       Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Parent immediately upon
demand by the Administrative Agent, the L/C Issuers and the Lenders.

10.08       Condition of Borrower.  The Parent acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as the Parent requires, and that none of the Administrative Agent, the L/C
Issuers and the Lenders have any duty, and the Parent is not relying on the
Administrative Agent, the L/C Issuers and the Lenders at any time, to disclose
to the Parent any information relating to the business, operations or financial
condition of any Borrower or any other guarantor (the Parent waiving any duty on
the part of the Administrative Agent, the L/C Issuers and the Lenders to
disclose such information and any defense relating to the failure to provide the
same).

Article XI
MISCELLANEOUS

11.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Parent or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Parent or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01, OR, IN THE CASE OF
THE INITIAL CREDIT EXTENSION, SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER;

(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;

 

103


--------------------------------------------------------------------------------


 

(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENTS FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE TO
THE LENDERS (OR ANY OF THEM)  HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;

(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (V) OF THE SECOND PROVISO
TO THIS SECTION 11.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE REQUIRED LENDERS SHALL
BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT RATE” OR TO WAIVE ANY
OBLIGATION OF ANY BORROWER TO PAY INTEREST, LETTER OF CREDIT FEES OR BA
ACCEPTANCE FEES AT THE DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT
HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH
AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C BORROWING
OR TO REDUCE ANY FEE PAYABLE HEREUNDER;

(E)           CHANGE (I) SECTION 8.03 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER
OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR ANY
PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET FORTH
IN THE APPLICABLE PROVISIONS OF SECTION 2.06 OR 2.07(B), RESPECTIVELY, IN ANY
MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE LENDERS UNDER A FACILITY
WITHOUT THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE
REQUIRED TERM LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT
FACILITY, THE REQUIRED REVOLVING LENDERS;

(F)            CHANGE THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO
AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION
OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR

(G)           RELEASE THE PARENT FROM THE PARENT GUARANTY OR ALL OR
SUBSTANTIALLY ALL OF THE VALUE OF THE SUBSIDIARY GUARANTY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 11.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

11.02       Notices and Other Communications; Facsimile Copies.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or

 

104


--------------------------------------------------------------------------------




 

registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(I)            IF TO THE PARENT OR ANY OTHER LOAN PARTY, THE ADMINISTRATIVE
AGENT, ANY L/C ISSUER OR A SWING LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 11.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR ANY L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR SUCH L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE PARENT
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER
OR OTHER LOAN PARTY, ANY LENDER, ANY L/C ISSUER OR ANY OTHER PERSON FOR LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT
OR OTHERWISE) ARISING OUT OF ANY


 

105


--------------------------------------------------------------------------------




 

Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower or other Loan Party,
any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE PARENT, IPSCO U.S. BORROWER,
THE ADMINISTRATIVE AGENT, ANY L/C ISSUER AND EACH SWING LINE LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE PARENT, THE ADMINISTRATIVE AGENT, EACH L/C ISSUER AND
EACH SWING LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUERS AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING
LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER EVEN IF (I)
SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE
NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II)
THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION
THEREOF.  THE PARENT SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH L/C ISSUER,
EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER, EXCEPT TO THE EXTENT
ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.  ALL
TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.

11.03       No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.04       Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The
Parent shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of one U.S. counsel and appropriate special and local counsel
for the Administrative Agent and the Arranger), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), and shall pay all reasonable fees and time charges

 

106


--------------------------------------------------------------------------------




 

for attorneys who may be employees of the Administrative Agent, any Lender or
any L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout or restructuring in respect of such Loans or Letters of
Credit.


(B)           INDEMNIFICATION BY THE BORROWER.  THE PARENT SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF ANY COUNSEL FOR ANY
INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL
REASONABLE FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE
EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY
INDEMNITEE BY ANY THIRD PARTY OR BY THE PARENT OR ANY OTHER LOAN PARTY ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY,
THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY AN L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE PARENT OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT OR ANY OTHER LOAN
PARTY OR ANY OF THE PARENT’S OR SUCH LOAN PARTY’S DIRECTORS, SHAREHOLDERS OR
CREDITORS, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND
WHETHER OR NOT ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS IS CONSUMMATED, IN ALL CASES, WHETHER OR NOT CAUSED BY
OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED IN A FINAL JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
PARENT OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF
SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
PARENT OR SUCH OTHER LOAN PARTY HAS OBTAINED A FINAL JUDGMENT IN ITS FAVOR ON
SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE PARENT FOR ANY
REASON FAILS TO PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF),
ANY L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT),
SUCH L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR ANY L/C ISSUER IN
ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING
ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN
CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF SECTION 2.13(D).


 

107


--------------------------------------------------------------------------------





 


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND EACH BORROWER HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, ANY L/C ISSUER, EACH SWING LINE LENDER,
THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND
THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.

11.05       Payments Set Aside.  To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

11.06       Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Parent, any Borrower, nor the other Loan Parties
constituting all or substantially all of the value of such other Loan Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
unless, in each case, such assignment is pursuant to a merger or amalgamation
made in accordance with Section 7.04, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f), or (iv) to an SPC in accordance with the provisions of
Section 11.06(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied,

 

108


--------------------------------------------------------------------------------




 

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 11.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY
SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)            MINIMUM AMOUNTS.

(A)  IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF A LENDER OR AN APPROVED
FUND WITH RESPECT TO A LENDER, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $2,500,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Parent otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT (A) APPLY TO A SWING LINE
LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE LOANS OR (B) PROHIBIT
ANY LENDER FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG
SEPARATE FACILITIES ON A NON-PRO RATA BASIS;

(III)          MANDATORY CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

(A)          THE CONSENT OF THE PARENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

 

109


--------------------------------------------------------------------------------




 

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER;

(C)           THE CONSENT OF EACH L/C ISSUER UNDER A REVOLVING CREDIT FACILITY
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR
ANY ASSIGNMENT THAT INCREASES THE OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN
EXPOSURE UNDER ONE OR MORE LETTERS OF CREDIT (WHETHER OR NOT THEN OUTSTANDING)
UNDER SUCH REVOLVING CREDIT FACILITY; AND

(D)          ANY ASSIGNMENT OF A REVOLVING CREDIT COMMITMENT MUST BE APPROVED BY
THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE SWING LINE LENDERS, IN EACH
CASE UNDER SUCH REVOLVING CREDIT FACILITY, UNLESS THE PERSON THAT IS THE
PROPOSED ASSIGNEE IS ITSELF A LENDER UNDER SUCH REVOLVING CREDIT FACILITY
(WHETHER OR NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE
ASSIGNEE).

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500; PROVIDED THAT IN THE
EVENT OF TWO OR MORE CONCURRENT ASSIGNMENTS TO MEMBERS OF THE SAME ASSIGNEE
GROUP (WHICH MAY BE EFFECTED BY A SUBALLOCATION OF AN ASSIGNED AMOUNT AMONG
MEMBERS OF SUCH ASSIGNEE GROUP) OR TWO OR MORE CONCURRENT ASSIGNMENTS BY MEMBERS
OF THE SAME ASSIGNEE GROUP TO A SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE
ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP), ONLY A SINGLE SUCH $3,500 FEE SHALL
BE PAYABLE FOR ALL SUCH CONTEMPORANEOUS ASSIGNMENTS.  THE ELIGIBLE ASSIGNEE, IF
IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.

(V)           NO ASSIGNMENT TO PARENT.  NO SUCH ASSIGNMENT SHALL BE MADE TO THE
PARENT OR ANY OF THE PARENT’S AFFILIATES OR SUBSIDIARIES.

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

(VII)         NO ASSIGNMENT RESULTING IN ADDITIONAL INDEMNIFIED TAXES.  PRIOR TO
THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTIONS 8.01(A), (B) (AS THE RESULT
OF A BREACH OF SECTION 7.11), (F) OR (G), NO SUCH ASSIGNMENT SHALL BE MADE TO
ANY PERSON THAT, THROUGH ITS LENDING OFFICES, IS NOT CAPABLE OF LENDING TO THE
RELEVANT BORROWERS WITHOUT THE IMPOSITION OF ANY ADDITIONAL INDEMNIFIED TAXES.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement

 

110


--------------------------------------------------------------------------------




 

that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF EACH BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR, AND EACH
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH BORROWER AND
ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, ANY BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE PARENT OR ANY OF THE PARENT’S
AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S
PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE APPLICABLE
BORROWERS, THE ADMINISTRATIVE AGENT, THE OTHER LENDERS AND THE L/C ISSUERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION DESCRIBED IN THE FIRST PROVISO TO SECTION 11.01
THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO SUBSECTION (E) OF THIS SECTION, EACH
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 3.01, 3.04 AND 3.05TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 11.06(B).  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 11.08AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE
SUBJECT TO SECTION 2.13 AS THOUGH IT WERE A LENDER.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE PARENT’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 3.01 UNLESS THE PARENT IS NOTIFIED OF THE PARTICIPATION SOLD
TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
APPLICABLE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK OR THE BANK OF CANADA; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL
RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH
PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

111


--------------------------------------------------------------------------------


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE PARENT (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I)
NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL
OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH
LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.13(B)(II).  EACH
PARTY HERETO HEREBY AGREES THAT (A) NEITHER THE GRANT TO ANY SPC NOR THE
EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF ANY BORROWER UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (B) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER WOULD BE LIABLE, AND (C) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (1) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE PARENT AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $2,500, ASSIGN ALL OR ANY PORTION
OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER
AND (2) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER
OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(I)            RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS REVOLVING CREDIT COMMITMENTS AND REVOLVING CREDIT
LOANS PURSUANT TO SECTION 11.06(B), BANK OF AMERICA MAY, (I) UPON 30 DAYS’
NOTICE TO THE PARENT AND THE LENDERS, RESIGN AS AN L/C ISSUER AND/OR (II) UPON
30 DAYS’ NOTICE TO THE PARENT, RESIGN AS A SWING LINE LENDER.  IN THE EVENT OF
ANY SUCH RESIGNATION AS AN L/C ISSUER OR A SWING LINE LENDER, THE PARENT SHALL
BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING
LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE PARENT TO
APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS AN
L/C ISSUER OR A SWING LINE LENDER, AS THE CASE MAY BE.  IF BANK OF AMERICA
RESIGNS AS AN L/C ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND
DUTIES OF AN L/C ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT ISSUED
BY IT THAT ARE OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS AN L/C
ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO
REQUIRE THE LENDERS TO MAKE BASE RATE LOANS, U.S. BASE RATE LOANS OR CANADIAN
PRIME RATE LOANS, AS APPLICABLE, OR FUND RISK PARTICIPATIONS IN UNREIMBURSED
AMOUNTS PURSUANT TO SECTION 2.03(B)).  IF BANK OF AMERICA RESIGNS AS A SWING
LINE LENDER, IT SHALL RETAIN ALL THE


 

112


--------------------------------------------------------------------------------





 

rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans, U.S. Base
Rate Loans or Canadian Prime Rate Loans, as applicable, or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04.A(c) or
2.04.B(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

11.07       Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the Parent
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent.

For the purposes of this Section, “Information” means all information received
from the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any L/C Issuer or any
Lender on a nonconfidential basis prior to disclosure by the Parent or any of
its Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of the Administrative Agent,
the Lenders and the L/C Issuers acknowledges that (a) the Information may
include material non-public information concerning the Parent or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including applicable
Securities Laws.

11.08       Right of Setoff.  If an Event of Default under Section 8.01(a), (f)
or (g) shall have occurred and be continuing, each Lender, each L/C Issuer and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Parent or any other Loan
Party against any and all of the obligations of the Parent or any other Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer,

 

113


--------------------------------------------------------------------------------




 

irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Parent or any other Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or such L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Parent and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09       Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

11.10       Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

11.11       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12       Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

114


--------------------------------------------------------------------------------




 

11.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender is not
required to make Credit Extensions to a Designated Borrower pursuant to Section
2.19(e), then the applicable Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(A)           SUCH BORROWER SHALL HAVE PAID (OR CAUSED A SUBSIDIARY TO PAY) TO
THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 11.06(B);

(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
APPLICABLE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);

(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND

(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.

11.14       GOVERNING LAW; JURISDICTION; ETC.  (a)  GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


(B)           SUBMISSION TO JURISDICTION.  THE PARENT AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO


 

115


--------------------------------------------------------------------------------





 

BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE PARENT OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  THE PARENT AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

11.15       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, the other Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger on the other hand, and the
Borrowers and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any of the Borrower, any other Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising any of the Borrowers, the

 

116


--------------------------------------------------------------------------------




 

other Loan Parties or their respective Affiliates on other matters) and neither
the Administrative Agent nor the Arranger has any obligation to any of the
Borrowers, the other Loan Parties or their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent and the Arranger have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  Each Borrower and each other
Loan Party hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty arising
out of the financing transactions provided for hereunder and under the other
Loan Documents.

11.17       USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Act.

11.18       Time of the Essence.  Time is of the essence of the Loan Documents.


11.19       JUDGMENT CURRENCY.

(a)           If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
11.19 referred to as the “Judgment Currency”) an amount due under any Loan
Document in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding the date of actual payment of the amount due,
in the case of any proceeding in the courts of the Province of Ontario or in the
courts of any other jurisdiction that will give effect to such conversion being
made on such date, or the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 11.19 being
hereinafter in this Section 11.19 referred to as the “Judgment Conversion
Date”).

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.19(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party or Parties shall, to the
fullest extent permitted by applicable law, pay such additional amount, if any,
as may be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from any Loan Party under this Section 11.19(b)
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of any of the Loan
Documents.

 

117


--------------------------------------------------------------------------------




 

(c)           The term “rate of exchange” in this Section 11.19 means the rate
of exchange at which Agent, on the relevant date at or about 11:00 a.m. (New
York time), would be prepared to sell, in accordance with its normal course
foreign currency exchange practices, the Obligation Currency against the
Judgment Currency.

11.20       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.21       Existing Credit Agreement.  The Parent, by its execution of this
Agreement, hereby gives notice that the Parent is electing to terminate in its
entirety the commitments under the Existing Credit Agreement, such termination
to be effective as of the Closing Date.  Each Lender that is a party to the
Existing Credit Agreement, by its execution hereof, waives any requirement of
prior notice set forth therein as condition to the right of the Parent to
terminate the commitments thereunder.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

118


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

IPSCO INC., as Canadian Borrower and Guarantor

 

 

 

 

 

 

 

By:

/s/ Vicki Avril

 

 

Name:

Vicki Avril

 

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

IPSCO RECYCLING INC

 

IPSCO SASKATCHEWAN INC.

 

IPSCO CANADA INC.

 

IPSCO ENTERPRISES INC.

 

IPSCO FINANCE GP

 

IPSCO TUBULARS INC.

 

NS GROUP, INC.

 

KOPPEL STEEL CORPORATION

 

NEWPORT STEEL CORPORATION

 

ERLANGER TUBULAR CORPORATION

 

IPSCO STEEL INC.

 

IPSCO STEEL (ALABAMA) INC.

 

    each as a Designated Borrower

 

By:

/s/ Vicki Avril

 

 

Name:

Vicki Avril

 

 

Title:

Vice President and Chief Financial Officer

 

S-1


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., ACTING
THROUGH ITS CANADA BRANCH
as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

S-2


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., ACTING
THROUGH ITS CANADA BRANCH,
as an L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

S-3


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ W. Thomas Barnett

 

 

Name:

W. Thomas Barnett

 

 

Title:

Senior Vice President

 

S-4


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., ACTING
THROUGH ITS CANADA BRANCH
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

S-5


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., ACTING
THROUGH ITS CANADA BRANCH
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Nelson Lam

 

 

Name:

Nelson Lam

 

 

Title:

Vice President

 

S-6


--------------------------------------------------------------------------------




 

LASALLE BANK NATIONAL ASSOCIATION,
as an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Susan M. Davis

 

 

Name:

Susan M. Davis

 

 

Title:

Vice President

 

S-7


--------------------------------------------------------------------------------




 

THE TORONTO-DOMINION BANK,
as an L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Gary Nevison

 

 

Name:

Gary Nevison

 

 

Title:

Vice President & Director

 

 

 

 

 

 

 

 

 

By:

/s/ Edward A. Hopkinson

 

 

Name:

Edward A. Hopkinson

 

 

Title:

Managing Director

 

S-8


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Jeffrey Coleman

 

 

Name:

Jeffrey Coleman

 

 

Title:

Vice President

 

S-9


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Jeffrey Coleman

 

 

Name:

Jeffrey Coleman

 

 

Title:

Vice President

 

 

S-10


--------------------------------------------------------------------------------


 

TORONTO DOMINION (TEXAS) LLC,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Ian Murray

 

 

Name:

Ian Murray

 

 

Title:

Authorized Signatory

 

S-11


--------------------------------------------------------------------------------




 

THE TORONTO-DOMINION BANK,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Gary Nevison

 

 

Name:

Gary Nevison

 

 

Title:

Vice President & Director

 

 

 

 

 

 

 

 

 

By:

/s/ Edward A. Hopkinson

 

 

Name:

Edward A. Hopkinson

 

 

Title:

Managing Director

 

S-12


--------------------------------------------------------------------------------




 

ABN AMRO BANK N.V.,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Liz Lary

 

 

Name:

Liz Lary

 

 

Title:

Vice-President

 

 

 

 

 

 

 

 

 

By:

/s/ Sheldon Stoughton

 

 

Name:

Sheldon Stoughton

 

 

Title:

Managing Director

 

S-13


--------------------------------------------------------------------------------




 

ABN AMRO BANK N.V.,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ David Wingfelder

 

 

Name:

David Wingfelder

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Quinn

 

 

Name:

Michael Quinn 

 

 

Title:

Vice-President

 

S-14


--------------------------------------------------------------------------------




 

ROYAL BANK OF CANADA,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Dustin Craven

 

 

Name:

Dustin Craven

 

 

Title:

Attorney-in-Fact

 

S-15


--------------------------------------------------------------------------------




 

ROYAL BANK OF CANADA,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Mark Beck

 

 

Name:

Mark Beck

 

 

Title:

Attorney-in-Fact

 

S-16


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Charles W. Reed

 

 

Name:

Charles W. Reed

 

 

Title:

Vice President

 

S-17


--------------------------------------------------------------------------------




 

FIFTH THIRD BANK,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Rita L. Johnson

 

 

Name:

Rita L. Johnson

 

 

Title:

Vice President

 

S-18


--------------------------------------------------------------------------------




 

FIFTH THIRD BANK,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Rita L. Johnson

 

 

Name:

Rita L. Johnson

 

 

Title:

Vice President

 

S-19


--------------------------------------------------------------------------------




 

EXPORT DEVELOPMENT CANADA,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Raymond Gingras

 

 

Name:

Raymond Gingras

 

 

Title:

Financing Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Doyle 

 

 

Name:

Mark Doyle 

 

 

Title:

Financing Manager

 

 

S-20


--------------------------------------------------------------------------------


 

WESTLB AG, TORONTO BRANCH,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Alik A. Kassner

 

 

Name:

Alik A. Kassner

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTLB AG, TORONTO BRANCH,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Dyck

 

 

Name:

Robert L. Dyck

 

 

Title:

Director

 

 

S-21


--------------------------------------------------------------------------------




 

WESTLB AG, TORONTO BRANCH,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Alik A. Kassner

 

 

Name:

Alik A. Kassner

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

WESTLB AG, TORONTO BRANCH,
as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

 

 

By:

/s/ Robert L. Dyck

 

 

Name:

Robert L. Dyck

 

 

Title:

Director

 

S-22


--------------------------------------------------------------------------------




 

SOCIÉTÉ GÉNÉRALE (NEW YORK BRANCH),
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Laurence Lemesle

 

 

Name:

Laurence Lemesle

 

 

Title:

Director

 

S-23


--------------------------------------------------------------------------------




 

SOCIÉTÉ GÉNÉRALE (CANADA BRANCH),
as a Lender to the Canadian Borrowers and U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Charles Ritchie

 

 

Name:

Charles Ritchie

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Gregoire Bonhomme

 

 

Name:

Gregoire Bonhomme

 

 

Title:

Director

 

S-24


--------------------------------------------------------------------------------




 

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Molly Drennan

 

 

Name:

Molly Drennan

 

 

Title:

First Vice President

 

S-25


--------------------------------------------------------------------------------




 

KEY BANK NATIONAL ASSOCIATION,
as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Suzannah Harris

 

 

Name:

Suzannah Harris

 

 

Title:

Vice President

 

S-26


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK,

as a Lender to the U.S. Borrowers

 

 

 

 

 

 

 

By:

/s/ Michael Leong

 

 

Name:

Michael Leong

 

 

Title:

Vice President

 

S-27


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK, CANADA BRANCH,

as a Lender to the Canadian Borrowers

 

 

 

 

 

 

 

By:

/s/ Bill Hines

 

 

Name:

Bill Hines

 

 

Title:

Senior Vice President & Principal Officer

 

 

 

S-28


--------------------------------------------------------------------------------


SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

 

IPSCO Letters of Credit  issued by Toronto Dominion Bank

Canadian

 

 

 

 

 

 

 

 

 

 

L/C Number

 

Beneficiary

 

Issue Date

 

Expiry Date

 

Face Amount

 

 

L/C No. 690820

 

Min of Environment, Surrey, BC

 

Feb 18, 2003

 

March 4, 2007

 

$6,000,000.00

 

 

L/C No. 691603

 

Min of Environment, Surrey, BC

 

Feb 18, 2003

 

May 30, 2007

 

$675,000.00

 

 

L/C No. S693289

 

Royal Trust Corporation

 

Feb 18, 2003

 

March 4, 2007

 

$4,905,500.00

 

*

Canadian Dollars

 

 

 

 

 

 

 

$11,580,500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US Dollars

 

 

 

 

 

 

 

 

 

 

L/C No G094994

 

La Salle National Leasing Corp

 

June 27, 2001

 

March 4, 2007

 

$3,775,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* effective January 1, 2005  reduced by $318,100  to $5,134,900

* effective January 1, 2006  reduced by $229,400  to $4,905,500

NS Letters of Credit issued by La Salle Bank NA

US

 

Beneficiary

 

Issue Date

 

Expiry Date

 

Face Amount

 

 

L/C No S580392000

 

Hartford Fire Insurance Company

 

 

 

March 15, 2007

 

$235,000.00

 

 

L/C

 

Commonwealth of Kentucky

 

 

 

March 15, 2007

 

$1,830,406.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender Group

 

Canadian
Lenders

 

U.S. Lenders

 

$500MM
Revolver
Allocation

 

Applic-able
Percent

 

$250MM Term
Loan Allocation

 

Applicable
Percent

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A., acting through its Canada Branch and Bank of America,
N.A.

 

Bank of America, N.A., acting through its Canada Branch

 

Bank of America, N.A.

 

$66,666,666.67

 

13.33%

 

$33,333,333.33

 

13.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank, N.A., Toronto Branch

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

JPMorgan Chase Bank, N.A.

 

$66,666,666.67

 

13.33%

 

$33,333,333.33

 

13.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

Toronto Dominion (Texas) LLC and The Toronto-Dominion Bank

 

The Toronto-Dominion Bank

 

Toronto Dominion (Texas) LLC

 

$66,666,666.67

 

13.33%

 

$33,333,333.33

 

13.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

ABN AMRO Bank N.V.

 

ABN AMRO Bank N.V.

 

ABN AMRO Bank N.V.

 

$50,000,000.00

 

10%

 

$25,000,000.00

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Royal Bank of Canada

 

Royal Bank of Canada

 

Royal Bank of Canada

 

$50,000,000.00

 

10%

 

$25,000,000.00

 

10%

 


--------------------------------------------------------------------------------




 

Wells Fargo Bank, National Association

 

 

 

Wells Fargo Bank, National Association

 

$50,000,000.00

 

10%

 

$25,000,000.00

 

10%

 

 

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank

 

Fifth Third Bank

 

Fifth Third Bank

 

$33,333,333.33

 

6.67%

 

$16,666,666.67

 

6.67%

 

 

 

 

 

 

 

 

 

 

 

 

 

Export Development Canada

 

 

 

Export Development Canada

 

$33,333,333.33

 

6.67%

 

$16,666,666.67

 

6.67%

 

 

 

 

 

 

 

 

 

 

 

 

 

WestLB AG, Toronto Branch

 

WestLB AG, Toronto Branch

 

WestLB AG, Toronto Branch

 

$16,666,666.67

 

3.33%

 

$8,333,333.33

 

3.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

Societe Generale (Canada Branch)

 

Societe Generale (Canada Branch)

 

Societe Generale (New York Branch)

 

$16,666,666.67

 

3.33%

 

$8,333,333.33

 

3.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA, National Association

 

 

 

HSBC Bank USA, National Association

 

$16,666,666.67

 

3.33%

 

$8,333,333.33

 

3.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

KeyBank National Association

 

 

 

KeyBank National Association

 

$16,666,666.67

 

3.33%

 

$8,333,333.33

 

3.33%

 

 

 

 

 

 

 

 

 

 

 

 

 

National City Bank

 

National City Bank, Canada Branch

 

National City Bank

 

$16,666,666.67

 

3.33%

 

$8,333,333.33

 

3.33%

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

$500,000,000.00

 

100%

 

$250,000,000.00

 

100%

 

 


--------------------------------------------------------------------------------


SCHEDULE 2.19

DESIGNATED BORROWERS

Part A.  U.S. Designated Borrowers

IPSCO Enterprises Inc.

IPSCO Finance GP

IPSCO Steel Inc.

IPSCO Steel (Alabama) Inc.

IPSCO Tubulars Inc.

NS Group, Inc.

Koppel Steel Corporation*

Newport Steel Corporation*

Erlanger Tubular Corporation*

Part B.  Canadian Designated Borrowers

IPSCO Saskatchewan Inc.

IPSCO Canada Inc.

IPSCO Recycling Inc.

--------------------------------------------------------------------------------

* Effective December 1, 2006, Koppel Steel Corporation will be renamed IPSCO
Koppel Tubulars Corporation, Newport Steel Corporation will be renamed IPSCO
Tubulars (Kentucky) Corporation and Erlanger Tubular Corporation will be renamed
IPSCO Tubulars (Oklahoma) Corporation.

 


--------------------------------------------------------------------------------


SCHEDULE 5.01

LOAN PARTIES

Ownership of Subsidiaries, and Classification as Loan Party to Credit Facility 
(Country )

 

 

 

Classification

 

 

 

Borrower/Guarantor

Ownership

Borrower / Designated Borrower

 

 

 

Canada

 

 

IPSCO Inc.

 

Borrower

IPSCO Recycling Inc.

IPSCO Inc. - 100 %

Designated Borrower

IPSCO Saskatchewan Inc.

IPSCO Inc. - 100 %

Designated Borrower

IPSCO Canada Inc.

IPSCO Inc. 100%

Designated Borrower

IPSCO Finance (Canada)

Corporation

IPSCO Finance GP - 100 %

 

IPSCO Investments (Canada) Company

IPSCO Enterprises - 100 % common;

IPSCO Saskatchewan - 100% preferred

 

 

 

 

 

 

 

 

 

US

 

 

IPSCO Enterprises Inc.

IPSCO Saskatchewan - 89 %,

IPSCO Inc. - 11 %

Designated Borrower

IPSCO Finance GP

IPSCO Saskatchewan - 90 %,

IPSCO Recycling - 10 %

Designated Borrower

IPSCO Finance (US) Corporation LLC

IPSCO Finance ( Canada)

Corporation -100 %

 

IPSCO Minnesota Inc.

IPSCO Enterprises- 100 %

 

IPSCO Texas Inc.

IPSCO Minnesota - 100 %

 

IPSCO Tubulars Inc.

IPSCO Enterprises- 100 %

Designated Borrower

IPSCO Preferred LLC

IPSCO Investments ( Canada)

Company -100 %

 

IPSCO AFC Inc.

IPSCO Enterprises Inc.-100 %

 

NS Group, Inc.

IPSCO AFC Inc -100 %

Designated Borrower

Koppel Steel Corporation*

NS Group, Inc -100 %

Designated Borrower

Newport Steel Corporation*

NS Group, Inc -100 %

Designated Borrower

Erlanger Tubular Corporation*

NS Group, Inc -100 %

Designated Borrower

Northern Kentucky Management, Inc.

NS Group, Inc -100 %

 

UPOS GP, L.L.C.

NS Group, Inc -100 %

 

UPOS, L.L.C.

NS Group, Inc -100 %

 

Ultra Premium Oilfield Services Ltd.

UPOS  L.L.C.- 99 %  UPOS

GP LLC - 1%

 

IPSCO Steel Inc.

IPSCO Enterprises- 100 %

Designated Borrower

IPSCO Steel (Alabama) Inc.

IPSCO Enterprises- 100 %

Designated Borrower

 

* Effective December 1, 2006, Koppel Steel Corporation will be renamed IPSCO
Koppel Tubulars Corporation, Newport Steel Corporation will be renamed IPSCO
Tubulars (Kentucky) Corporation and Erlanger Tubular Corporation will be renamed
IPSCO Tubulars (Oklahoma) Corporation.


--------------------------------------------------------------------------------




 

 

 

Non-Borrower/Non-Guarantor

 

 

 

 

 

Blastech Mobile LLC

IPSCO Steel (Alabama) Inc. - 50 %

 

Mitchell Island Co -Venture

Western Steel Limited - 50 % 

 

GenAlta Recycling Inc.

General Scrap Partnership -50%

 

Kar-Basher Manitoba Ltd.

New Gensubco Inc -50 %

 

King Crusher Inc.

New Gensubco Inc -50 %

 

General Scrap Partnership

IPSCO Recycling Inc.- 100%

 

New Gensubco Inc.

General Scrap Partnership -100 %

 

Sametco Auto Inc.

New Gensubco Inc -100 %

 

Genlandco Inc.

General Scrap Partnership -100 %

 

Kar Basher  Alberta Ltd.

New Gensubco Inc -100 %

 

IPSCO Sales Inc. (organized in Canada)

IPSCO Inc. 100%

 

IPSCO Sales Inc. (organized in Delaware)

IPSCO Enterprises- 100 %

 

IPSCO Direct Inc.

IPSCO Inc. 100%

 

Western Steel Limited

IPSCO Inc. 100%

 

General Scrap Inc.

IPSCO Enterprises- 100 %

 

IPSCO Construction Inc.

IPSCO Steel (Alabama) Inc - 100 %

 

Pacific Western Steel, Inc.

Western Steel Limited - 100 %

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


SCHEDULE 5.03

CERTAIN AUTHORIZATIONS

1.               Application of the waiting period provisions of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976

2.               Target Shareholder Consent

 


--------------------------------------------------------------------------------


SCHEDULE 5.06

LITIGATION

None.

 


--------------------------------------------------------------------------------


SCHEDULE 5.08

ENVIRONMENTAL MATTERS

There is a closed hazardous waste landfill at the Targets’s Wilder, Kentucky
facility that is being monitored pursuant to a post closure permit.  This
facility has been subject to previous investigations and remediations under the
Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq. (RCRA).  The
Commonwealth of Kentucky has requested completion of a Facility Investigation at
the facility for potential arsenic contamination.  The Target has submitted a
work plan for the investigation.  The Commonwealth of Kentucky has not yet
approved the work plan and the investigation has not yet begun.

 


--------------------------------------------------------------------------------


SCHEDULE 5.12

SUBSIDIARIES

Set out below are IPSCO Inc.’s subsidiaries, each of which is wholly owned, and
their jurisdictions of incorporation:

1.             IPSCO AFC Inc. (Delaware corporation)

2.             IPSCO Direct Inc. (Alberta corporation)

3.             IPSCO Canada Inc. (Canada corporation)

4.             IPSCO Construction Inc. (Alabama corporation)

5.             IPSCO Enterprises Inc. (Delaware corporation)

6.             IPSCO Finance (Canada) Corporation (Nova Scotia ULC)

7.             IPSCO Finance GP (Delaware general partnership)

8.             IPSCO Finance (US) Corporation LLC (Delaware limited liability
company)

9.             IPSCO Investments (Canada) Company (Nova Scotia ULC)

10.           IPSCO Minnesota Inc. (Delaware corporation)

11.           IPSCO Preferred LLC (Delaware limited liability company)

12.           IPSCO Recycling Inc. (Canada corporation)

13.           IPSCO Sales Inc. (Canada corporation)

14.           IPSCO Sales Inc. (Delaware corporation)

15.           IPSCO Saskatchewan Inc. (Canada corporation)

16.           IPSCO Steel Inc. (Delaware corporation)

17.           IPSCO Steel (Alabama) Inc. (Alabama corporation)

18.           IPSCO Texas Inc. (Delaware corporation)

19.           IPSCO Tubulars Inc. (Delaware corporation)

20.           General Scrap Partnership (Saskatchewan general partnership)

21.           General Scrap Inc. (Delaware corporation)

22.           Genlandco Inc. (Manitoba corporation)

23.           Kar Basher of Alberta Ltd. (Manitoba)

24.           New Gensubco Inc. (Manitoba corporation)

25.           Pacific Western Steel, Inc. (Washington corporation)

26.           Sametco Auto Inc. (Canada corporation)

27.           Western Steel Limited (British Columbia corporation)

NS Group, Inc. entities

28.           NS Group, Inc. (Kentucky corporation)

29.           Erlanger Tubular Corporation (Oklahoma corporation)

30.           Koppel Steel Corporation (Pennsylvania corporation)

31.           Newport Steel Corporation (Kentucky corporation)

32.           Northern Kentucky Management, Inc. (Kentucky corporation)

33.           UPOS GP, L.L.C. (Kentucky limited liability company)

34.           UPOS, L.L.C. (Kentucky limited liability company)

35.           Ultra Premium Oilfield Services, Ltd. (Kentucky limited
partnership)

 


--------------------------------------------------------------------------------


SCHEDULE 7.02

OUTSTANDING DEBT

None.

 


--------------------------------------------------------------------------------


SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

PARENT and other LOAN PARTIES:

IPSCO Inc.

650 Warrenville Road, Suite 500

Lisle, IL  60532

Attention:                                                         Michele
Klebuc-Simes, Assistant General Counsel

Telephone:                                                    (630) 810-4789

Telecopier:                            (630) 810-4602

Electronic Mail:    MKLEBUC@ipsco.com

Website Address:                                               www.ipsco.com

U.S. Taxpayer Identification Number(s) of the Borrowers:

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions in respect of the Credit
Facilities (other than the Canadian Revolving Credit Facility) and U.S. Dollar
Swing Line Lender):

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST; NC1-001-04-39

CHARLOTTE NC 28255-0001

Attention:                                       Kenya D. Dawson

Telephone:                                704-386-5115

Telecopier:                                     704-683-9523

Electronic Mail:  kenya.d.dawson@bankofamerica.com

U.S. Dollar Payment Instructions:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account #1366212250600

Attn.:                               Credit Services Charlotte

Ref:                                         IPSCO, Inc.


--------------------------------------------------------------------------------




(for  payments and Requests for Credit Extensions in respect of the Canadian
Revolving Credit Facility) and Canadian Swingline Lender:

Bank of America, N.A. (Canada Branch)

SIMCOE PLACE

200 FRONT ST W; 102-604-27-15

TORONTO ON

CANADA M5V 3L2

Attention:                                         Domingo Braganza

Telephone:                                    416-349-5464

Telecopier:                                     416-349-4282

Electronic Mail: domingo.braganza@bankofamerica.com

BANK OF AMERICA N.A.(CANADA BRANCH )  PAYMENT INSTRUCTIONS:

CANADIAN DOLLARS:                            Wire payment of funds “DIRECT
through “LVTS” to:

Bank of America N.A.(Canada Branch)

200 Front Street West

Toronto, Ontario

TRANSIT #: 024156792,  Account #  90083255

SWIFT CODE:      BOFACATT

Reference:             IPSCO Attn: Loans Processing

U.S. DOLLARS:                                           Wire payment of funds
to:

Bank of America, N.A., New York

ABA# 026009593

335 Madison Avenue

New York, N.Y. 10017

SWIFT CODE: BOFAUS3N

For the Account of: Bank of America N.A., (Canada Branch)

Account #: 6550-2-01805

SWIFT CODE:      BOFACATT

Reference:             IPSCO Attn: Loans Processing

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

ONE INDEPENDENCE CENTER

101 N TRYON ST; NC1-001-15-14

CHARLOTTE NC 28255-0001

Attention:                                       Mollie S. Canup

Telephone:                                  704-387-5449

Telecopier:                                   704-409-0011

Electronic Mail:  mollie.s.canup@bankofamerica.com


--------------------------------------------------------------------------------




Other Notices as Bank of America, as U.S. Lender:

Bank of America, N.A.

Portfolio Management

BANK OF AMERICA CORPORATE CENTER

100 N TRYON ST; NC1-007-13-06

CHARLOTTE NC 28255-0001

Attention:                                       W. Thomas (Tom) Barnett

Phone:                         704.387.1009

Telecopier:                                     704.409.0189

2nd Phone:                                704.236.6412

Electronic Mail:  w.thomas.barnett@bankofamerica.com

Other Notices as Bank of America, as Canadian Lender:

Bank of America, N.A. (Canada Branch)

Portfolio Management

SIMCOE PLACE

200 FRONT ST W; 102-604-27-03

TORONTO ON

CANADA M5V 3L2

Attention:                                       Nelson Lam

Phone:                       416.349.5496

Telecopier:                                     416.349.4282

Electronic Mail:  nelson.lam@bankofamerica.com

Additional Portfolio Management Contact:

Bank of America

PORTFOLIO MGT ADMINISTRATION

BANK OF AMERICA CORPORATE CENTER

100 N TRYON ST; NC1-007-13-06

CHARLOTTE NC 28255-0001

Attention:                                       Darleen Parmelee

Phone:                           704.388.5001

Telecopier:                                     704.409.0645

Electronic Mail:  darleen.r.parmelee@bankofamerica.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W. Temple Street; CA9-705-07-05

Los Angeles, CA 90012-1514

Attention:                                       Hermann J. Schutterle

Telephone:                                  213.481.7826

Telecopier:                                   213.580.8441

Electronic Mail:  hermann.schutterle@bankofamerica.com

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  [___________, _____]

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

                Reference is made to that certain credit agreement, dated as of
December 1, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among IPSCO Inc., a Canadian
corporation, the Designated Borrowers and Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender.

                The undersigned hereby requests (select one):

o A Borrowing of Loans

o A conversion or continuation of Loans

 

 

 

 

1.

On

 

 

(a Business Day).

 

 

 

 

 

 

 

 

 

2.

In the amount of

 

 

.

 

 

 

 

 

 

 

 

 

3.

Composed of

 

.

 

 

 

[Type of Loan requested]

 

 

 

 

 

 

 

4.

In the following currency:

 

.

 

 

 

 

 

 

5.

For Eurodollar Rate Loans: with an Interest Period of

 

 [week][month(s)].

 

 

 

 

 

 

 

                The Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) or Section 2.01(c), as
applicable, of the Agreement.

[IPSCO INC.]

OR

[APPLICABLE DESIGNATED BORROWER]

By: 
                                                                                                       
               

Name: 
                                                                                                  
               

Title: 
                                                                                                    
               

 


--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:  [___________, _____]

To:                              Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain credit agreement, dated as of December 1, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among IPSCO Inc., a Canadian corporation, the Designated
Borrowers and Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

o   A U.S. Swing Line
Loan                                                                                                                                       
o   A Canadian Swing Line Loan

1.             On _________________________ (a Business Day).

2.             In the amount of _____________________.

3.             For Canadian Swing Line Loans: in the following currency:
________________.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04.A(a) or Section 2.04.B(a), as
applicable, of the Agreement.

[IPSCO INC.]

 

OR

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT C-1

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan (as hereinafter defined) from time to time made by the
Lender to the Borrower under that certain credit agreement, dated as of December
1, 2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among IPSCO Inc., the Designated Borrowers and
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars and in immediately available funds at
the applicable Administrative Agent’s Office.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Term Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This Note is also entitled to the benefits of
the Parent Guaranty and the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 


--------------------------------------------------------------------------------




 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[IPSCO INC.]

 

OR

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


--------------------------------------------------------------------------------




 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[_____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Credit Loan (as hereinafter defined) from time to time
made by the Lender to the Borrower under that certain credit agreement, dated as
of December 1, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among IPSCO Inc., the Designated
Borrowers and Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04.A(f) or Section
2.04.B(f) of the Agreement with respect to U.S. Swing Line Loans or Canadian
Swing Line Loans, as the case may be, all payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in the
currency in which such Revolving Credit Loan was denominated and in immediately
available funds at the applicable Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Note is one of the Revolving Credit Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Note is also entitled to the
benefits of the Parent Guaranty and the Subsidiary Guaranty.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business.  The Lender may also attach schedules to this Note and endorse
thereon the date, amount, currency and maturity of its Revolving Credit Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


--------------------------------------------------------------------------------




 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[IPSCO INC.]

 

OR

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

 

Type of Loan
Made

 

Currency
and Amount

of Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: [___________, ____]

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain credit agreement, dated as of December 1, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among IPSCO Inc., a Canadian corporation (the “Company”),
the Designated Borrowers and Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby certifies as of the date hereof that he/she is the
_____________________________ of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.

3.             A review of the activities of the Company during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

 


--------------------------------------------------------------------------------




 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.             The representations and warranties contained in subsections (a)
and (b) of Section 5.05 of the Agreement, which shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Agreement, including the statements in connection with
which this Compliance Certificate is delivered, are true and correct in all
material respects.

5.             The financial covenant analyses and information set forth on
Schedule 2 and Schedule 3 attached hereto are true and accurate on and as of the
date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[____________, ______].

IPSCO INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




 

For the Quarter/Year ended [_____________, _____] (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.

Section 7.11 (a) — Consolidated Interest Coverage Ratio.

 

 

 

 

A.

Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(the “Measurement Period”):

 

 

 

 

 

 

 

 

1.

Consolidated Net Income for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

2.

Consolidated Interest Charges for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

3.

Income Tax Expense for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

4.

Amounts in respect non-cash expenses, depreciation and amortization for the
Measurement Period:

 

$

 

 

 

 

 

 

 

 

5.

Gains or losses attributable to the sale, conversion or other Disposition of
assets outside the ordinary course of business for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

6.

Gains resulting from the write-up of assets or losses resulting from the
write-down of assets for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

7.

Non-cash gains, non-cash losses or other non-cash amounts that were included in
such Consolidated Net Income for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

8.

Gains or losses on the repurchase or redemption of any securities (including in
connection with the early retirement or defeasance of any Indebtedness) for the
Measurement Period:

 

$

 

 

 

 

 

 

 

 

9.

Other extraordinary or non-recurring items for the Measurement Period:

 

$

 

 

 

 

 

 

 

 

10.

Consolidated EBITDA
(Lines I.A.1 + 2 + 3 + 4 +/-5 +/-6 +/-7 +/-8 +/-9):

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

Consolidated Interest Charges for the Measurement Period:

 

$

 

 

 

 

 

 

 

C.

Consolidated Interest Coverage Ratio
(Line I.A.10 ¸ Line I.B):

 

__ to 1.00

 

 

 

 

 

 

 

 

Minimum required: 2.00:1.00

 

 

 

 

 


--------------------------------------------------------------------------------




 

II.

Section 7.11 (b) — Consolidated Indebtedness to Capitalization Ratio.

 

 

 

 

A.

 

Consolidated Funded Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

B.

 

Consolidated Shareholders’ Equity at Statement Date:

 

$

 

 

 

 

 

 

 

C.

 

Consolidated Capitalization at Statement Date
(Line II.A + Line II.B):

 

$

 

 

 

 

 

 

 

D.

 

Consolidated Indebtedness to Capitalization Ratio
(Line II.A ¸ Line II.D):

 

__ to 1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

 

 

 

 

 

 

 

 

So long as the Debt Rating of the Company is at least BBB- and Baa3 from S&P and
Moody’s, respectively, in each case with at least stable outlook, greater than
0.60:1.00 and (ii) if at any time the Debt Rating of the Parent is lower than as
set forth in the preceding clause (i), greater than the ratio set forth below
opposite such Measurement Period:

 

 

Four Fiscal Quarters Ending

 

 

 

Maximum Consolidated
Indebtedness to 
Capitalization Ratio

 

March 31, 2007 through December 31, 2007

 

0.60:1.00

 

March 31, 2008 through December 31, 2008

 

0.55:1.00

 

March 31, 2009 through December 31, 2009

 

0.50:1.00

 

March 31, 2010 and each fiscal quarter thereafter

 

0.45:1.00

 

 


--------------------------------------------------------------------------------




 

For the Quarter/Year ended [___________, _____] (“Statement Date”)

SCHEDULE 3
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

Consolidated
EBITDA

 

 

 

Quarter
Ended
__________

 

Quarter
Ended
__________

 

Quarter
Ended
__________

 

Quarter
Ended
__________

 

Twelve 
Months
Ended
__________

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

 

+Income Tax Expense

 

 

 

 

 

 

 

 

 

 

 

+amounts in respect non-cash expenses, depreciation and amortization

 

 

 

 

 

 

 

 

 

 

 

+/- gains or losses attributable to the sale, conversion or other Disposition of
assets outside the ordinary course of business

 

 

 

 

 

 

 

 

 

 

 

+/- gains resulting from the write-up of assets or losses resulting from the
write-down of assets

 

 

 

 

 

 

 

 

 

 

 

+/- non-cash gains, non-cash losses or other non-cash amounts that were included
in Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+/- gains or losses on the repurchase or redemption of any securities (including
in connection with the early retirement or defeasance of any Indebtedness)

 

 

 

 

 

 

 

 

 

 

 

+/- other extraordinary or non-recurring items

 

 

 

 

 

 

 

 

 

 

 

=Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount[s] and percentage[s] interest identified below of all of
such outstanding rights and obligations of [the Assignor][the respective
Assignors] under the respective facilities identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a [insert type of Lender] and, otherwise, as Lender)][the
respective Assignors (in their respective capacities as [insert type of Lender]
and, otherwise, as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 


--------------------------------------------------------------------------------




 

1.             Assignor[s]:          ______________________________

______________________________

2.                                       Assignee[s]:        
______________________________

______________________________

[for each Assignee, indicate [identify Lender] or [Affiliate][Approved Fund] of
[identify Lender]]

3.             Borrower(s):   ______________________________

4.                                       Administrative Agent:   Bank of
America, N.A., as the Administrative Agent under the Credit Agreement

5.                                       Credit Agreement:   Credit Agreement,
dated as of December 1, 2006 among IPSCO Inc., the Designated Borrowers and
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, and
Swing Line Lender.

6.             Assigned Interest[s]:

Assignor[s]

 

Assignee[s]

 

Facility
Assigned5

 

Aggregate
Amount of
Commitment/
Loans for
all Lenders6

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans7

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

             

 

$

             

 

%

 

 

 

 

 

 

 

 

 

$

             

 

$

             

 

%

 

 

 

 

 

 

 

 

 

$

             

 

$

             

 

%

 

 

 

[7.            Trade Date:   __________________]8

 

 

--------------------------------------------------------------------------------

5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

6 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

7 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

8 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


--------------------------------------------------------------------------------




 

Effective Date: [____________, _____] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

[Consented to and]9 Accepted:

 

 

 

 

BANK OF AMERICA, N.A., as

 

   Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

9 To be added only if the consent of the Administrative Agent is required
pursuant to Section 11.06(b)(i)(B), Section 11.06(b)(iii)(B) and/or Section
11.06(b)(iii)(D) of the Credit Agreement.


--------------------------------------------------------------------------------




 

[Consented to:10

 

 

 

 

IPSO INC.

 

 

 

 

By:

 

 

 

Title:]

 

 

 

 

 

 

 

 

 

 

 

[Consented to:11

 

 

 

 

[L/C ISSUER]

 

 

 

 

By:

 

 

 

Title:]

 

 

 

 

 

 

 

 

 

 

 

[Consented to:12

 

 

 

 

[SWING LINE LENDER]

 

 

 

 

By:

 

 

 

Title:]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

10 To be added only if the consent of the Administrative Agent is required
pursuant to Section 11.06(b)(i)(B), Section 11.06(b)(iii)(B) and/or Section
11.06(b)(iii)(D) of the Credit Agreement.

11 To be added only if the consent of the Administrative Agent is required
pursuant to Section 11.06(b)(i)(B), Section 11.06(b)(iii)(B) and/or Section
11.06(b)(iii)(D) of the Credit Agreement.

12 To be added only if the consent of the Administrative Agent is required
pursuant to Section 11.06(b)(i)(B), Section 11.06(b)(iii)(B) and/or Section
11.06(b)(iii)(D) of the Credit Agreement.

 


--------------------------------------------------------------------------------




 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under Section 11.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(i)(B) or Section 11.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a [insert type of Lender] and, otherwise, as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a [insert type of Lender] and, otherwise, as a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 


--------------------------------------------------------------------------------




 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 


--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

[To be provided]

 


--------------------------------------------------------------------------------


 

EXHIBIT G-1

FORM OF OPINION - U.S. COUNSEL TO THE LOAN PARTIES

 


--------------------------------------------------------------------------------


 

EXHIBIT G-2

FORM OF OPINION - CANADIAN COUNSEL TO THE LOAN PARTIES

 


--------------------------------------------------------------------------------


 

EXHIBIT G-3

FORM OF OPINION - GENERAL COUNSEL TO THE PARENT

 


--------------------------------------------------------------------------------


EXHIBIT H

FORM OF NOTICE OF DRAWING

Date:  [___________, _____]

To:                              Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain credit agreement, dated as of December 1, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among IPSCO Inc., a Canadian corporation, the Designated
Borrowers and Guarantors from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests a Drawing:

1.

 

On

 

 

(a Business Day).

 

 

 

 

2.

 

The aggregate Face Amount of the Bankers’ Acceptances and/or BA
EquivalentAdvance is: C$.

 

.

 

 

 

3.

 

The BA Maturity Date is

 

.

 

The Drawing requested herein complies with the provisos to the first sentence of
Section 2.01(c) of the Agreement.

[IPSCO INC.]

 

OR

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

EXHIBIT I

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

Date:  [________, _____]

To:          Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.19(b) of that certain credit agreement, dated as of
December 1, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among IPSCO
Inc., a Canadian corporation (the “Company”), the Designated Borrowers and
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein.  All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each of [____________] (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.19 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Subsidiary is
_____________.

Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

Identification Number

 

Jurisdiction of Organization

 

 

 

 

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower.  The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the

 


--------------------------------------------------------------------------------




 

effective date designated by the Administrative Agent in a Designated Borrower
Notice delivered to the Company and the Lenders pursuant to Section 2.19(b) of
the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

[DESIGNATED BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

IPSCO INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------


EXHIBIT J

FORM OF DESIGNATED BORROWER NOTICE

Date: [___________, ____]

To:          IPSCO Inc.

                The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to
Section 2.19(b) of that certain credit agreement, dated as of December 1, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”;), among IPSCO Inc., a Canadian
corporation (the “Company”), the Designated Borrowers and Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described
therein.  All capitalized terms used in this Designated Borrower Notice and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [________________] shall be a Designated Borrower and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------